EXHIBIT 10.62
 
 
 


LEASE
 
by and between
 
BMR-ARDSLEY PARK LLC,
 
a Delaware limited liability company
 
and
 
ACORDA THERAPEUTICS, INC.,
 
a Delaware corporation
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
 
1.
Lease of Premises
1
2.
Basic Lease Provisions
2
3.
Term.
7
4.
Construction of the Initial Premises.
7
5.
Possession.
17
6.
Rent for the Premises.
25
7.
Rent Adjustments
27
8.
Operating Expenses.
27
9.
Rentable Area.
32
10.
Expansion Rights.
33
11.
Use and Access.
36
12.
Brokers.
39
13.
Holding Over.
40
14.
Taxes on Tenant’s Property.
40
15.
Condition of Premises
41
16.
Common Areas and Parking Facilities.
41
17.
Utilities and Services.
42
18.
Alterations.
46
19.
Repairs and Maintenance.
50
20.
Liens.
51
21.
Indemnification and Exculpation.
52
22.
Insurance; Waiver of Subrogation.
54
23.
Damage or Destruction.
56
24.
Eminent Domain.
58
25.
Defaults and Remedies
59
26.
Assignment or Subletting.
63
27.
Attorneys’ Fees
68
28.
Bankruptcy
68
29.
Definition of Landlord
69
30.
Estoppel Certificate.
69
31.
Joint and Several Obligations
69
32.
Limitation of Liability.
70
33.
Project Control by Landlord.
70
34.
Quiet Enjoyment
71
35.
Subordination, Non-Disturbance and Attornment.
71
36.
Surrender.
72
37.
Waiver and Modification
73
38.
Waiver of Jury Trial and Counterclaims
73
39.
Acknowledgment of Rent Commencement Date
73
40.
Hazardous Materials
73
41.
Early Termination Option
76
42.
End of Term
76
43.
Miscellaneous
77

 
 
 
 

--------------------------------------------------------------------------------

 
 
44.
Option to Extend Term
78
45.
Right of First Refusal; Right of First Offer
80
46.
Authority
82
47.
Confidentiality
82
48.
Odors and Exhaust
83
49.
HVAC
84
50.
Arbitration.
84
51.
Tenant Directory
85
52.
Names
86
53.
Public Inducements
86
54.
[Intentionally Deleted]
88
55.
Conditional Limitation
88
56.
Delivery of Premises
89
57.
Casualty
89
58.
Window Cleaning
89
59.
Statutory Right of Redemption
89
60.
Intentionally Omitted
89
61.
Acceptance of Rent
89
62.
Consumer Contract Statutes
89
63.
Waiver of Stay
89
64.
No Implied Consent to Remaining in Possession
89

 

 
ii 
 

--------------------------------------------------------------------------------

 

INDEX
 
 
 
410 and 420 De Minimis Variations
8
  Completion Delay Period  18
410 and 420 Scope of Work
7
  Condominium  1
410 and 420 Work
7
  Condominium Units               1
410 Building
1
  Confidentiality Agreement  83
410 Work
7
  Connector Building  1
420 Building
1
  Connector Building De Minimis Variations  8
420 Work
7
  Connector Building Initial Plans  7
430 Building
1
  Connector Building Scope of Work  7
430 Expansion Premises
32
  Connector Building Work  7
430 Lease
35
  Construction Plans  10
430 Occupied Premises Expiration Date
35
  Consumer Price Index  47
440 Building
1
  Contractor  7
440 Expansion Premises
32
  CPI  47
444 Buildings
1
  CPI Adjustment  46
460 Building                     
1
  De Minimis Variations  8
AAA
84
  Declaration  1
Accountant
30
  Default  59
ADA
38
  Defect Reporting Period           14
Additional Rent
26
  Defects  14
Alterations
46
  Disbursement Conditions        21
Alterations Consent
46
  Disbursement Request  22
Alterations Management Fee
49
  Documents  74
Alterations Threshold
46
  Draft Design Development Plans  9
Applicable Laws
5
  Early Access Date  23
Appraiser
79
  Early Termination Date  76
Approved Budget
21, 34
  Early Termination Option  76
Approved Design Development Plans
9
  Effective Date  7
Approved Plans
34
  Estimated Cost  47
Available Premises
80
  Estimated Term Commencement Date  4
Base TI Allowance
19, 34
  Excess Costs  21
Basic Annual Rent
26
  Excluded Services  42
Basic Electric
44
  Execution Date  1
BLS
47
  Exempt Transfer     63
Broker
39
  Existing Project  1
Buildings
3
  Expansion Delivery Date  33
CAM Pool Charges
28
  Expansion Notice  32
CCRs
78
  Expansion Option  32
Certificate
88
  Expansion Option Termination Date  33
Change
10
  Expansion Premises  32
Change Request
10
  Expansion Premises Basic Annual Rent  25
Claims
52
  Expansion Premises Delivery Requirements  33
Code
60
     
Common Area
2
     
Completion Assurances
47
                                             

 
 
 

--------------------------------------------------------------------------------

 
 
Expansion Premises Tenant Improvement
34
   Occupied 430 Premises  35
Expansion Rent Commencement Date
4
   Offsite Materials  20
Expansion Scope of Work
33
   Operating Expenses  27
Expansion TI Allowance
34
   Option  78
Fair Market Value
79
   Options  78
First Milestone Date
15
   Other Costs  20,34
First Milestones
15
   Outside Completion Date  16
Force Majeure
43
   Overtime HVAC  84
Force Majeure and Unknown Conditions Delay Days
18
   Permitted Changes  12
GAAP
30
   Phase  33, 34
Governmental Authority
27
   Phases  3
Hard Costs
17
   PILOT Agreement     86
Hazardous Material
76
   Plans and Specifications  10
Hazardous Materials List
74
   Premises  3
Holdover Premises
39
   Prime Rate  29
HVAC
84
   Prior Owner  1
IDA
86
   Project  2
IDA Premises
86
   Project Parking Chart  41
Incurred TI Costs
20, 34
   Project Site De Minimis Variations  8
Indemnified Party
53
   Project Site Scope of Work  7
Indemnifying Party
53
   Project Site Work  7
Independent Review
30
   Property  1
Initial Basic Annual Rent
4
   Property Management Fee  29
Initial Premises
1, 34
   Public Inducements  86
Landlord
1, 69
   Punchlist  14
Landlord Delay
24
   Punchlist and Repair Self-Help Work  15
Landlord Parties
54
   Punchlist Deadline  14
Landlord Provided Services
42
   Punchlist Items  13
Landlord’s Building Systems and Structures
46
   Purchase Agreement  1
Landlord’s HVAC Premises
84
   Real Estate Tax Cap  27
Landlord’s Repair Estimate
56
   Real Estate Taxes  27
Landlord’s Work
7, 33
   Rent  26
Landlord’s Work Budget
7
   Rent Commencement Date  4
Lease
1
   Rent Commencement Deferral Days  17
Liability
53
   Rentable Area  32
Major Subtenant
66
   Retainage  22
Major Subtenant SNDA
66
   ROFO  82
Major Work
47
   ROFO Notice  82
Material Landlord Assistance
34
   ROFO Period  82
Milestone Dates
15
   ROFO Space  82
Minor Alterations
46
   ROFR  80
Net Worth
66
   ROFR Lease  80
Neutral Architect
13
   ROFR Notice     80        ROFR Premises  80        ROFR Response Period  80  
      ROFR Termination Date  80         

 
 
 
 
iv
 

--------------------------------------------------------------------------------

 
 
Rooftop Equipment
39
  Tenant Improvements  19
RPAPL
88
  Tenant’s Affiliate  63
RPL
88
  Tenant’s Personal Property  48
Rules and Regulations
41
  Tenant’s Pro Rata Share  26
Schedule Restoration Plan
16
  Term  7
Seasonal Items
13
   Term Commencement Date  19
Second Milestone Date
15
  Term Expiration Date   5
Self-Help Completion Work
16
  TI Allowance  20
Self-Help Warning Notice
14
  TI Costs   20 
Self-Help Work
16
  TI Disbursement Deadline  22
Signage
37
  Transfer  63
SNDA
72
  Transfer Conditions  64
Substantial Completion
13
  Transfer Date  63
Substantially Complete
13
  Transfer Notice  63
Tax Incentives
86
  UBC  75
Tenant
1, 69
  Unexcused Delay Days  18
Tenant Delay
23
  Unknown Conditions  5
Tenant IDA Documentation
86
  Utilities  42
Tenant IDA Sublease
86
  Utility  42
Tenant IDA Subsublease
86
  Work Letter  19          

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

LEASE
 
THIS LEASE (this “Lease”) is entered into as of June 23, 2011 (the “Execution
Date”), by and between BMR-ARDSLEY PARK LLC, a Delaware limited liability
company (“Landlord”), and ACORDA THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).
 
RECITALS
 
A. Pursuant to that certain Purchase and Sale Agreement between Landlord’s
predecessor in interest, BioMed Realty, L.P., and (OSI) Ardsley LLC (the “Prior
Owner”), dated as of December 21, 2010 (as amended, the “Purchase Agreement”),
Landlord, on the date hereof, is simultaneously acquiring title to that certain
real property (the “Property”) located at 410, 420, 430, 440, 444 A&B, and 460
Old Saw Mill Road, Ardsley, New York, as more particularly described in Exhibit
A-1 and as depicted in the survey attached hereto as Exhibit A-2, including
buildings and condominium units (the “Condominium Units”) in the condominium
established by the Declaration of Condominium and By-Laws (the “Declaration”)
recorded in Liber 12133, Cp. 138 (the “Condominium”);
 
B. The Property is currently improved with the buildings located at 410 (the
“410 Building”), 420 (the “420 Building”), 430 (the “430 Building”), 440 (the
“440 Building”), 444 A&B (the “444 Buildings”) and 460 (the “460 Building”) Old
Saw Mill Road, Ardsley, New York, as well as landscaping, parking facilities and
other improvements and appurtenances related thereto (the Property as so
improved, the “Existing Project”).
 
C. Pursuant to the terms of this Lease, Landlord intends to construct a new
connector building (the “Connector Building”) between the 410 Building and the
420 Building.
 
D. Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, the following space: (i) the entire 410 Building, (ii) the entire 420
Building, (iii) the to-be constructed Connector Building (the 410 Building, the
420 Building and the Connector Building, collectively, the “Initial Premises,”
all as depicted on Exhibit B, attached hereto), and (iv) subject to the
provisions set forth in Article 10 hereof, the Expansion Premises (defined in
Section 10.1), in each case pursuant to the terms and conditions of this Lease,
as set forth in the Recitals above and as detailed below.
 
E. Subject to the restrictions and options set forth in Article 10 hereof and
elsewhere in the Lease, Landlord wishes to grant to Tenant certain expansion
rights with respect the 430 Building and the 440 Building.
 
AGREEMENT
 
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
 
1. Lease of Premises.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises.  The “Premises” shall consist of each
“Phase” (as both such terms are

 
 
 

--------------------------------------------------------------------------------

 

 defined in Section 2.3) to be delivered to Tenant in accordance with Section
4.2. The Premises shall be deemed to include:
 
(a) from and after the Term Commencement Date (as determined in accordance with
Section 5.2) for the 420 Building Phase, the 420 Building;
 
(b) from and after the Term Commencement Date for the 410 Building Phase, the
410 Building;
 
(c) from and after the Term Commencement Date for the Connector Building Phase,
the Connector Building; and
 
(d) from and after the Expansion Delivery Date (as determined and defined in
accordance with Section 10.1) for each portion of the Expansion Premises that is
the subject of an Expansion Notice in accordance with Section 10.1, the portion
of the Expansion Premises specified in such Expansion Notice;
 
in each case subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease.
 
2. Basic Lease Provisions.   For convenience of the parties, certain basic
provisions of this Lease are set forth herein.  The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.
 
2.1 This Lease shall take effect upon the Effective Date (defined in Section
3.1) and, except as specifically otherwise provided within this Lease, each of
the provisions hereof shall be binding upon and inure to the benefit of Landlord
and Tenant from the Effective Date.
 
2.2 The Initial Premises, Expansion Premises, and any landscaping, parking
facilities and other improvements made hereafter, all as depicted on Exhibit C
attached hereto, are hereinafter referred to collectively as the “Project.” All
portions of the Project that are for the non-exclusive use of tenants,
including, without limitation, driveways, sidewalks, parking areas, landscaped
areas, service corridors, stairways, elevators, public restrooms, public lobbies
and the powerhouse are hereinafter referred to as “Common Area.”  The Project
includes, or will include, the following buildings located on the Property,
which the parties agree contain, or will contain, the following square feet of
Rentable Area, subject to adjustment pursuant to Section 9.2:
 
Address (Old Saw Mill River Road) or Building
Rentable Area
410
71,084
420
58,145
430
75,517
440
47,355
Connector Building
8,939

 


 
2

--------------------------------------------------------------------------------

 

    2.3 The Premises, the Buildings, and certain related terms are defined as
set forth below.  In these definitions, each Rentable Area is expressed in
rentable square footage.  Rentable Area and Tenant’s Pro Rata Shares are all
subject to adjustment under this Lease, including under Section 9.2.
 
Definition or Provision
 
Means the Following
“Premises”
 
Each Phase, once delivered to Tenant in accordance with Section 4.2.
“Buildings”
 
410 Building, 420 Building, 430 Building, 440 Building and Connector Building,
in each case to the extent any portion of the Premises is located therein
“Phases”
 
410 Building
420 Building
Connector Building
Each portion of Expansion Premises that is the subject of an Expansion Notice,
per Section 10.1
Approximate Rentable Area of Buildings
 
71,084 for 410 Building
58,145 for 420 Building
8,939 for Connector Building
72,517 for the 430 Building
47,355 for 440 Building
Approximate Rentable Area of Project as of the Term Commencement Date for the
last Phase of the Initial Premises to be delivered to Tenant
 
258,040
Tenant’s Pro Rata Share of Buildings (as of the Term Commencement Date for the
last Phase of the Initial Premises to be delivered to Tenant (and assuming that
the Expansion Term Commencement Date has not then occurred for any Expansion
Premises)
 
100% of 410 Building
100% of 420 Building
100% of Connector Building
0% of 430 Building
0% of 440 Building

 
 
 
3

--------------------------------------------------------------------------------

 
 
Definition or Provision
 Means the Following

Tenant’s approximate Pro Rata Share of the Project (as of the Term Commencement
Date for the last Phase of the Initial Premises to be delivered to Tenant) (and
assuming that the Expansion Term Commencement Date has not then occurred for any
Expansion Premises)
 
 
53.55%

 
    2.4 Initial Annual (and Monthly) Rental Installments of Basic Annual Rent
for the portions of the Project which comprise the Initial Premises (“Initial
Basic Annual Rent”) only (starting as of the Rent Commencement Date (defined in
Section 2.6), subject to adjustment under this Lease) shall be as follows:
 
Phase
Total Annual
Total Monthly
410, 420 and Connector Buildings
$3,400,000
$283,333.33

 
2.5   Expansion Premises Basic Annual Rent is provided for and defined in
Section 6.1.
 
2.6 For the Initial Premises, the “Rent Commencement Date” shall be twelve (12)
months following the Effective Date, subject to deferral based on the number of
any applicable Rent Commencement Deferral Days (as defined in Section 5.1(a)).
 
2.7 The rent commencement date for each portion of the Expansion Premises (the
“Expansion Rent Commencement Date”) shall be four (4) months after the Expansion
Delivery Date for such Expansion Premises set forth in Tenant’s respective
Expansion Notice, subject to deferral based on the number of any applicable Rent
Commencement Deferral Days (as defined in Section 5.1(a), all in accordance with
Section 10.2(a).  Landlord and Tenant shall each execute and deliver to the
other written acknowledgment of the actual Expansion Rent Commencement Date for
each portion of the Expansion Premises when such is established, and shall
attach it to this Lease as Exhibit R.  Failure to execute and deliver such
acknowledgment, however, shall not affect the Rent Commencement Date of any
portion of Expansion Premises or Landlord’s or Tenant’s liability hereunder.
 
2.8 The “Estimated Term Commencement Date” for “Substantial Completion” (as
defined in Section 4.3) of Landlord’s Work for each portion of the Landlord’s
Work is as follows:
 
Portion of Landlord’s Work
Estimated Term Commencement Date
410 Work
The 8 month anniversary of the Effective Date

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Portion of Landlord’s Work
Estimated Term Commencement Date

420 Work
The 6 month anniversary of the Effective Date
Connector Building Work
The 11 month anniversary of the Effective Date
Project Site Work
The 11 month anniversary of the Effective Date



The Estimated Term Commencement Date for each portion of Landlord’s Work shall
be extended to the extent of Tenant Delay and (solely with respect to the
Connector Building Work and the Project Site Work) to the extent Landlord’s
performance of such portion of Landlord’s Work is delayed by Force Majeure or
the existence of any  Unknown Conditions (as defined below). As used herein,
“Unknown Conditions” means conditions at the Project site that are (a)
subsurface or otherwise concealed physical conditions that differ materially
from those indicated in the Landlord’s diligence reports listed on Exhibit T
attached hereto, or (b) unknown physical conditions of an unusual nature that
differ materially from those ordinarily found to exist and generally recognized
as inherent in construction activities of the character provided for pursuant to
this Lease; provided, however, that in no event shall the presence of mold or
asbestos at the Project be deemed to be an Unknown Condition; the removal and
abatement of both of which, unless introduced by Tenant, shall remain Landlord’s
obligation  (at Landlord’s cost and expense) throughout the Term.  Landlord
shall remediate or remove any asbestos that is known to be located in the
Premises in accordance with, and to the extent required by, Applicable Laws and
as part of Landlord’s Work. Following the completion of such remediation,
Landlord shall deliver to Tenant a notice containing a complete and
unconditional sign off from a licensed independent/ third party engineer,
certifying that, in such engineer’s professional opinion, the Premises have been
completely remediated and contain no asbestos, all as required by Applicable Law
governing the same.  In the performance of the work relating to any of said
abatement and removal activity throughout the Term, Landlord shall perform the
same in a good and workmanlike manner, free of defects, and restore all damage
to the portion of the Premises affected thereby to their condition prior to the
performance of any such work.
 
The actual “Term Commencement Date” for each Phase shall be as defined and set
forth in Section 5.2.
 
2.9 “Term Expiration Date”: Fifteen (15) years after the Rent Commencement Date.
 
2.10 Security Deposit:  None.
 
2.11  Permitted Use:  Any lawful use consistent with any one or more of the
following uses:  (a) general business; (b) scientific research; (c) office; (d)
laboratory; (e) vivarium; (f) pilot manufacturing; or (g) uses ancillary to any
of the foregoing, provided that any such use(s) (“a” through “g”) shall conform
to all laws, codes, ordinances, rules and regulations of governmental
authorities, committees, associations, or other regulatory committees, agencies
or governing bodies having jurisdiction over the Property, the Buildings, the
Project, the Premises, Landlord or Tenant (the “Applicable Laws”).
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

 2.12   Address for Rent Payment:   BMR-Ardsley Park LLC     P.O. Box 51599    
Los Angeles, California     90051-8154

 
 
 

 2.13   Address for Notices to Landlord:   BMR-Ardsley Park LLC     17190
Bernardo Center Drive    
San  Diego, California 92128
     Facsimile:  (858) 485-9843      Attention:  Vice President, Real Estate
Counsel

 
 

 2.14  Address for Notices to Tenant:    

 
After the Term Commencement Date for the first Phase to have its Term
Commencement Date:
 

     Acorda Therapeutics, Inc.     420 Old Saw Mill Road     Ardsley, New York
10502           Attention: President and CEO, and          
 Attention:  Executive Vice President, General Counsel and
Corporate Secretary

 
 
Until the Term Commencement Date for the first Phase to have its Term
Commencement Date:
 

     Acorda Therapeutics, Inc.     15 Skyline Drive, Suite 230     Hawthorne,
New York 10532           Attention: President and CEO, and          
 Attention:  Executive Vice President, General Counsel and
Corporate Secretary

                                
 
2.15 The following Exhibits are attached hereto and incorporated herein by
reference:
 
 
Exhibit A-1
Real Property Description

 
Exhibit A-2
Survey

 
Exhibit B
Initial Premises

 
Exhibit C
Project (including location of signage and parking)

 
Exhibit C-1
Main Street Enlarged Plan

 
Exhibit C-2
Location and Elevations for Tenant Signage




























 
6

--------------------------------------------------------------------------------

 
 
 

 
Exhibit D
Connector Building Scope of Work

 
Exhibit E
Connector Building Initial Plans

 
Exhibit F
410 and 420 Scope of Work

 
Exhibit G
Project Site Scope of Work

 
Exhibit H
List of Approved Contractors for the Performance of Landlord’s Work

 
Exhibit I
Landlord’s Work Budget

 
Exhibit J
Work Letter

 
Exhibit K
Acknowledgement of Term Commencement Date and Term Expiration Date

 
Exhibit L
Intentionally Deleted

 
Exhibit M
CAM Pools and Service Allocation Matrix

 
Exhibit N
Expansion Premises Delivery Requirements

 
Exhibit O
Rules and Regulations

 
Exhibit P
Project Parking Chart

 
Exhibit Q
Form of Estoppel Certificate

 
Exhibit R
Acknowledgement of Expansion Rent Commencement Date for Expansion Premises

 
Exhibit S
Title Policy with CCRs

 
Exhibit T
Landlord’s Diligence Reports

 
Exhibit U
Form of SNDA for Tenant

 
Exhibit V
Form of SNDA for Major Subtenant

 
3. Term.
 
3.1 This Lease shall take effect on the date hereof (the “Effective Date”) and
Landlord represents that it has simultaneously acquired fee title to the
Property from the Prior Owner pursuant to the Purchase Agreement free and clear
of all mechanics liens and liens which secure the payment of borrowed money and
free and clear of the existing PILOT program for the Property between the IDA,
OSI Pharmaceuticals, Inc. and (OSI) Ardsley LLC (as such program is evidenced
by, among other documents, that certain Payment in Lieu of Taxes Agreement,
dated March 16, 2010, between the IDA, OSI Pharmaceuticals, Inc. and (OSI)
Ardsley LLC and that certain Project Agreement, dated March 16, 2010, between
the IDA, OSI Pharmaceuticals, Inc. and (OSI) Ardsley LLC).
 
3.2 The actual term of this Lease for each Phase shall begin on the respective
Term Commencement Dates for such Phase set forth in Section 5.2 and shall
continue through the Term Expiration Date (collectively, the “Term”), subject to
earlier termination of this Lease as provided herein.
 
4. Construction of the Initial Premises.
 
4.1 Landlord’s Work. “Landlord’s Work” with respect to the Initial Premises
shall consist of (a) construction of the core and shell of the Connector
Building (the “Connector Building Work”), as more particularly described on the
scope of work for such Connector Building Work attached hereto as Exhibit D (the
“Connector Building Scope of Work”) and the initial specifications or schematic
plans for such Connector Building Work agreed upon by
 
 
7

--------------------------------------------------------------------------------

 
 
 
Landlord and Tenant and attached hereto as Exhibit E (the “Connector Building
Initial Plans”), (b) the work in connection with the 410 Building (the “410
Work”) and the 420 Building (the “420 Work,” and together with the 410 Work,
collectively, the “410 and 420 Work”) as more particularly described on the
scope of work for such 410 and 420 Work attached hereto as Exhibit F (the “410
and 420 Scope of Work”), and (c) certain Project site work (the “Project Site
Work”) as more particularly described on the scope of work for such Project Site
Work attached hereto as Exhibit C, Exhibit C-1 and Exhibit G (the “Project Site
Scope of Work”).
 
4.2 Commencement of Landlord’s Work.
 
(a) Landlord shall designate a contractor or contractors to construct Landlord’s
Work for the Connector Building Work, the 410 and 420 Work and the Project Site
Work, in each case subject to Tenant’s reasonable approval (each, a
“Contractor”). Tenant confirms that Tenant has approved the Contractors set
forth on Exhibit H to perform the Landlord’s Work.  Landlord’s budget for
Landlord’s Work approved by the parties is attached as
Exhibit I (“Landlord’s Work Budget”), which Landlord’s Work Budget, for purpose
of clarification, is a non-binding estimate and in no instances shall Landlord
be deemed required to expend any specific amount in connection with Landlord’s
Work; provided that this clarification shall not abrogate Landlord’s obligation
to complete Landlord’s Work as required pursuant to this Lease. Subject to
Section 4.2(d), Tenant shall not be responsible for any amounts expended by
Landlord which are greater than the line items for such amounts set forth in
Landlord’s Work Budget.  Tenant shall cooperate reasonably and in good faith
with Landlord’s efforts to design and construct the Landlord’s Work.
 

 
(i)
Reasonably promptly after approval by Tenant of the design development plans and
specifications for the Project Site Work in accordance with Section 4.2(c)
below, Landlord shall cause the Contractor with respect to the Project Site Work
to commence and thereafter diligently prosecute the Project Site Work. Landlord
shall diligently seek to complete such Project Site Work on or before the
Estimated Term Commencement Date for the Project Site Work (as such date may be
extended for Force Majeure (as such term is defined in Section 16.2), Unknown
Conditions (as such term is defined in Section 2.8), or Tenant Delay (as such
term is defined in Section 5.10(a)). Landlord shall perform such Project Site
Work substantially in conformity with the Project Site Scope of Work subject
only to: (a) de minimis variations from the Project Site Scope of Work (the
“Project Site De Minimis Variations”); (b) Changes approved by Landlord, as
defined and pursuant to Section 4.2(d); and (c) Permitted Changes made by
Landlord, as defined and pursuant to Section 4.2(f).

 

 
(ii)  
Reasonably promptly after approval by Tenant of the design development plans and
specifications for the 410 and 420 Work in accordance with Section 4.2(c) below,
Landlord shall cause the Contractor with respect to the 410 and 420 Work to
commence and thereafter diligently prosecute the 410 and 420 Work.  Landlord
shall diligently seek to complete such 410 and 420 Work on or before the
Estimated Term Commencement Date for the 410 Work and the 420 Work, respectively
(as such date may be extended for, in each case, Tenant Delay).  Landlord shall
perform such 410 and 420 Work substantially in conformity with the 410 and 420
Scope of Work subject only to: (a) de minimis variations from the 410 and 420
Scope of Work (the “410

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
and 420 De Minimis Variations"); (b) Changes approved by Landlord pursuant to
Section 4.2(d); and (c) Permitted Changes made by Landlord. 

  

 
(iii)
Reasonably promptly after the Plans and Specifications (as defined below) for
the Connector Building have been approved by Landlord, Tenant and all required
Governmental Authorities in accordance with Sections 4.2(c) below, and after the
negotiation and execution of a construction contract with respect to the
Connector Building Work, Landlord shall cause the Contractor with respect to the
Connector Building Work to commence and thereafter diligently prosecute the
Connector Building Work.  Landlord shall diligently seek to complete such
Connector Building Work on or before the Estimated Term Commencement Date for
the Connector Building Work (as such date may be extended for Force Majeure,
Unknown Conditions or Tenant Delay).  Landlord shall perform such Connector
Building Work substantially in conformity with the Connector Building Plans and
Specifications subject only to: (a) de minimis variations from the Connector
Building Plans and Specifications (the “Connector Building De Minimis
Variations” and, together with the 410 and 420 De Minimis Variations, and
Project Site De Minimis Variations, collectively the “De Minimis Variations”);
(b) Changes approved by Landlord pursuant to Section 4.2(d); and (c) Permitted
Changes made by Landlord.

 
(b) Within thirty (30) business days after the Effective Date, Landlord shall
prepare and submit to Tenant for approval design development plans and
specifications for the Project Site Work, the 410 and 420 Work and Connector
Building Work, in each case prepared in conformity with the applicable
provisions of this Lease (the “Draft Design Development Plans”) based on the
Connector Building Initial Plans (with respect to the Connector Building Work),
the 410 and 420 Scope of Work and the Project Site Scope of Work.  The Draft
Design Development Plans shall contain sufficient information and detail to
accurately describe the proposed design to Tenant.  Tenant shall notify Landlord
in writing within ten (10) business days after receipt of the Draft Design
Development Plans whether Tenant approves or objects to the Draft Design
Development Plans and of the manner, if any, in which the Draft Design
Development Plans are unacceptable, and whether Tenant requests that Landlord
make a Change to the Draft Design Development Plans in accordance with Section
4.2(d).  Tenant shall object to the Draft Design Development Plans only in good
faith, and only if, and then only to the extent, such Draft Design Development
Plans: (i) are not consistent with, or are not a necessary logical evolution of,
the Connector Building Initial Plans, the 410 and 420 Scope of Work, the
Connector Building Scope of Work or the Project Site Scope of Work, as the case
may be, or (ii) are not consistent with applicable building codes or other
Applicable Laws.  Tenant’s failure to respond within such ten (10) business day
period shall be deemed approval by Tenant.  If Tenant objects to the Draft
Design Development Plans for one of the reasons specified above, then Landlord
shall revise the Draft Design Development Plans and cause such objections to be
remedied in the revised Draft Design Development Plans.  Landlord shall then
resubmit the revised Draft Design Development Plans to Tenant for approval, and
Tenant shall notify Landlord in writing within five (5) business days after
receipt of the resubmitted Draft Design Development Plans whether Tenant
approves or objects to the resubmitted Draft Design Development Plans and of the
manner, if any, in which the Draft Design Development Plans are
unacceptable.  Tenant’s failure to respond within any respective review period
set forth in this Section 4.2(b) shall be deemed approval of the respective
plans by Tenant.  If Tenant objects to
 
 
 
9

--------------------------------------------------------------------------------

 
 
the resubmitted Draft Design Development Plans for one of the reasons specified
above, then Landlord shall revise the Draft Design Development Plans and cause
such objections to be remedied in the revised Draft Design Development
Plans.  Landlord shall then resubmit the revised Draft Design Development Plans
to Tenant for approval, and the process shall continue on an iterative basis
until Tenant approves an iteration of the Draft Design Development Plans, except
that Tenant shall not object on any basis on which Tenant did not previously
object, unless such objection results from a change in the Draft Design
Development Plans from the version Landlord previously delivered to Tenant. The
iteration of the Draft Design Development Plans that is approved or deemed
approved by Tenant without objection shall be referred to herein as the
“Approved Design Development Plans.”  When exercising its approval rights set
forth in this Section 4.2(b), Tenant shall have the right to approve or
disapprove the Draft Design Development Plans in whole or in part (with respect
to each of the Project Site Work, the 410 and 420 Work and the Connector
Building Work).  Disagreements regarding Tenant’s approval of the Draft Design
Development Documents shall be resolved by the Neutral Architect in accordance
with Section 4.2(h) below.
 
    (c) Within thirty (30) business days following the approval of the Approved
Design Development Plans, Landlord shall prepare final plans and specifications
for the Project Site Work, the 410 and 420 Work and Connector Building Work that
(i) are consistent with and are necessary logical evolutions of the Approved
Design Development Plans and (ii) incorporate any other Tenant-requested (and
Landlord-approved) Changes (as defined below).  As soon as such final plans and
specifications (“Construction Plans”) are completed, Landlord shall deliver the
same to Tenant for Tenant’s approval.  Tenant shall notify Landlord in writing
within ten (10) business days after receipt of the Construction Plans whether
Tenant approves or objects to the Construction Plans and of the manner, if any,
in which the Construction Plans are unacceptable, and whether Tenant requests
that Landlord make a Change to the Construction Plans in accordance with Section
4.2(c).  Tenant shall object to the Construction Plans only in good faith, and
if, and then only to the extent, such Construction Plans: (i) are not consistent
with, or are not a necessary logical evolution of, the Approved Design
Development Plans or (ii) are not consistent with applicable building codes or
other Applicable Laws. Tenant’s failure to respond within such ten (10) business
day period shall be deemed approval by Tenant. If Tenant objects to the
Construction Plans for one of the reasons specified above, then Landlord shall
revise the Construction Plans and cause such objections to be remedied in the
revised Construction Plans.  Landlord shall then resubmit the revised
Construction Plans to Tenant for approval, and Tenant shall notify Landlord in
writing within five (5) business days after receipt of the resubmitted
Construction Plans whether Tenant approves or objects to the resubmitted Draft
Construction Plans and of the manner, if any, in which the Construction Plans
are unacceptable.  If Tenant objects to the resubmitted Construction Plans for
one of the reasons specified above, then Landlord shall revise the Construction
Plans and cause such objections to be remedied in the revised Construction
Plans. Tenant’s failure to respond within any respective review period set forth
in this Section 4.2(c) shall be deemed approval of the respective plans by
Tenant. Landlord shall then resubmit the revised Construction Plans to Tenant
for approval, and the process shall continue on an iterative basis until Tenant
approves an iteration of the Construction Plans, except that Tenant shall not
object on any basis on which Tenant did not previously object, unless such
objection results from a change in the Construction Plans from the version
Landlord previously delivered to Tenant.  Promptly after the Construction Plans
are approved by Landlord and Tenant, two (2) copies of such Construction Plans
shall be initialed
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
and dated by Landlord and Tenant, and Landlord shall promptly submit such
Construction Plans to all appropriate Governmental Authorities for
approval.  The Construction Plans so approved, and all change orders
specifically permitted by this Lease, are referred to herein as the “Plans and
Specifications.”  When exercising its approval rights set forth in this Section
4.2(c), Tenant shall have the right to approve or disapprove the Construction
Plans in whole or in part (with respect to each of the Project Site Work, the
410 and 420 Work and the Connector Building Work). Disagreements regarding
Tenant’s approval of the Construction Plans shall be resolved by the Neutral
Architect in accordance with Section 4.2(h) below.
 
(d) Any changes to the Project Site Scope of Work, 410 and 420 Scope of Work,
Connector Building Scope of Work, the Connector Building Initial Plans, Draft
Design Development Plans, Approved Design Development Plans, Construction Plans
or Plans and Specifications requested by Tenant the scope of which does not fall
within the permitted revisions under Section 4.2(b) or (c) above (each, a
“Change”) shall be subject to the written approval of Landlord.  Tenant may
request Changes to the Project Site Scope of Work, 410 and 420 Scope of Work,
the Connector Building Scope of Work, the Connector Building Initial Plans,
Draft Design Development Plans, Approved Design Development Plans, Construction
Plans or Plans and Specifications by notifying Landlord thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (a) the Change, (b) the party required to perform
the Change and (c) any modification of the Project Site Scope of Work, 410 and
420 Scope of Work, Connector Building Scope of Work, Connector Building Initial
Plans, Draft Design Development Plans, Approved Design Development Plans,
Construction Plans or Plans and Specifications necessitated by the Change.  If
the nature of a Change is to modify the agreed upon scope of Landlord’s Work as
set forth in Exhibits C, C-1, D, E, F and G or requires revisions to the Project
Site Scope of Work, 410 and 420 Scope of Work, Connector Building Scope of Work,
Connector Building Initial Plans, Draft Design Development Plans, Approved
Design Development Plans, Construction Plans or Plans and Specifications, then
(i) if such Change increases the costs to Landlord, Tenant shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of Landlord’s Work as a result of such Change and such costs and expenses
shall, at Tenant’s election, either be paid by Tenant to Landlord or be deducted
from the amount of Base TI Allowance to be made available to Tenant pursuant to
Section 5.5, and (ii) if such Change constitutes eliminating (x) the landscaping
from the Project Site Scope of Work, then the Base TI Allowance made available
to Tenant pursuant to Section 5.5 shall be increased by $100,000, (y) the canopy
from the 410 Scope of Work, then the Base TI Allowance made available to Tenant
pursuant to Section 5.5 shall be increased by $200,000, or (z) the canopy from
the 420 Scope of Work, then the Base TI Allowance made available to Tenant
pursuant to Section 5.5 shall be increased by $50,000; provided, that the
increases to the Base TI Allowance pursuant to the foregoing clauses (ii)(x),
(ii)(y), and (ii)(z) shall be applicable only if Tenant requests the applicable
Change in writing within ninety (90) days after the Effective Date. Any Change
which increases the cost of the Landlord’s Work as set forth in the Landlord’s
Work Budget, shall be paid for by Tenant in its entirety prior to Landlord
implementing such Change. If Landlord is delayed in the performance of any
Change in Landlord’s Work as a result of Force Majeure or any Unknown Condition,
then the schedule for Landlord’s Work shall be extended, including the extension
of the time periods with respect to the respective Milestone Dates for
Landlord’s Work in accordance with Section 4.6(b); provided, however, if Tenant
requests in writing that Landlord
 
 
 
11

--------------------------------------------------------------------------------

 
 
accelerate the schedule of performance of Landlord’s Work to account for such
delay, then Landlord shall use its good faith efforts to accelerate the
performance of Landlord’s Work, and all costs that Landlord incurs with respect
to such acceleration (including, without limitation, any overtime costs and
double shift operation costs), shall be shared equally between Landlord and
Tenant and Tenant shall pay 50% of such costs within thirty (30) days after
Landlord delivers an invoice therefor to Tenant. Disagreements regarding the
cost of a Change or Permitted Change (as defined in Section 4.2(f) below) shall
be resolved by the Neutral Architect in accordance with Section 4.2(h) below.
 
(e) All Change Requests shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed so
long as such Change Request, as reasonably determined by Landlord, could not
reasonably be expected to do any of the following: (i) adversely impact (A) the
exterior appearance of the Project, (B) the structural aspects of the Project,
or (C) any building system, including, without limitation, the HVAC, mechanical,
electrical, plumbing or life safety systems; (ii) create a reasonably
foreseeable risk of violating any Applicable Law or permit requirement or
materially increasing insurance premiums; (iii) violate any recorded document
affecting the Property; (iv) involve a use of the Premises that is inconsistent
with the Permitted Use; (v) in Landlord’s reasonable judgment, reduce the
quality or value of the Project or the Property; or (vi) delay Substantial
Completion or final completion of Landlord’s Work for any Phase by more than 20
days in the aggregate when taken together with the effect of each other
Change.  Landlord shall have five (5) business days after receipt of a Change
Request to notify Tenant in writing of Landlord’s decision either to approve or
object to the Change Request.  Landlord’s failure to respond within such five
(5) business day period shall be deemed approval by Landlord. Landlord shall
have fifteen (15) business days after receipt of a Change Request to notify
Tenant in writing of Landlord’s estimate of the cost and schedule impact
associated with such Change Request.
 
(f) The “Permitted Changes” by Landlord shall mean:  (a) minor field changes;
(b) changes required by Governmental Authority; (c) any other change orders that
neither increase nor change the size, configuration, functionality, quality, or
overall appearance of the Initial Premises, except De Minimis Variations, or
Tenant’s ability to perform its Tenant Improvements or operate its business in
the Initial Premises; and (d) ordinary development of the 410 and 420 Scope of
Work or the Plans and Specifications in a manner not inconsistent with the 410
and 420 Scope of Work or the Plans and Specifications or Landlord’s
Work.  Landlord shall promptly give a copy of any Permitted Change to Tenant
after such Permitted Change has been issued and finalized (as opposed to
constructed).
 
(g) Landlord shall develop the Plans and Specifications and administer
Landlord’s Work (including selection of subcontractors, bidding, Permitted
Changes, value engineering, scheduling, and payment) in a commercially
reasonable manner in accordance with Landlord’s ordinary practices and
procedures for construction projects undertaken on Landlord’s account.
 
(h) In performing Landlord’s Work and considering and approving Change Requests
and Permitted Changes, Landlord shall (and shall cause any Contractor to)
actively consult with (and provide full and timely oral reports to) Tenant’s
project manager, as designated in writing by Tenant from time to time.  As of
the Execution Date, Tenant’s project manager is
 
 
 
12

--------------------------------------------------------------------------------

 
Kelly Givens, Executive Managing Director, Studley, Inc., or such other
representative as Tenant designates in writing from time to time.  Landlord
shall allow Tenant’s project manager and consultants and advisers to Tenant to
attend design and construction meetings.  Landlord need not reschedule any
meeting to accommodate such attendance.  Upon Tenant’s specific request,
Landlord shall keep Tenant’s project manager reasonably informed and answer
Tenant’s reasonable inquiries about the Project Site Scope of Work, the 410 and
420 Scope of Work, the Connector Building Scope of Work, the Plans and
Specifications, and Changes and Permitted Changes regarding Landlord’s
construction and development of Landlord’s Work.  Landlord shall give Tenant’s
project manager copies of the following documents as developed by Landlord and
its vendors in the ordinary course of construction of the Work: progress
printings during the construction development phase; project meeting minutes or
memoranda; Landlord’s log of “requests for information”; and Landlord’s log of
change orders.  The foregoing rights to receive information shall not be deemed
to give Tenant any approval rights not otherwise expressly provided for in this
Lease.  Landlord may exclude from Tenant’s informational deliveries any
information about construction of improvements to be occupied by others. 
Landlord shall from time to time allow Tenant to inspect Landlord’s Work in
progress in a reasonable manner and in compliance with Contractor’s reasonable
instructions and procedures.  Landlord shall reasonably consider all comments
and requests made by Tenant.  If the parties do not agree on whether a proposed
change constitutes a Change or a Permitted Change, whether Tenant is entitled to
object to Draft Design Development Plans or Construction Plans, or any other
matter herein that is to be determined by the Neutral Architect, then the
written determination of Dennis Noskin, AIA, with an office located at 55 South
Broadway, Tarrytown, New York 10591 (the “Neutral Architect”) shall govern.  The
Neutral Architect shall render his determination within ten (10) business days
of either party’s request (provided that a copy of such request was given
simultaneously to the other party) and his determination shall be final and
binding upon the parties.  The parties agree to cooperate fully with each other
and the Neutral Architect, and to answer inquiries and provide evidence in good
faith as requested by the Neutral Architect in connection with the fair and
equitable disposal of the dispute.  If Dennis Noskin retires, dies, resigns, or
becomes disabled then the parties shall replace him with the following
individual (who will become the Neutral Architect): Reza Agahian, AIA, of
Research Academic Architecture, 208 Ivy Hill Lane, Rye Brook, New York 10573. If
Reza Agahian retires, dies, resigns, or becomes disabled then the parties shall
replace him with the following individual (who will become the Neutral
Architect): Steve Pustola, AIA of Pustola Associates, with an office at 185
Meadow Street, Naugatuck, Connecticut 06770.  If after such replacement the then
current Neutral Architect retires, dies, resigns, or becomes disabled, then the
parties shall mutually agree on a replacement for such individual to act as the
Neutral Architect under the terms of this Lease.  In every instance where this
Lease or Exhibit J designates the Neutral Architect as the arbiter of a dispute,
Tenant and Landlord agree to follow (and cause the Neutral Architect to follow)
the protocol set forth in this Section 4.2(h).
 
(i) For purposes of communicating with Tenant’s project manager, Landlord
designates John Bonanno as its representative (or such other representative as
Landlord designates from time to time), with authority to issue approvals and
consents that bind Landlord.  For informal and unofficial communications,
Landlord designates Tim Stoll.
 
4.3 Completion of Construction.  Landlord’s Work for any Phase shall be deemed
“Substantially Complete” or there shall be “Substantial Completion” for such
Phase if Landlord
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
has (a) completed all of Landlord’s Work for such Phase identified on the Plans
and Specifications, as evidenced by the Landlord’s Architect’s certificate of
Substantial Completion, subject in each case only to Landlord’s failure to
complete (i) minor and insubstantial details of construction that do not, except
in a de minimis manner, interfere with Tenant’s performance of Tenant
Improvements in such Phase (the “Punchlist Items”) and (ii) items that cannot or
should not be completed during the time of the year that Landlord performs the
appropriate portion of Landlord’s Work (for example, the commissioning and
testing of air conditioning and cooling systems during the winter months, the
commissioning and testing of heating systems during summer months, or the
installation of landscaping during winter months) (the “Seasonal Items”); and
(b) if necessary for the occupancy of such Phase, received a temporary or
permanent certificate of occupancy from the applicable Governmental
Authority(ies). If the satisfaction of any condition set forth in clauses (a) or
(b) is delayed because of Tenant Delay, then Substantial Completion shall be
deemed to occur when Substantial Completion would have occurred had such Tenant
Delay not arisen.  If the parties do not agree on whether Landlord has achieved
Substantial Completion for any Phase or on the scope of the Punchlist Items or
Seasonal Items for such Phase, then the written determination of the Neutral
Architect shall govern, whose determination shall be final and binding upon the
parties.
 
4.4 Punchlist and Seasonal Items.  Landlord shall endeavor to give Tenant ten
(10) business days’ prior notice before Landlord achieves Substantial Completion
of Landlord’s Work for each Phase.  When Landlord determines that Landlord has
reached Substantial Completion of Landlord’s Work for such Phase, Landlord shall
so notify Tenant.  Within five (5) business days after the date of such notice,
the parties shall jointly, with Landlord’s architect, inspect Landlord’s Work
for such Phase and attempt to agree upon a list of the Punchlist Items (the
“Punchlist”).  If Landlord fails to give any notice described in this paragraph,
that shall not constitute a default but shall merely extend the time for
commencement of the Punchlist walkthrough.  To the extent that the parties
cannot agree on the Punchlist, the written determination of the Neutral
Architect shall govern, whose determination shall be final and binding upon the
parties.  The parties shall promptly memorialize the Punchlist in
writing.  Landlord shall diligently endeavor to cause Contractor to complete all
Punchlist Items with reasonable promptness and in any case within sixty (60)
days after Substantial Completion of the applicable Phase (the “Punchlist
Deadline”). Landlord shall diligently endeavor to complete the Seasonal Items
after Substantial Completion of Landlord’s Work within a reasonable period of
time during the appropriate months of the year for such Seasonal Items.
 
4.5 Warranties; Defects.  Landlord warrants to Tenant that (i) any and all
materials, equipment and furnishings incorporated into Landlord’s Work shall be
of good quality and new unless otherwise required or permitted under the Plans
and Specifications; (ii) Landlord’s Work shall be free from defects not inherent
in the quality required or permitted, and (iii) Landlord’s Work shall
substantially conform with the Plans and Specifications.  For a period of one
(1) year after the date of Substantial Completion of all elements of Landlord’s
Work for a Phase, Landlord shall repair with reasonable promptness all defects
in Landlord’s Work which constitute a breach of the foregoing warranty (the
“Defects”) for such Phase as to which Tenant notifies Landlord in writing within
such one (1) year period (the “Defect Reporting Period”).  Except for such
Defects reported within the applicable Defect Reporting Period and except for
Landlord’s continued maintenance, repair and replacement obligation set forth
below, Tenant shall be deemed to have accepted each Phase of the Premises and
Landlord’s Work in the
 
 
 
14

--------------------------------------------------------------------------------

 
 
condition delivered to it “As Is.” After the Defect Reporting Period expires,
Landlord shall maintain and repair Landlord’s Work in accordance with this
Lease, including Landlord’s right to recover Operating Expenses from Tenant as
this Lease permits.
 
4.6 Self-Help.
 
(a) Punchlist and Defects. If, thirty (30) days after (i) the Punchlist Deadline
with respect to Punchlist Items, or (ii) Tenant has reported a Defect during the
Defect Reporting Period with respect to Defects, Landlord has not completed or
has not commenced the completion of and is not diligently prosecuting the
completion of any Punchlist Item(s), or has not repaired and has not commenced
the repair of and is not diligently prosecuting the repair of any Defect(s) that
Tenant timely reported, then, in each case, Tenant may so notify Landlord, and,
at its sole election also provide Landlord with Tenant’s notice that Tenant
intends to complete such Punchlist Item(s) or repair such Defect(s), which
notice shall contain a reference to this Section 4.6(a) (a “Self-Help Warning
Notice”).  If, five (5) business days after receiving the Self-Help Warning
Notice, Landlord has still not commenced the completion of, or Landlord
subsequently fails to use reasonable diligent efforts to complete, the Punchlist
Item(s) or to commence and diligently prosecute the repair of the applicable
Defect(s) identified in the Self-Help Warning Notice, then notwithstanding
anything to the contrary in this Lease, Tenant may complete such Punchlist
Item(s) and repair such Defect(s) (the “Punchlist and Repair Self-Help Work”),
provided that:  (a) Tenant may perform Punchlist and Repair Self-Help Work only
within the Premises, as well as outside of the Premises as it relates to the
Project Site Work; (b) Punchlist and Repair Self-Help Work shall not adversely
affect any other tenant or any Utilities; (c) Tenant shall act in a commercially
reasonable manner and diligently endeavor to minimize the cost of the Punchlist
and Repair Self-Help Work; and (d) all Punchlist and Repair Self-Help Work shall
be performed in a good and workmanlike manner and in compliance with Applicable
Laws.  Notwithstanding the foregoing, Tenant shall not engage in Punchlist and
Repair Self-Help Work involving building systems that serve both Tenant and any
other tenant.  Landlord shall promptly, but no later than ten (10) days
following Tenant’s demand, reimburse Tenant for Tenant’s actual, reasonable,
necessary, and reasonably documented cost of any Punchlist and Repair Self-Help
Work.  To the extent not paid by Landlord when due, all amounts due to Tenant
under this Section 4.6 (x) shall accrue interest from the date due until paid
(or offset against Basic Annual Rent) at the rate of “LIBOR” plus four percent
(4%) per annum, and (y) at Tenant’s option, may be offset by Tenant against its
obligation in respect of Basic Annual Rent.
 
(b) Landlord’s Work.  Landlord shall use its commercially reasonable efforts to
perform Landlord’s Work so that, on or before the First Milestone Date (as
defined below), the amount of the Hard Costs (as such term is defined below)
incurred in connection with the performance of the Landlord’s Work is equal to
or greater than 35% of the total Hard Costs amount budgeted for the Landlord’s
Work in the Landlord’s Work Budget (the “First Milestone”). The “First Milestone
Date” means the date that is six (6) months after the Effective Date, as such
date shall be extended to the extent Landlord’s performance of the Landlord’s
Work is delayed by Force Majeure, Unknown Conditions or Tenant Delay.  To
evidence the percentage of amount expended by such date, on or before the First
Milestone Date, Landlord shall deliver to Tenant a current G702 payment
application (or other written certification) signed
 
 
15

--------------------------------------------------------------------------------

 
 
 
by Landlord which certifies as to the total Hard Costs then incurred in
connection with  the Landlord’s Work.
 
If the First Milestone has not been satisfied with respect to the amount of
cumulative Hard Costs incurred in connection with the Landlord’s Work by the
First Milestone Date, then Landlord shall use its commercially reasonable
efforts to perform Landlord’s Work so that, on or before the Second Milestone
Date (as defined below), the amount of cumulative Hard Costs incurred in
connection with the performance of the Landlord’s Work is equal to or greater
than 50% of the total Hard Costs (net of overtime costs, double shift operation
costs or other costs referred to below) amount budgeted for the Landlord’s Work
in the Landlord’s Work Budget (the “Second Milestone”), by the payment of
overtime, double shift operation or otherwise (it being acknowledged and agreed
that any such overtime costs, double shift operation costs or other costs
incurred by Landlord to timely complete Landlord’s Work shall be borne solely by
Landlord and shall neither constitute an increased cost to Tenant nor be added
to or considered Hard Costs). The “Second Milestone Date” means the date that is
thirty (30) days following the First Milestone Date or seven (7) months after
the Effective Date, as such date shall be extended to the extent Landlord’s
performance of the Landlord’s Work is delayed by Force Majeure, Unknown
Conditions or Tenant Delay.  As used herein, each of the First Milestone Date
and the Second Milestone Date shall be collectively referred to as the
“Milestone Dates”.
 
On or before the Second Milestone Date, Landlord shall deliver to Tenant a
current G702 payment application (or other written certification) signed by
Landlord which certifies to the total cumulative Hard Costs then expended in
connection with the Landlord’s Work then completed.  If, pursuant to such signed
certification, the Second Milestone has not been satisfied with respect to the
Landlord’s Work, then Tenant shall have the right to provide written notice to
Landlord within five (5) days after the Second Milestone Date requesting that
Landlord provide Tenant with a written plan (the “Schedule Restoration Plan”) to
complete the Landlord’s Work in order to achieve Substantial Completion of the
Landlord’s Work not later than thirty (30) days after the Estimated Term
Commencement Date for the Phase with the latest Estimated Term Commencement Date
(the “Outside Completion Date”). Landlord shall deliver the Schedule Restoration
Plan to Tenant within ten (10) days after Tenant delivers such notice to
Landlord.  Tenant may approve or disapprove all or any portion of the Schedule
Restoration Plan.  Tenant shall approve or disapprove all or any portion of the
Schedule Restoration Plan by delivering, within ten (10) days after receipt of
the Schedule Restoration Plan, written approval and/or disapproval of all or a
portion of the Schedule Restoration Plan to Landlord, the approval thereof to be
withheld only if Substantial Completion of the Landlord’s Work could not
reasonably be expected to occur on or before the Outside Completion Date,
assuming that Landlord properly implements such Schedule Restoration Plan.  If
Tenant disapproves any portion of the Schedule Restoration Plan, but approves
other portions, Tenant shall reflect its approval of those portions that are
acceptable and provide comments to those portions of the Schedule Restoration
Plan that have been disapproved. If Tenant disapproves the entire Schedule
Restoration Plan, Tenant likewise shall reflect its disapproval in
writing.  Landlord shall then resubmit a revised Schedule Restoration Plan
addressing such comments as shall have been provided by Tenant within ten (10)
additional days and Tenant shall deliver approval or disapproval of such revised
Schedule Restoration Plan as set forth above, and upon approval by Tenant
promptly proceed with such additional work as may be required under the Schedule
Restoration Plan.  If Tenant disapproves such revised Schedule Restoration Plan
in accordance with this Section 4.6(b), then
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Tenant shall have the right, but shall not be obligated, to elect to complete
Landlord’s Work (such work, the “Self-Help Completion Work,” and together with
the Punchlist and Repair Self-Help Work, the “Self-Help Work”); provided,
however, that if Tenant does not notify Landlord of Tenant’s election to perform
such Self-Help Completion Work within ten (10) days after disapproving such
revised Schedule Restoration Plan, then Tenant’s self-help right pursuant to
this Section 4.6(b) with respect to the Landlord’s Work shall terminate.  If
Tenant exercises its aforesaid self-help rights to perform the Self-Help
Completion Work, then Tenant shall manage the completion of the Self-Help
Completion Work in a commercially reasonable manner and diligently endeavor to
minimize the cost of such Self-Help Completion Work, and Tenant shall cause
Tenant’s Self-Help Completion Work to be performed (i) in a good, workmanlike
manner and in accordance with Applicable Laws, (ii) in substantial accordance
with the Project Site Scope of Work, the 410 and 420 Scope of Work, the
Connector Building Scope of Work, the Connector Building Initial Plans, and the
Plans and Specifications,  and (iii) in a manner which does not adversely affect
(even to a de minimis extent) other improvements or utilities located within the
Project. Landlord shall reasonably cooperate with Tenant in good faith to permit
Tenant to perform such Self-Help Completion Work, including without limitation,
at Tenant’s election (i) providing Tenant with access to the Project, the
Buildings and the Premises, and (ii) assigning to Tenant all of Landlord’s
rights in and to its agreements with each design service provider, Contractor,
subcontractors of any tier, vendors, consultants and other project team members,
in each case to the extent necessary for, or useful in connection with,
completing the Self-Help Completion Work.
 
For purposes of this Lease, the term hard costs (“Hard Costs”) as used herein
shall mean all construction costs of Landlord’s Work payable to Contractor, to
subcontractors of any tier and to any vendor for labor, materials and equipment
incorporated into Landlord’s Work, inclusive of general conditions costs,
overhead, fees, insurance premium costs, permit costs, taxes and other
construction costs, which Hard Costs are estimated to be $8,560,609.
 
5. Possession.
 
 
5.1 Landlord shall tender possession of each Phase upon Substantial Completion
of such Phase.  If Landlord’s Work for any such Phase is not Substantially
Complete on or before the Estimated Term Commencement Date for such Phase set
forth in Section 2.8, then except as set forth in this Section 5.1, this Lease
shall not be void or voidable and Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom.
 
(a) Notwithstanding the foregoing, if Landlord has failed to Substantially
Complete the 410 Work or the 420 Work on or prior to the Estimated Term
Commencement Date with respect to the 410 Work or the 420 Work (as the case may
be and subject to extension to the extent Landlord has been delayed in the
performance of such 410 Work or 420 Work by Tenant Delay), and provided that
Tenant has not elected to exercise its self-help rights (as permitted under
Section 4.6 for the Phase under consideration) to perform the Self-Help
Completion Work, then the Rent Commencement Date for the Initial Premises shall
be deferred (in addition to any deferrals in the Rent Commencement Date
otherwise provided in this Lease) by a number of calendar days equal to the sum
of:
 
(i) the number of Force Majeure and Unknown Conditions Delay Days, and
 
 
17
 

--------------------------------------------------------------------------------

 
 
(ii) the number of days for such Phase as is set forth in the chart below
 
(such days under clauses (i) and (ii) above, for purposes of subsection (a) and
(b) of this Section 5.1, and for purposes of Section 10.2 being referred to as
“Rent Commencement Deferral Days”); with the understanding that disputes over
the determination of the Rent Commencement Deferral Days and the causes of the
underlying delays with respect thereto shall be determined by arbitration under
Section 50 of the Lease and with the further understanding that in the event
that both 410 Work and the 420 Work are deferred beyond the Estimated Term
Commencement Dates with respect to such Work, then the Rent Commencement Date
shall be deferred by a number of Rent Commencement Deferral Days in accordance
with this Section 5.1(a) solely with respect to the Phase with the largest
number of Rent Commencement Deferral Days:
 
Portion of Landlord’s Work
Number of Rent Commencement Deferral Days for each of the first 30 Unexcused
Delay Days (Unexcused Delay Days 1-30):
 
Number of Rent Commencement Deferral Days for each of the second 30 Unexcused
Delay Days (Unexcused Delay Days 31-60):
Number of Rent Commencement Deferral Days for each Unexcused Delay Day after the
first 60 Unexcused Delay Days (Unexcused Delay Days 61 and greater):
410 Work
1 Day
2 Days
3 Days
420 Work
1 Day
2 Days
3 Days



As used herein, “Completion Delay Period” means with respect to the 410 Work or
the 420 Work, the period between the applicable Estimated Term Commencement Date
(subject to extension to the extent Landlord has been delayed in the performance
of such Landlord’s Work by Tenant Delay) and the day such portion of the
Landlord’s Work is Substantially Complete.
 
“Force Majeure and Unknown Conditions Delay Days” means days in the Completion
Delay Period that are reasonably attributable to delays caused by Force Majeure
or Unknown Conditions.
 
“Unexcused Delay Days” means days in the Completion Delay Period that are not
Force Majeure and/or Unknown Conditions Delay Days.
 
For example, if Landlord (i) fails to Substantially Complete Landlord’s Work for
the 410 Work until the date that is forty-five (45) days after the Estimated
Term Commencement Date for such 410 Work (thirty (30) days of such delay being
fairly attributable to delays caused by Force Majeure and fifteen (15) days of
delay not being fairly attributable to delays caused by Force Majeure or Unknown
Conditions), and (ii) fails to Substantially Complete Landlord’s Work for the
420 Work until the date that is seventy-five (75) days after the Estimated Term
Commencement Date for such 420 Work (thirty (30) days of such delay being fairly
attributable to delays caused by Force Majeure and forty-five (45) days of delay
not being fairly attributable to delays caused by Force Majeure or Unknown
Conditions), then for purposes of calculating the deferral of the Rent
Commencement Date under this Section 5.1(a), the delay in Landlord’s completion
of the 410 Work shall not be taken into account and the number of Rent
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
Commencement Deferral Days would be 90 (1 day for each of the 30 Force Majeure
and Unknown Conditions Delay Days, 1 day for each of the first 30 Unexcused
Delay Days, and 2 days for each of the last 15 Unexcused Delay Days (Unexcused
Delay Days 31-45)).
 
(b) Notwithstanding the foregoing, if Landlord has failed to Substantially
Complete Landlord’s Work on or prior to (i) sixty (60) days following the
Estimated Term Commencement Date with respect to the Connector Building Work, or
(ii) provided that Tenant’s occupancy and use of the 410 and/or the 420 Building
is not delayed thereby, sixty (60) days following the Estimated Term
Commencement Date for the Project Site Work (subject to extension to the extent
Landlord has been delayed in the performance of such Landlord’s Work by Force
Majeure, Unknown Conditions or Tenant Delay), and provided that Tenant has not
elected to exercise its self-help rights (as permitted under Section 4.6 for the
Phase under consideration) to perform the Self-Help Completion Work with respect
to any such Phase, then Tenant shall be entitled to, solely with respect to each
such aforementioned portion of Landlord’s Work for which Landlord fails to
achieve Substantial Completion by the applicable deadline, the amounts of Rent
abatement for such portion of Landlord’s Work as is set forth below.
 
Portion of Landlord’s Work
Amount of Rent abatement per day for days 1-30 of such failure:
Amount of Rent abatement per day for days 31-60 of such failure:
Amount of Rent abatement per day for days 61 onwards:
Connector Building Work
 
1 Day of Rent reasonably allocated by Landlord to the Connector Building Work
2 Days of Rent reasonably allocated by Landlord to the Connector Building Work
3 Days of Rent reasonably allocated by Landlord to the Connector Building Work
Project Site Work
 
1 Day of Rent reasonably allocated by Landlord to the Project Site Work
2 Days of Rent reasonably allocated by Landlord to the Project Site Work
3 Days of Rent reasonably allocated by Landlord to the Project Site Work



If Landlord has failed to Substantially Complete Landlord’s Work for each of the
410 Work and the 420 Work on or prior to the twenty four (24) month anniversary
of the Effective Date (subject to extension to the extent Landlord has been
delayed in the performance of such Landlord’s Work by Force Majeure, Unknown
Conditions and Tenant Delay), Tenant may terminate this Lease and the Lease
shall be of no further force or effect (except for those provisions which
expressly survive such termination pursuant to their terms). Tenant acknowledges
that the remedies set forth in Section 4.6 and in this Section 5.1 constitute
Tenant’s exclusive remedies for Landlord’s failure to complete the Landlord’s
Work within the time periods set forth in this Lease.
 
5.2 The “Term Commencement Date” for each Phase shall be the day Landlord
Substantially Completes Landlord’s Work with regard to such Phase and delivers
such Phase to Tenant.  Notwithstanding that different Phases may have different
Term Commencement Dates, the parties agree that the Rent Commencement Date for
the Initial Premises shall be as set forth in Section 2.6, the Expansion Rent
Commencement Date for any Expansion Premises shall be as set forth in Section
2.7, and the Term Expiration Date for the entire Premises shall be as set forth
in Section 2.9.  Landlord and Tenant shall each execute and deliver to the other
written
 
 
 
19

--------------------------------------------------------------------------------

 
 
acknowledgment of the actual Term Commencement Date for each Phase and the Term
Expiration Date when such is established, and shall attach it to this Lease as
Exhibit K.  Failure to execute and deliver such acknowledgment, however, shall
not affect the Term Commencement Date of any Phase or Landlord’s or Tenant’s
liability hereunder. Failure by Tenant to obtain validation by any medical
review board or other similar governmental licensing of the Premises required
for the Permitted Use by Tenant shall not serve to extend the Term Commencement
Date for any Phase.
 
5.3 Prior to entering upon the Premises to construct Tenant Improvements, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 22 and the Work
Letter attached as Exhibit J are in effect, and such entry shall be subject to
all the terms and conditions of this Lease other than the payment of Basic
Annual Rent or Additional Rent (as defined below).
 
5.4 Possession of areas of the Premises necessary for Landlord-controlled
utilities, services, safety and operation of the Buildings is reserved to
Landlord.
 
5.5 TI Allowance.  Tenant shall cause the Initial Premises to be improved (the
“Tenant Improvements”) pursuant to the terms of this Lease and the “Work Letter”
attached as Exhibit J at a cost to Landlord (the “Base TI Allowance”) not to
exceed Five Million Seven Hundred and Fifty Thousand Dollars ($5,750,000) in the
aggregate, (Two Hundred Fifty Thousand Dollars ($250,000) of which is being
allocated for the purchase of furniture, fixtures and equipment under item (g)
of the third sentence of this Section 5.5), subject to increases as a result of
reductions of scope of Landlord’s Work in the amounts and as set forth in
Section 4.2(d).  The parties hereby agree that the entire Base TI Allowance will
be made available by Landlord to Tenant to defray the costs of the Tenant
Improvements as they are incurred by Tenant and before Tenant is required to
incur or pay any costs without reimbursement by Landlord.  Such amounts shall be
applied to pay only the costs of the following (except as otherwise expressly
provided in this Lease) (the “TI Costs”): (a) construction; (b) fee for Tenant’s
project manager, (c) plan check and building permits and other planning and
inspection fees, (d) all design and engineering fees, (e) insurance costs,
(f) cabling, and (g) costs of purchasing, furniture, fixtures and equipment from
the Prior Owner, in an amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000). For purposes of this Lease, Tenant’s cost of any Tenant Improvement
shall include only items constituting “costs of improvement” within the meaning
of the New York Lien Law, except that, with Landlord’s reasonable approval,
notwithstanding anything to the contrary in the preceding clauses “a” and “f,”
only up to ten percent (10%) of the Base TI Allowance may cover other costs
directly related to the Tenant Improvements, such as architectural, engineering,
space planning or other related services, planning and relocation costs, and
legal costs related to this Lease and the Tenant Improvements (the “Other
Costs”). Except as otherwise provided in item (g) of this Section 5.5 above, in
no event shall the TI Allowance be used for costs of furniture, fixtures or
equipment with respect to the Tenant Improvements or for costs that are
recoverable by Tenant from a third party (e.g. insurers, warrantors or
tortfeasors).  The Base TI Allowance and the Expansion TI Allowance (as defined
in Section 10.2(c)) are together referred to as the “TI Allowance.”
 
As used herein, “Incurred TI Costs” shall mean, at any time, the total amount of
TI Costs and Other Costs actually incurred by Tenant at such time.
Notwithstanding the foregoing, and
 
 
 
20

--------------------------------------------------------------------------------

 
 
except for Tenant’s purchase of furniture, fixtures and equipment from the Prior
Owner referenced in item (g) of the third sentence of this Section 5.5 above, in
no event shall amounts incurred in connection with any materials, machinery,
fixtures, furniture, equipment or other items purchased or manufactured for
incorporation into the Tenant Improvements but which are not located at the
Project (“Offsite Materials”) be deemed to be “Incurred TI Costs” hereunder
unless and until Tenant provides Landlord with (i) copies of any bills of sale,
certificates of title or other evidence reasonably satisfactory to Landlord of
Tenant’s ownership of such Offsite Materials, and that all lien rights or claims
of the supplier for such Offsite Materials have been or will be released
simultaneously with payment therefor, (ii) evidence sufficient to Landlord that
all Offsite Materials are insured against casualty, loss and theft for an amount
equal to their replacement costs under policies naming Landlord as an additional
insured, and (iii) a certificate from Tenant’s architect confirming the accuracy
of the deliverables set forth in clauses (i) and (ii) above.  Landlord hereby
agrees to disburse the entire amount set forth in item (g) of the third sentence
of Section 5.5 above, without any withholding for Retainage (defined in Section
5.5(e)) within five (5) days of Landlord’s receipt of Tenant’s invoice therefor.
 
Tenant shall be solely responsible for the cost of the Tenant Improvements for
the Initial Premises to the extent such cost is in excess of the Base TI
Allowance. The excess of TI Costs and Other Costs as are projected by the
Approved Budget (as defined below) for such Tenant Improvements over the entire
Base TI Allowance for the Initial Premises shall be referred to herein as the
“Excess Costs”).  In no event shall Landlord be obligated to contribute more
than the Base TI Allowance in connection with the Initial Premises.  Tenant
shall be responsible for all Excess Costs. Landlord shall disburse to Tenant the
Base TI Allowance when and as requisitioned by Tenant in compliance with this
Lease (including Tenant’s satisfaction of the Disbursement Conditions below).
 
As a condition to obtaining each disbursement of the Base TI Allowance (other
than the disbursement of the amount set forth in item (g) of the third sentence
of this Section 5.5 above), Tenant shall satisfy the following conditions in
each case (the “Disbursement Conditions”):
 
(a) Tenant Improvements performed to date shall comply with this Lease;
 
(b) Tenant shall not be in Default of either a monetary obligation or a material
non-monetary obligation (or both) that remains uncured under this Lease (the
parties agree that a material non-monetary obligation shall be one that creates
a significant risk (and not merely de minimis risk) of potential liability or
exposure for Landlord);
 
(c) Landlord, as further detailed in item (f) below, shall make each
disbursement within fifteen (15) days after Tenant has delivered the following,
all reasonably satisfactory to Landlord:  a Disbursement Request; backup
invoices (paid or presently due and payable) for Tenant’s Incurred TI Costs; a
certificate of Tenant’s architect confirming that the Tenant Improvements to
date substantially comply with the Approved Plans (as defined in the Work Letter
attached hereto as Exhibit J); progress (or final, as appropriate) lien waivers;
the Approved Plans for the Tenant Improvements and any revisions therein (to the
extent not previously delivered); a consent by Tenant’s architects and engineers
to Landlord’s use of such Approved Plans, as revised, if this Lease terminates,
in such form as Landlord shall reasonably
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
require; and such other deliveries as Landlord reasonably requests if one of its
lenders so requires;
 
(d) Notwithstanding anything to the contrary set forth elsewhere in the Lease or
the Work Letter, Landlord shall have no obligation to disburse to Tenant any
portion of the TI Allowance until Landlord shall have approved in writing the
budget for the Tenant Improvements (the “Approved Budget”), which approval shall
not be unreasonably withheld or delayed. Landlord shall  notify Tenant in
writing within (10) business days after receipt of any budget (complete with all
supporting documentation for each budget line item) for the Tenant Improvements
whether Landlord approves or objects to such budget and of the manner, if any,
in which the budget is unacceptable.  Landlord’s failure to respond within such
ten (10) business day period shall be deemed approval by Landlord. Tenant shall
as necessary deliver to Landlord a modified Approved Budget.  Prior to
Landlord’s approval of the Approved Budget, Tenant shall pay all of the costs
and expenses incurred in connection with Tenant Improvements as they become due.
Disagreements regarding the approval of the Approved Budget shall be resolved by
the Neutral Architect in accordance with Section 4.2(h).  Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to Tenant
Improvements that exceed (a) the amount of the TI Allowance (other than pursuant
to Section 7.2 of the Work Letter) or (b) the Approved Budget. Notwithstanding
the foregoing, Landlord hereby approves Tenant’s payment to the Prior Owner of
the amount set forth in item (g) of the third sentence of this Section 5.5
above;
 
(e) Landlord shall retain ten percent (10%) of the Base TI Allowance, exclusive
of the amount set forth in item (g) of the third sentence of this Section 5.5
above, (the “Retainage”) until such time as the Tenant Improvements for the
Initial Premises have been completed. Upon completion of such Tenant
Improvements in accordance with the provisions of the Work Letter and delivery
of final lien waivers in connection with such Tenant Improvements in form and
substance reasonably acceptable to Landlord, Landlord shall release the
Retainage to Tenant as set forth in items (f) and (g) below;
 
(f) Upon submission by Tenant to Landlord of (a) a statement (a “Disbursement
Request”) setting forth the total amount of TI Allowance requested, (b) a
detailed summary of the Other Costs incurred related to the Tenant Improvements,
(c) a detailed summary of the Incurred TI Costs of the portion of the Tenant
Improvements performed using AIA standard form Application for Payment (G 702)
executed by the Tenant’s contractor and its architect), (c) lien releases from
all of Tenant’s contractors and subcontractors and material suppliers in form
and substance reasonably acceptable to Landlord, then Landlord shall, within
fifteen (15) days following receipt by Landlord of a Disbursement Request and
the accompanying materials required by this Subsection 5.5(f), relating to TI
Costs and Other Costs, as the case may be, disburse to Tenant or at Tenant’s
request to a third party on behalf of Tenant the amount set forth in (g) below);
 
(g) With respect to each Disbursement Request properly prepared and delivered by
Tenant to Landlord, Landlord shall disburse such amount of TI Allowance to
Tenant as is equal to the Incurred TI Costs as of such time, as set forth and
reasonably documented in the Disbursement Request, minus the amount of TI
Allowance already disbursed by Landlord as of the date of such Disbursement
Request, in each case subject to the 10% cap on
 
 
22

--------------------------------------------------------------------------------

 
 
 
Other Costs as described in this Section 5.5 and Landlord’s Retainage set forth
in clause (e) above;
 
(h) Tenant may apply the TI Allowance at Tenant’s sole discretion for the
payment of TI Costs or Other Costs, in each case as reflected in the Approved
Budget and the Approved Plans and subject to the limitations set forth in this
Section 5.5;
 
(i) At Tenant’s request, Landlord shall disburse directly to Tenant’s
contractors against unpaid invoices; and
 
(j) Tenant shall not be entitled to any further disbursements of TI Allowance
for Tenant Improvements for any Phase for any Disbursement Requests submitted
after the date that is two (2) years after the Term Commencement Date for such
Phase (the “TI Disbursement Deadline”); provided that the TI Disbursement
Deadline may be extended if the Tenant Improvements are delayed by Landlord
Delay, Unknown Conditions or Force Majeure.  As of the TI Disbursement
Deadline:  (a) any TI Allowance for any such Phase not disbursed may be retained
by Landlord, free of any claim by Tenant; and (b) Landlord shall have no further
obligation to disburse any TI Allowance for such Phase.
 
5.6 Tenant shall have the right, at Tenant’s sole cost and expense, to (i)
designate one or more construction managers/general contractors to construct the
Tenant Improvements and Alterations, subject to Landlord’s reasonable approval
and (ii) hire a project manager and other consultants without Landlord’s
approval.
 
5.7 Subject to Section 5.13, Tenant may enter each Phase of the Initial Premises
as soon as reasonably practicable, but in no event later than thirty (30) days
before the Estimated Term Commencement Date for such Phase to be delivered to
Tenant (as then projected by Landlord), solely to begin construction of the
Tenant Improvements (the “Early Access Date”), even if Landlord has not yet
achieved Substantial Completion of Landlord’s Work with respect to such
Phase.  Landlord shall determine the Early Access Date in reasonable
consultation with Contractor and Tenant.  Any access to the Premises after the
Early Access Date must not:  (i) impede or impair, in any manner, Landlord’s
achievement of Substantial Completion of Landlord’s Work for any Phase; or
(ii) begin until Landlord grants Tenant permission to begin constructing Tenant
Improvements.  Landlord shall reasonably endeavor to allow access at any
reasonable time for Tenant’s consultants to measure and inspect in compliance
with Landlord’s reasonable rules and restrictions, subject to Landlord’s
arrangements with Contractor.
 
5.8 While Tenant performs Tenant Improvements, Landlord shall make available to
Tenant, at Tenant’s option, reasonable amounts of temporary power, water, and
other utility services. Tenant shall pay Landlord as Additional Rent an amount
equal to Landlord’s reasonable estimate of the cost of Tenant’s consumption of
such power, water, and other utility services.  If any such utility services are
not separately metered, Landlord may, at its option, monitor the usage of such
utility services by Tenant and, with respect to any Buildings which are not
solely occupied by Tenant, charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. Landlord shall make available without charge to Tenant upon
Tenant’s reasonable request a reasonable amount of “parking,” “staging” and
“lay-down” areas in reasonable proximity to the
 
 
 
23

--------------------------------------------------------------------------------

 
 
Initial Premises to facilitate the Tenant Improvements.  Tenant shall:  (a)
maintain such area in a neat, organized, and safe manner; and (b) comply with
Landlord’s reasonable requirements regarding security, safety, additional
insurance, access controls, appearance, and scheduling of deliveries.
 
5.9 Landlord shall provide such assistance as Tenant reasonably requests in
obtaining permits, licenses, and other similar third-party governmental
approvals as necessary or appropriate for the Tenant Improvements, provided
that:  (a) all applications to be signed by Landlord shall be subject to
Landlord’s reasonable approval; (b) Tenant shall reimburse Landlord for all
reasonable actual out of pocket costs (including legal, architectural, and
expediting fees) in connection with such applications; and (c) Landlord has not
given Tenant written notice that Tenant is in default under this Lease.
 
5.10  (a)  For purposes of this Lease, “Tenant Delay” means any delay in
Landlord’s prosecution of Landlord’s Work caused by any of the following, to the
extent that such circumstance actually delays Substantial Completion of
Landlord’s Work for any Phase beyond the date when Substantial Completion would
have otherwise occurred (as determined by the Neutral Architect if Landlord and
Tenant disagree and whose determination shall be final and binding upon the
parties): (i) Changes requested by Tenant in the 410 and 420 Scope of Work,
Project Site Scope of Work, Connector Building Scope of Work, Connector Building
Initial Plans, Draft Design Development Plans, Construction Plans or Plans and
Specifications or in Landlord’s Work; (ii) Tenant’s delay in responding to any
inquiries or requests from Landlord relating to Landlord’s Work; (iii) Tenant’s
exercise of its early access rights under Section 5.7 or Section 5.13 in
violation of Section 5.7 or Section 5.13, as applicable; (iv) any delay caused
by Tenant’s objection to, or failure to approve, the Draft Design Development
Plans or Construction Plans unless such objection for failure is in accordance
with Section 4.2; (v) any Default by Tenant under this Lease; (vi) subject to
the provisions of item (c) of Section 5.10(b) below, any delays caused by
Tenant’s use of “Non Union” labor for the performance of the Tenant
Improvements, or (vii) any delays caused by any proceedings or threatened
proceedings relating to or arising from any Tax Incentives or Tenant’s
anticipated occupancy of the Initial Premises.  Notwithstanding any Tenant
Delay, Landlord shall exercise diligent and commercially reasonable efforts to
mitigate Tenant Delay to the extent reasonably practicable. In connection with
managing issues arising out of Tenant’s decision not to use unionized labor with
respect to the Tenant Improvements, Landlord shall reasonably accommodate a
“dual-gate” system by erecting its own gate within three (3) business days after
receiving a written request with respect thereto from Tenant.
 
(b) For purposes of this Lease, “Landlord Delay” means any delay in Tenant’s
prosecution of Tenant Improvements caused by any of the following, to the extent
that such circumstance actually delays substantial completion of the Tenant
Improvements beyond the date when substantial completion would have otherwise
occurred as contemplated under the Schedule to be developed by Tenant and
approved by Landlord as provided in the Work Letter and as determined (in case
of a dispute between the parties) by the Neutral Architect, whose determination
shall be final and binding upon the parties: (a) Landlord’s requests for changes
in Tenant Improvements contrary to Landlord’s rights to do so under Section 7.2
of the Work Letter attached as Exhibit J; (b) Landlord’s delay in responding to
any inquiries or requests from Tenant for approvals from Landlord relating to
the Tenant Improvements beyond the time
 
 
 
24

--------------------------------------------------------------------------------

 
 
periods set forth under this Lease and in the Work Letter and (c) Landlord’s
failure to erect dual gates in connection with Tenant’s potential use of
Non-Union labor for the performance of any portion of the Tenant Improvements
within three (3) business days of Tenant’s request, as required under Section
5.12.
 
5.11 If this Lease terminates for any reason except Landlord’s default beyond
applicable cure periods, then Tenant: (a) shall promptly deliver to Landlord any
and all plans, specifications, and construction documents prepared by or for
Tenant for the Tenant Improvements; and (b) hereby assigns and conveys to
Landlord, without further consideration, effective upon such termination of this
Lease, all of Tenant’s rights and interest in any and all such plans and
specifications.  Tenant shall use commercially reasonable efforts to cause its
agreements with its architects, engineers, and other consultants to include
their consent to such assignment and conveyance, and the vendor’s agreement that
Landlord may use such plans and specifications to complete the Tenant
Improvements or any other work within the Initial Premises.
 
5.12 The parties expressly agree that Tenant shall be permitted to use union
and/or non-union contractors or subcontractors and Tenant’s rights to do so and
Landlord’s obligations regarding the same shall be as governed under Section 1.3
and Section 2.4 of the Work Letter attached hereto as Exhibit J.
 
5.13  Landlord will use commercially reasonable efforts to have the current
tenant in the 420 Building vacate the 420 Building on or before July 31, 2011.
In addition to the early access rights granted in Section 5.7, Tenant shall have
the right to occupy up to two (2) floors in the 420 Building to conduct its
business prior to the Estimated Term Commencement Date for the 420 Building set
forth in Section 2.8. Landlord shall give Tenant written notice promptly upon
determining the date for vacancy of the 420 Building.  Tenant shall give
Landlord at least 30 days prior written notice of its intent to occupy the 420
Building and will supply all insurance certificates as required under this Lease
except to the extent not applicable to the early occupancy based on the limited
nature of the scope and activities during the early occupancy.  Tenant shall be
permitted to commence alterations and improvements pursuant to the Work
Letter attached hereto as Exhibit J, provided that such improvement work shall
neither interfere with nor impede or impair the Landlord’s Work in any material
respect.  In connection with such occupancy, Tenant shall pay as Additional
Rent, its prorata share of Operating Expenses related to the 420 Building based
on its occupied footage for conduct of its business beginning on the date Tenant
occupies any such portion of the 420 Building for conduct of its business
pursuant to this Section 5.13; provided, however, that such early occupancy and
the requirement to pay such Additional Rent shall not in any manner affect
determinations under this Lease regarding the timing of the Rent Commencement
Date or the obligation to pay Rent (other than such specified Additional Rent)
upon the Rent Commencement Date or any matters related thereto.
 
6. Rent for the Premises.
 
6.1 Expansion Premises. Starting on the Expansion Rent Commencement Date for any
Expansion Premises, as determined in accordance with Section 2.7, Tenant shall
pay to Landlord each year as Basic Annual Rent for the Expansion Premises
(“Expansion Premises Basic Annual Rent”) during the Term an amount as determined
in accordance with the chart
 
 
25

--------------------------------------------------------------------------------

 
 
below based on the Rentable Area of such Expansion Premises. Basic Annual Rent
for partial years during the Term shall be pro rated based upon the actual
number of days in such year.  Expansion Premises Basic Annual Rent is subject to
annual adjustment as provided in Article 7.
 
Expansion Rent Commencement Date Applicable Expansion Premises
Annual Base Rent per square foot of Rentable Area
Effective Date through the day immediately preceding 24 month anniversary of the
Effective Date
$17.50
The 24 month anniversary of the Effective Date through the day immediately
preceding the 36 month anniversary of the Effective Date
$18.50
The 36 month anniversary of the Effective Date through the day immediately
preceding the 48 month anniversary of the Effective Date
$19.50
The 48 month anniversary of the Effective Date through the day immediately
preceding the 60 month anniversary of the Effective Date
$20.50
On or after the 60 month anniversary of the Effective Date
$21.50



(a) To the extent that Landlord disburses any portion of the Expansion TI
Allowance, the Expansion Premises Basic Annual Rent shall be increased by One
Dollar ($1.00) per square foot of Rentable Area year for every Ten Dollars
($10.00) of Expansion TI Allowance disbursed by Landlord.
 
6.2 Initial Premises. Starting on the Rent Commencement Date for the Initial
Premises, and continuing throughout the Term, Tenant shall pay to Landlord the
Initial Basic Annual Rent for such Phase as set forth in Section 2.3, as may be
adjusted from time to time in accordance with Article 7.
 
6.3 The Initial Basic Annual Rent and any Expansion Premises Basic Annual Rent
(collectively, the “Basic Annual Rent”) shall be paid in equal monthly
installments, each in advance on the first day of each and every calendar month
starting as of the Rent Commencement Date for the Initial Premises and the
relevant Expansion Rent Commencement Date for each portion of the Expansion
Premises and continuing through the Term.
 
6.4 In addition to Basic Annual Rent, Tenant shall pay to Landlord as additional
rent (“Additional Rent”) at times hereinafter specified in this
Lease:  (a) Tenant’s aggregate pro rata share as determined in accordance with
Section 8.1 (“Tenant’s Pro Rata Share”), of Operating Expenses as provided in
Article 8 for each of the Initial Premises and any Expansion Premises, (b)
electricity charges incurred by Landlord with respect to the 440 Building, in an
amount not to exceed $5,000 per month, and (c) any other amounts that Tenant
assumes or agrees to pay under the provisions of this Lease that are owed to
Landlord, including, without limitation, any and all other sums that may become
due by reason of any default of Tenant or failure on Tenant’s part to comply
with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
 
 
 
26

--------------------------------------------------------------------------------

 
 
6.5 Basic Annual Rent and Additional Rent shall together be denominated
“Rent.”  Rent shall be paid to Landlord, without abatement, deduction or offset
(except as this Lease otherwise expressly provides) in lawful money of the
United States of America at the office of Landlord as set forth in Section 2.12
or to such other person or at such other place as Landlord may from time
designate in writing.  In the event the Rent Commencement Date or an Expansion
Rent Commencement Date occurs on a day other than the first day of a calendar
month, or the Term Expiration Date is on a day other than the first day of a
calendar month, then the Rent for such fraction of a month shall be pro-rated
for such period on the basis of a thirty (30) day month and shall be paid at the
then-current rate for such fractional month.
 
6.6 With respect to delays in Tenant’s prosecution of Tenant Improvements caused
by Landlord Delays that actually delay substantial completion of the Tenant
Improvements relating to each Phase of the Landlord’s Work, Tenant shall be
entitled to receive the equivalent and graduated Rent abatements (for delays in
the Tenant Improvement work for the Connector Building) and/or Rent Commencement
Deferral Days (for delays in the Tenant Improvement work for the 410 Building
and/or the 420 Building (as the case may be)), as applicable, set forth under
Section 5.1. For purposes of Section 5.1, as made applicable by this Section
6.6: (a) the amount of Rent per day for each Phase of Landlord’s Work means the
Initial Annual Basic Rent divided by 365 and then reasonably allocated by
Landlord to each Phase of the Landlord’s Work, and (b) each day that substantial
completion of the Tenant Improvements for the 410 Building or the 420 Building
is delayed by a Landlord Delay shall be an Unexcused Delay Day.  The aforesaid
Rent abatements and Rent Commencement Deferral Days shall be cumulative, and not
in lieu of the Rent abatements and/or Rent Commencement Deferral Days Tenant
shall be entitled to receive under Section 5.1 by reason of Landlord’s failure
to tender possession as a result of unexcused delays in Landlord’s Work (and all
calculations shall be made on an aggregate basis, taking into account the
aggregate delay that may impact any particular phase of the Project).
 
7. Rent Adjustments.
 
The Initial Basic Annual Rent and any Expansion Premises Basic Annual Rent shall
be subject to an annual upward adjustment of two and one-half percent (2.5%) of
the then-current Initial Basic Annual Rent and any Expansion Premises Basic
Annual Rent, respectively (as adjusted under this Article 7).  Such annual
upward adjustment shall become effective (i) with respect to the Initial Basic
Annual Rent, on the one (1) year anniversary of the Rent Commencement Date for
the Initial Premises, and (ii) with respect to Expansion Premises Basic Annual
Rent, on the one (1) year anniversary of the Expansion Rent Commencement Date
for the applicable Expansion Premises.  Subsequent adjustments shall become
effective, on each successive anniversary of the foregoing dates for so long as
this Lease continues in effect.
 
8. Operating Expenses.
 
 
8.1 As used herein, the term “Operating Expenses” shall be comprised of and
include (i) Real Estate Taxes referred to in item (a) below and (ii) CAM Pool
Charges referred to in item (b) below, as follows:
 
(a) Subject to the terms of Section 53 relating to real estate taxes now or in
the future being abated, deferred, subsidized, fixed, reduced or forgiven as the
result of the PILOT Agreement, Public Inducements, or otherwise as a result of
Tenant’s occupancy or
 
 
 
27

--------------------------------------------------------------------------------

 
 
leasing of any part of the Premises, all government impositions (collectively,
“Real Estate Taxes”) including, without limitation, any payments in connection
with Public Inducements (including any payments in lieu of taxes), property tax
costs consisting of real and personal property taxes and assessments, including
amounts due under any improvement bond upon the Buildings or the Project (or the
components thereof), including the parcel or parcels of real property upon which
the Buildings and areas serving such Building are located or assessments in lieu
thereof imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”) are levied;
taxes on or measured by gross rentals received from the rental of space in the
Buildings; taxes based on the square footage of the Premises, the Buildings or
the Project (or the components thereof), and the reasonable cost of attorneys or
experts, reasonably incurred by Landlord in seeking reduction by the taxing
authority of the applicable taxes, less tax refunds obtained as a result of an
application for review thereof.  Real Estate Taxes shall not include any net
income, franchise, capital stock, estate or inheritance taxes, mortgage
recording taxes, or transfer taxes imposed on Landlord arising out of a
transaction involving Landlord and not Tenant or taxes that are the personal
obligation of Tenant or of another tenant of the Project.  Subject to Real
Estate Taxes being abated, deferred, subsidized, fixed, reduced or forgiven as
stated above, in no event shall Tenant’s obligation for its allowable share for
the same exceed the lower of (i) Tenant’s share of the actual Real Estate Taxes
and (ii) Five Hundred Thousand Dollars ($500,000) in the aggregate (the “Real
Estate Tax Cap”); provided, however, that if the Tenant enters into a PILOT
Agreement pursuant to Section 53 then Tenant shall be responsible for all
payments in lieu of Real Estate Taxes assessed to it pursuant to such PILOT
Agreement without regard to the limitations set forth in the foregoing clauses.
Such Real Estate Tax Cap shall be increased on each anniversary of the Rent
Commencement Date to equal the product of: (i) the Real Estate Tax Cap
immediately before such adjustment, times (ii) the greater of (A) the CPI (as
defined in Section 18.1) as of the date that is two (2) months before the date
of such adjustment divided by the CPI as of the date fourteen (14) months before
the date of such adjustment, or (B) one (1); and
 
(b) All other actual costs without duplication (the “CAM Pool Charges”) of any
kind paid or incurred by Landlord in connection with the operation or
maintenance of the Project, including the Common Areas, properly allocable to
and pro-rated, if applicable, for the Initial Premises, all as depicted in
detail in Exhibit M.  The various CAM Pool Charges depicted in Exhibit M shall
be allocated to Tenant only as stated in Exhibit M.  Landlord may from time to
time modify Landlord’s calculation and allocation procedures for CAM Pool
Charges, provided that such procedures shall produce dollar results
substantially consistent with Exhibit M.  Landlord shall modify Exhibit M at
such time as Tenant exercises an Expansion Option pursuant to Article 10 to
include the CAM Pool Charges, and reasonably allocate services, for such
Expansion Premises.
 
Notwithstanding the foregoing, the CAM Pool Charges portion of Operating
Expenses set forth on the attached Exhibit M shall not include:  (i) any leasing
commissions; (ii) expenses that relate to preparation of rental space for a
tenant; (iii) expenses of initial development and construction, including, but
not limited to, grading, paving, landscaping and decorating (as distinguished
from maintenance, repair and replacement of the foregoing); (iv) legal expenses
relating to other tenants; costs of repairs to the extent reimbursed by payment
of insurance proceeds received by Landlord; (v) interest upon loans to Landlord
or secured by a mortgage or deed of trust covering the Project or a portion
thereof; (vi) salaries of executive officers of
 
 
28

--------------------------------------------------------------------------------

 
 
Landlord; (vii) depreciation claimed by Landlord for tax purposes (provided that
this exclusion of depreciation is not intended to exclude from Operating
Expenses actual costs of repairs and replacements that are provided for in the
CAM Pool Charges attached as Exhibit M); (viii) any interest or penalty charges
incurred by Landlord due to Landlord’s violation of any law, except for minor
violations of law in the ordinary course of business; (ix)  costs incurred with
respect to a sale of all or any portion or interest (whether direct or indirect)
in the Project, and any financing or refinancing costs; (x) the cost of the
acquisition or leasing of any artwork or similar items; (xi) the cost of tenant
installations and decorations incurred in connection with preparing space for a
new or existing tenant and any contribution by Landlord to the cost of tenant
improvements or other concessions; (xii) any administrative wages and salaries
above the grade of building manager and building manager’s supervisor, and any
administrative wages and salaries (including, without limitation, salaries of
personnel above the grade of building manager and such building manager’s
supervisor) not allocable to the Buildings except that the salaries of any
Building secretaries or bookkeepers who report to the Buildings manager shall be
includable, to the extent allocable to the Buildings; (xiii) any expense for
which Landlord is otherwise compensated through the proceeds of insurance or is
otherwise compensated by any tenant (including Tenant) of the Buildings;
(xiv) the cost of any facilities furnished to any tenant of the Project (other
than Tenant) to a greater extent or in a more favorable manner than that
furnished to Tenant, (provided, however, Tenant shall pay as Operating Expenses
the cost of any facilities furnished Tenant to a greater extent or in a more
favorable manner than that furnished to any other tenant in the Project); (xv)
the cost of any item that, under GAAP, would not be regarded as an operating,
maintenance or management expense, except as the next grammatical paragraph
provides; (xvi) any expense arising by reason of a default by Landlord or its
agents under any agreement or lease affecting the Property or the Project (or
any component thereof) to the extent such expense is incremental to the cost
that would have been paid and charged to Operating Expenses in the absence of
such default; (xvi) the cost of maintenance, repair or replacement of any part
of Landlord’s Work that constitute Defects and are discovered within the Defect
Reporting Period under Section 4.5; (xviii) the cost of replacement of any
component of Landlord’s Work, if Landlord becomes aware of any Defect with
respect thereto during the Defect Reporting Period; and (xix) Real Estate Taxes.
 
Operating Expenses shall also include, as part of the appropriate CAM Pool in
Landlord’s reasonable determination, the cost of all purchases of capital
equipment, the making of all capital replacements, and the making of any other
capital outlays, to the extent reasonably allocable to the Buildings or the
Common Areas, provided that: (a) such cost or outlay is either required by
Applicable Laws or Landlord incurs such cost or outlay in the exercise of its
reasonable discretion for the benefit of the Buildings or the Common Areas, and
in the latter case such cost or outlay does not arise from (i) an expansion of
any structure; (ii) any construction work that benefits only particular
tenant(s) other than Tenant; or (iii) construction of any new structure or
substantial new site amenities that did not previously exist; and (b) any such
cost shall be amortized, on a straight-line basis, over the shortest useful life
permitted by GAAP (not to exceed a useful life of seven (7) years), with
interest at an interest factor equal to two percent (2%) above the “prime rate”
as quoted from time to time in the Wall Street Journal or other authoritative
source Landlord designates (“Prime Rate”) at the time Landlord incurred such
expenditure.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
8.2 Subject to Section 8.4 Tenant shall pay to Landlord on the first day of each
calendar month of the Term, as Additional Rent, (a) the Property Management Fee
(as defined below) and (b) Landlord’s reasonable good faith estimate of Tenant’s
Pro Rata Share of Operating Expenses, as applicable, for such month.
 
(a) The “Property Management Fee” shall equal 1.80% of the Basic Annual Rent (as
the same may be increased pursuant to Section 6.1).
 
(b) On or before the date that is ninety (90) days after the conclusion of each
calendar year (or such longer period as may be reasonably required by Landlord),
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Operating Expenses and Tenant’s Pro Rata Share of Operating Expenses for
the previous calendar year. Any additional sum due from Tenant to Landlord shall
be due and payable within thirty (30) days of receipt of Landlord’s statement of
Tenant’s Pro Rata Share of Operating Expenses.  If Tenant does not receive a
statement showing in reasonable detail the actual Operating Expenses and
Tenant’s Pro Rata Share of Operating Expenses for a given calendar year within
two (2) years after the end of such calendar year, Landlord shall be deemed to
have waived payment of such Operating Expenses for such calendar year, provided,
however, such period does not apply to supplemental tax bills, which Landlord
shall not be deemed to waive payment of, unless after such two (2) year period
Landlord fails to submit such supplemental tax bill to Tenant within thirty (30)
days of Landlord’s receipt thereof.  If the amounts paid by Tenant pursuant to
this Section 8.2 exceed Tenant’s Pro Rata Share of Operating Expenses for the
previous calendar year, then Landlord shall credit the difference against the
Rent next due and owing from Tenant; provided that, if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference.
 
(c) Any amount due under this Section 8.2 for any period that is less than a
full month shall be pro-rated (based on a thirty (30)-day month) for such
fractional month.
 
8.3 Landlord’s annual operating statement shall be prepared in accordance with
Generally Accepted Accounting Principles (“GAAP”), except where the express
requirements of this Lease vary from GAAP, and shall be final and binding upon
Tenant unless, within ninety (90) days after Tenant’s receipt thereof, Tenant
notifies Landlord in writing that Tenant has elected to audit and review
Landlord’s books and records.  Beginning ten (10) business days after the
delivery of such notice, Tenant shall have the right to have an independent
public accounting firm hired by Tenant on an hourly basis and not on a
contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”).  Landlord shall promptly make such books and records
available at the location where Landlord maintains them in the ordinary course
of its business, provided that such location is within the Continental United
States.  Tenant shall use all reasonable commercial efforts to commence the
Independent Review promptly after the date Landlord has given Tenant access to
Landlord’s books and records for the Independent Review.   Tenant shall complete
the Independent Review and notify Landlord in writing of Tenant’s specific
objections to Landlord’s calculation of Operating Expenses (including Tenant’s
accounting firm’s written statement of the basis, nature and amount of each
proposed adjustment) no later than six (6)
 
 
 
30

--------------------------------------------------------------------------------

 
 
months after Landlord has first given Tenant access to Landlord’s books and
records for the Independent Review.  Landlord shall review the results of any
such Independent Review.  The parties shall endeavor to agree promptly and
reasonably upon Operating Expenses taking into account the results of such
Independent Review.  If, as of  ninety (90) days after Tenant has submitted the
Independent Review to Landlord, the parties have not agreed on the appropriate
adjustments to Operating Expenses, then the parties shall engage a mutually
agreeable independent third party accountant with at least ten (10) years’
experience in commercial real estate accounting in the New York metropolitan
area (the “Accountant”).  If the parties cannot agree on the Accountant, each
shall within ten (10) days after such impasse appoint an Accountant (different
from the accountant and accounting firm that conducted the Independent Review)
and, within ten (10) days after the appointment of both such Accountants, those
two Accountants shall select a third (which cannot be the accountant and
accounting firm that conducted the Independent Review).  If either party fails
to timely appoint an Accountant, then the Accountant the other party appoints
shall be the sole Accountant.  Within ten (10) days after appointment of the
Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that Tenant’s Pro Rata Share of Operating Expenses
actually paid for the calendar year in question exceeded Tenant’s obligations
for such calendar year, then Landlord shall, at Tenant’s option, either (a)
credit the excess to the next succeeding installments of Basic Annual Rent or
(b) pay the excess to Tenant within thirty (30) days after delivery of such
results.  If the parties agree or the Accountant(s) determine that Tenant’s
payments of Tenant’s Pro Rata Share of Operating Expenses for such calendar year
were less than Tenant’s obligation for the calendar year, then Tenant shall pay
the deficiency to the Landlord within thirty (30) days after delivery of such
results.  If the final determination of the Independent Review (either by the
Accountant(s) or if both parties agree) reveals that Operating Expenses as
calculated by Landlord and Operating Expenses as determined in the Independent
Review show Operating Expenses as calculated by Landlord exceed six (6%) percent
of Operating Expenses as concluded in the final determination of the Independent
Review, then Landlord shall pay the reasonable cost of the Independent Review
and the Accountant(s).
 
8.4 Tenant shall be responsible for Operating Expenses and the Property
Management Fee on the earlier of (a) the Rent Commencement Date or the relevant
Expansion Rent Commencement Date for any Expansion Premises, or (b) the date on
which Tenant occupies any Phase for the conduct of Tenant’s business.  Tenant’s
responsibility for Tenant’s Pro Rata Share of Operating Expenses shall continue
to the latest of (i) the date of termination of the Lease, (ii) the date Tenant
has fully vacated the Premises or (iii) if termination of the Lease is due to a
default beyond notice and opportunity to cure by Tenant, the date of rental
commencement of a replacement tenant.
 
8.5 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be pro-rated on a per diem basis reasonably determined by
Landlord.  Expenses such as taxes, assessments
 
 
31

--------------------------------------------------------------------------------

 
 
and insurance premiums that are incurred for an extended time period shall be
pro-rated based upon the time periods to which they apply so that the amounts
attributed to the Premises relate in a reasonable manner to the time period
wherein Tenant has an obligation to share in Operating Expenses.
 
8.6 [Intentionally Omitted].
 
8.7 [Intentionally Omitted].
 
8.8 To the extent that Landlord constructs additional improvements (beyond the
Project and the Connector Building) on the Property:  (a) the definition of
Project shall automatically expand to include such additional improvements; (b)
Operating Expenses shall take into account amounts otherwise constituting
Operating Expenses but attributable to such additional improvements (excluding,
however, their initial design, development and construction); and (c) Landlord
shall equitably adjust Tenant’s Pro Rata Share of the Project to reflect the
relative Rentable Areas of all Buildings within the Project, in accordance with
Section 9.3.  The parties shall arbitrate in accordance with Article 50 any
disagreement over the application of this paragraph.
 
9. Rentable Area.
 
 
9.1 The “Rentable Area” for the Buildings comprising the Project is set forth in
Section 2.2. The “Rentable Area” for each portion of Expansion Premises are set
forth in Section 10.2(f).
 
9.2 The “Rentable Area” for the Buildings, including the Connector Building, any
future addition or contraction to any of the Buildings and any new building
which becomes a portion of the Project, shall be determined by Landlord or
Landlord’s architect by making separate calculations of Rentable Area applicable
to each floor within each of the Buildings and totaling the Rentable Area of all
floors within the Buildings, as the same may be reasonably adjusted from time to
time by Landlord in consultation with Landlord’s architect to reflect changes to
the Premises, the Buildings or the Project, as applicable.  The Rentable Area of
a floor is computed by measuring to the outside finished surface of the
permanent outer building walls, without deductions for columns, vertical
penetrations, including stairs, elevator shafts, flues, pipe shafts, vertical
ducts and the like, as well as such items’ enclosing walls; provided, however,
that, solely with regard to any Expansion Premises which Tenant notifies
Landlord will be, and that is, utilized as office space, the computation of such
Rentable Area for such Expansion Premises shall deduct vertical partitions,
including stairs, elevator shafts, as well as such items’ enclosing walls. The
parties acknowledge that adjustments to the Rentable Area may be required under
this paragraph.  Landlord may memorialize the intended adjustments during the
course of design and construction, subject to final remeasurement in accordance
with this paragraph. Disputes regarding the determination of Rentable Area for
the Project or any portion of the Premises or Expansion Premises shall be
resolved by the Neutral Architect in accordance with Section 4.2(h).
 
9.3 Subject to Section 9.2, the Rentable Area of the Project is the total
Rentable Area of all Buildings within the Project.
 
32
 

--------------------------------------------------------------------------------

 
9.4 Review of allocations of Rentable Areas as between tenants of the Buildings
and the Project shall be made as frequently as Landlord deems appropriate in
order to facilitate an equitable apportionment of Operating Expenses.  If such
review is by a licensed architect and allocations are certified by such licensed
architect as being correct, then the Tenant shall be bound by such
certifications.  For the Connector Building and any future Buildings which
become a portion of the Premises, any such review shall be performed in
accordance with Section 9.2.
 
10.  Expansion Rights.
 
 
10.1 Expansion Options. Tenant shall have one or more options (exercised at
Tenant’s direction) to expand the Premises (each an “Expansion Option”) to
include all or any portion of the 440 Building (the “440 Expansion Premises”)
and all or any portion of the 430 Building that is (i) unoccupied by any third
party as of the date hereof and (ii) not subject to any expansion or other
rights of occupancy or possession of any third party as of the date hereof (the
“430 Expansion Premises,” and together with the 440 Expansion Premises,
collectively, the “Expansion Premises”), in each case exercisable by written
notice (the “Expansion Notice”) delivered to Landlord specifying the portion of
the Expansion Premises which Tenant elects to utilize as part of the Premises
and the date when Tenant desires the term commencement date with regard to such
Expansion Premises to occur (the “Expansion Delivery Date”); provided, however,
that (a) all such Expansion Options must be exercised on or before the five (5)
year anniversary of the Rent Commencement Date for the Initial Premises, the
“Expansion Option Termination Date”), (b) the Expansion Delivery Date specified
in such Expansion Notice shall be no earlier than six (6) months and no later
than seven (7) months after the date of such Expansion Notice, (c) the Expansion
Premises specified in such Expansion Notice shall be in full floor increments,
(d) Tenant may not exercise an Expansion Option with respect to any 430
Expansion Premises unless it has previously or simultaneously with such
exercise, exercised all of its Expansion Options with respect to the 440
Expansion Premises, and (e) Tenant shall not then be in Default.  From and after
the Expansion Delivery Date for any Expansion Premises, this Lease shall be
automatically amended to include the Expansion Premises specified in such
Expansion Notice within the Premises (without the need for any further agreement
amending this Lease), it being expressly understood that, except as specifically
provided otherwise, all of the terms and conditions set forth in this Lease
shall apply to such Expansion Premises.  Tenant’s right to exercise any
Expansion Option shall automatically terminate and be of no further force or
effect as of the Expansion Option Termination Date.
 
10.2 Without limiting the generality of the foregoing, it is agreed that:
 
(a) Upon receipt of each Expansion Notice, Landlord shall make such improvements
to the applicable Expansion Premises as are reasonably necessary to meet the
delivery condition requirements for such Expansion Premises (the “Expansion
Premises Delivery Requirements”) as are set forth on Exhibit N. Such Expansion
Premises Delivery Requirements shall constitute “Landlord’s Work” and shall be
subject to the requirements for such Landlord’s Work as are set forth in this
Lease (including, without limitation, the provisions for Rent Commencement
Deferral Days (but such Rent Commencement Deferral Days shall be with respect to
Rent for such Expansion Premises only), but excluding Tenant’s termination right
set forth in Section 5.1), if Landlord’s Work with respect to the applicable
Expansion Premises is
 
 
 
33

--------------------------------------------------------------------------------

 
 
not Substantially Complete within seven (7) months of Tenant’s Expansion Notice
for such Expansion Premises as if the last day of such seven (7) month period
was the Estimated Term Commencement Date for such Expansion Premises (as the
same may be extended by Tenant Delay). The Rent  Commencement Deferral Days for
the Expansion Premises shall be determined in accordance with Section 5.1(a),
except that “410 Work or 420 Work” shall mean the “Landlord’s Work that is
necessary to satisfy the Expansion Premises Delivery Requirements” and
“Estimated Term Commencement Date” shall mean the Estimated Term Commencement
Date for such Expansion Premises as described above.
 
    (b) The provisions of Article 4 of this Lease (with appropriate
modifications) regarding Landlord’s Work shall apply to the Expansion Premises
described in an Expansion Notice, as if Landlord’s Work for such Expansion
Premises were the 410 and 420 Work, except that, for purposes of such
provisions, the “Scope of Work” for such Landlord’s Work with respect to the
Expansion Premises (the “Expansion Scope of Work”) shall be as set forth on
Exhibit N, the terms “Phase” and “Initial Premises” shall refer to such
Expansion Premises and the term “410 and 420 De Minimis Variations” shall refer
to the de minimis variations with respect to the Expansion Scope of Work.
 
(c) At Tenant’s request, Landlord shall make available to Tenant an additional
TI Allowance for the Expansion Premises (the “Expansion TI Allowance”) in an
amount not to exceed Fifty Dollars ($50.00) per square foot of Rentable Area
contained within such Expansion Premises that is being added to the Premises in
accordance with this Section 10.2 upon Tenant’s exercise of any Expansion
Option. The provisions of Article 5 (as well as the Work Letter) shall apply
with regard to such Expansion TI Allowance, except that (i) Tenant shall pay to
Landlord for Landlord’s role in reviewing and approving any such Expansion
Premises Tenant Improvements an amount equal to Landlord’s reasonable and actual
third party out of pocket costs incurred by Landlord and payable to such third
parties for undertaking such review and approval, and, in addition, (ii) if
Tenant requires Landlord to provide Material Landlord Assistance (defined below)
with respect to the construction of the Expansion Premises Tenant Improvements
(defined below), then Tenant shall pay Landlord a fee in an amount equal to
three and one-half percent (3-1/2%) of the Hard Costs portion of the Expansion
Premises Tenant Improvements.  For these purposes, “Material Landlord
Assistance” refers to assistance with respect to the construction of the
Expansion Premises Tenant Improvements that is (1) expressly requested by the
Tenant, (2) above and beyond, in a material respect, the efforts extended by
Landlord in reviewing and approving Tenant plans as permitted and required under
this Lease, or any other activities required by Landlord under this Lease, and
(3) not customarily provided by landlords to tenants constructing tenant
improvements in similarly situated projects, provided that (x) no activities
shall constitute Material Landlord Assistance unless the Landlord first notifies
Tenant in writing with a description of the assistance that it believes has been
requested that constitutes Material Landlord Assistance, and then Tenant
provides written confirmation (signed by a duly authorized officer of Tenant) of
its agreement that such activities constitute Material Landlord Assistance and
will be subject to the fee described in clause (ii) above, (y) any disagreement
regarding whether services would constitute Material Landlord Assistance shall
be resolved by the Neutral Architect in accordance with Section 4.2(h), and (z)
for the avoidance of doubt, in no event shall the Landlord be entitled to refuse
to review and approve Tenant plans as required under this Lease on the basis
that it believes the efforts required for such review and approval would
constitute Material Landlord Assistance.  For purposes of the provisions of the
 
 
34

--------------------------------------------------------------------------------

 
 
Work Letter, references to the “Base TI Allowance” shall be references to the
Expansion TI Allowance, references to any “Phase” or the “Initial Premises”
shall be references to the applicable Expansion Premises, references to “TI
Costs”, “Other Costs” and “Incurred TI Costs” with respect to the Tenant
Improvements shall be references to such costs and amounts in connection with
the tenant improvements for such Expansion Premises (the “Expansion Premises
Tenant Improvements”) and references to the “Approved Budget” and “Approved
Plans” with respect to the Expansion Premises Tenant Improvements shall be
references to such Approved Budget or Approved Plans delivered in connection
with the Expansion Premises.  Any payment made or to be made by Tenant to
Landlord under this Section 10.2(c) shall be deemed a part of  the Alteration
Management Fee (defined in Section 18.9) and any dispute between the parties
regarding it shall be resolved by the Neutral Architect in accordance with
Section 4.2(h).
 
(d) The Expansion Rent Commencement Date for the Expansion Premises under
Section 2.7, the Expansion Term Commencement Date under Section 5.2 and the
Expansion Premises Basic Annual Rent under Section 6.1 for such Expansion
Premises shall be determined separately under said Sections (as applied solely
to the Expansion Premises without thereby affecting such variables for any other
Premises);
 
(e) The Expansion Premises shall be delivered with Landlord’s Work Substantially
Completed in accordance with Section 4.3; and
 
(f) The Rentable Area in connection with such Expansion Premises shall be as set
forth below, subject to adjustment in accordance with Section 9.2:
 
Expansion Premises
Rentable Area in Square Feet
440 Building (1st Floor)
21,950
440 Building (2nd Floor)
25,405
430 Building (1st Floor)
20,991
430 Building (2nd Floor)
26,148
430 Building (3rd Floor)
25,378



10.3 Landlord represents and warrants that, to its knowledge after reasonable
inquiry, as of the Execution Date, the 430 Building and the 440 Building are
currently unoccupied and are not subject to any lease, license or other
agreement granting occupancy thereof to any third party except for a portion of
the 430 Building comprised of approximately 22,332 square feet of space (the
“Occupied 430 Premises”).  Landlord further represents and warrants that, to its
knowledge after reasonable inquiry, the lease for the Occupied 430 Premises (the
“430 Lease”) is scheduled to expire on April 30, 2016 (after giving effect to
the exercised one time option of the tenant under the 430 Lease to extend the
term for an additional five (5) years), and that the tenant thereunder does not
have any additional rights or options to extend or renew the term thereof.
Landlord agrees that (i) prior to the Effective Date, it shall not consent to
any amendment or modification of the 430 Lease that would extend the term of
such lease or grant any extension or renewal rights to the tenant thereunder, or
any expansion rights into the remainder of the 430 Building, nor grant any new
lease, license or other rights to occupy or posses the Occupied 430 Premises or
any other portion of the 430 Building to any other party, and (ii) shall not
enter into any such amendment, modification or agreement at any time on or after
the Effective Date until the Expansion Option Termination Date.  As of May 1,
2016, or such earlier date upon which the
 
 
 
35

--------------------------------------------------------------------------------

 
 
 430 Lease is terminated or otherwise ceases to be effective (the “430 Occupied
Premises Expiration Date”), and provided that the tenant under the 430 Lease has
vacated the Occupied 430 Premises and otherwise has satisfied all of its
obligations with respect to such Occupied 430 Premises pursuant to the terms of
the 430 Lease, the 430 Occupied Premises shall automatically become a part of
the 430 Expansion Premises.
 
11. Use and Access.
 
 
11.1 Tenant shall use the Premises for any one or more of the purposes set forth
in Section 2.11, and shall not use the Premises, or permit or suffer the
Premises to be used, for any other purpose without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.
 
11.2 Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the
Buildings, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.
 
11.3 Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Buildings and the Project, and shall comply with
all rules, orders, regulations and requirements of the insurers of the Buildings
and the Project, and Tenant shall promptly, within ten (10) business days of
demand including reasonable back-up, reimburse Landlord for any additional
premium charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Section. As of the Effective Date, Landlord acknowledges that
the use of the Premises for:  (a) research and development, laboratory and
related office uses, and the keeping of laboratory animals, (b) agency or
professional office, and (c) general office, as opposed to Tenant’s particular
manner of use, will not result in a breach of the first sentence of this
section.
 
11.4 Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.
 
11.5 No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent; provided,
however, (i) that Tenant shall have the right to install a card key security or
lock system for the Premises, including common area stairways, provided that
such card key or lock system: (a) has been approved by Landlord, such approval
not to be unreasonably withheld or delayed; (b) does not limit Landlord’s access
rights under this Lease to any areas other than those designated as high
security areas; (c) does not lock other tenants out from common area stairways,
fire exits and Common Areas and only prevents them from entering within
the  Premises; and (d) is installed and maintained at Tenant’s expense in
accordance with all Applicable Laws (ii) Tenant shall also have the right, at
its election, to install its own locks and access systems (without giving keys
or codes to Landlord) in the Premises in
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
high security areas as Tenant designates, and restrict access to such designated
high security areas provided that Tenant: (a) gives Landlord escorted entry into
such designated high security areas upon Landlord’s reasonable request (at least
twenty-four (24) hours, except in an emergency, in which case Tenant must have a
system in place that permits Landlord immediate, unrestricted access to any area
in the Premises regardless of any designation as a high security area); and
(b) maintains a reasonable system to allow entry into such high security areas
in the event of an emergency. Except for the high security areas described in
clause “ii,” Tenant shall give Landlord keys and access codes for the entire
Premises. Tenant acknowledges that Landlord shall have no obligation to provide
any services allocated to Landlord on Exhibit M to such high security area.
Tenant shall, upon termination of this Lease, return to Landlord all keys to
offices and restrooms either furnished to or otherwise procured by Tenant.  In
the event any key so furnished to Tenant is lost, Tenant shall pay to Landlord
the cost of replacing the same or of changing the lock or locks opened by such
lost key if Landlord shall deem it necessary to make such change.
 
11.6 No curtains, blinds, shades or screens shall be attached to, hung in, or
used in connection with, any window or exterior door of the Premises, except in
conformity with Tenant’s commercially reasonable (and reasonably satisfactory to
Landlord) Premises-wide standards for such curtains, blinds, shades, and
screens.  Tenant shall neither coat nor otherwise sunscreen any window nor place
any bottles, parcels or other articles on the windowsills.  No equipment,
furniture or other items of personal property shall be placed on any exterior
balcony.  All of the foregoing are subject to Landlord’s prior written consent,
which Landlord shall grant or withhold based on Landlord’s reasonable
requirements for the consistent, professional, and orderly appearance of the
Project.  Except as this Lease otherwise expressly provides, including, without
limitation, floor loading, Tenant may place and organize equipment and personal
property in the Premises at its reasonable discretion.
 
11.7 No sign, advertisement or notice (“Signage”) shall be exhibited, painted,
or affixed by Tenant on any part of the  Premises, the Buildings (e.g., signs in
windows), or the Project, except: (a) in Tenant’s interior spaces not visible
outside the Buildings; (b) with Landlord’s prior written consent; (c) in any
Common Areas within the Buildings, provided it conforms to Landlord’s reasonable
Signage program for the Project, if any, or is otherwise reasonably satisfactory
to Landlord; (d) on any Buildings which Tenant fully occupies provided such
exterior Signage (i) is approved by municipal authorities (ii) does not contain
any graphics which reasonably could be viewed as immoral or obscene or to
disparage Landlord, and (iii) does not represent any competitor of Landlord; and
(e) conforms to Landlord’s reasonable Signage program for the Project, if any
(or is otherwise reasonably satisfactory to Landlord) and the Landlord’s design
criteria for such signage attached hereto as Exhibit C-2. Interior signs on
doors and the directory tablet shall be inscribed, painted or affixed for Tenant
by Landlord at Tenant’s sole cost and expense, and, with respect to Buildings
for which Tenant is not the sole occupant, shall be of a size, color and type
and be located in a place reasonably acceptable to Landlord.  The directory
tablet shall be provided exclusively for the display of the name and location of
tenants only.  Tenant shall not place anything on the exterior of the corridor
walls or corridor doors other than Landlord’s standard lettering.  Landlord
shall use commercially reasonable efforts, at no cost to Landlord, to cooperate
with and assist Tenant in acquiring all municipal and other required approvals
in the form of permits, variances, design services and the like, governing
Tenant’s Signage.  Notwithstanding the foregoing, so long as Tenant continues to
 
37
 

--------------------------------------------------------------------------------

 
 
 
lease and actually occupy at least seventy-five (75%) percent of the total
amount of space it leases in the  Premises on the Term Commencement Date of the
final Phase of the Initial Premises to be delivered to Tenant, Tenant shall be
entitled to monument and pylon Signage in the Project (if there are any monument
or pylon signs) approximately in proportion to Tenant’s Pro Rata Share of the
Project, either (a) consistent with Landlord’s reasonable Signage program for
the Project, if any, or (b) otherwise reasonably satisfactory to Landlord.  All
Signage must comply with Applicable Laws.
 
11.8 Tenant shall cause any office equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Buildings.  Further,
Tenant shall not place any equipment weighing greater than one hundred (100)
pounds per square foot live load on the Premises, except to the extent that as a
result of the Tenant Improvements the Premises can, in compliance with
Applicable Laws, support a greater live load.  All such equipment shall be
placed in a location designed to carry the weight of such equipment.
 
11.9 Tenant shall not:  (a) do or permit anything to be done in or about the
Premises that shall in any way materially obstruct or materially interfere with
the rights of other tenants or occupants of the Buildings or the Project, or
injure or annoy them; (b) use or allow the Premises to be used for unlawful
purposes; (c) cause, maintain or permit any annoyance or complaints by any other
tenant or person in the Project or physical deterioration to, or about the
Premises, the Buildings or the Project; or (d) take any other action that would
in Landlord’s reasonable determination in any manner adversely and materially
affect other tenants’ quiet use and enjoyment of their space or adversely and
materially impact their ability to conduct business in a professional and
suitable work environment.
 
11.10 Notwithstanding any other provision herein to the contrary, except as
provided in this Section 11.10, Tenant shall be responsible for all liabilities,
costs and expenses arising out of or in connection with the compliance of the
Premises with the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.
(together with regulations promulgated pursuant thereto, the “ADA”), and Tenant
shall indemnify, defend and hold harmless Landlord from and against any loss,
cost, liability or expense (including reasonable attorneys’ fees and
disbursements) arising out of any failure of the Premises to comply with the
ADA.  Tenant acknowledges that Tenant is familiar with the Initial Premises and
Landlord has no further responsibility for ADA compliance in the Initial
Premises except with regard to the Connector Building Work and the Project Site
Work; all liabilities, costs and expenses arising out of or in connection with
the compliance of the same with the ADA shall be Landlord’s responsibility; and
Landlord shall indemnify, defend and hold harmless Tenant from and against any
loss, cost, liability or expense (including reasonable attorney’s fees and
disbursements) arising out of the same not complying with the ADA.  Except as
set forth in the immediately preceding sentence relating to the Connector
Building Work and the Project Site Work, Tenant shall have sole responsibility
for ADA compliance in the Initial Premises.  Notwithstanding the foregoing,
Landlord represents and warrants that upon Substantial Completion of the
Landlord’s Work (i) relating to the shell and core of the Connector Building and
(ii) the entire Project Site Work, all such Landlord’s Work referenced in the
foregoing items (i) and (ii) shall conform with Applicable Laws, including the
ADA. Nothing in this Section 11.10 shall limit Landlord’s obligation to complete
the Landlord’s Work pursuant to
 
 
 
38

--------------------------------------------------------------------------------

 
 
the provisions of Article 4 hereof.  The provisions of this Section 11.10 shall
survive the expiration or earlier termination of this Lease.
 
11.11 Tenant shall have the right to continuous access to the Premises
twenty-four (24) hours per day, seven (7) days per week, 365/366 days per year,
except during reasonable closures for repairs or maintenance, or as the result
of casualty or other circumstances beyond Landlord’s reasonable control.
 
11.12 Tenant shall have the nonexclusive right to use Building passenger
elevator(s), if any, for access to the Premises, except during reasonable
closures for breakdowns, repairs or maintenance.  Landlord shall have no
liability for any of the aforementioned closures.  When the elevator is closed
or broken, Tenant may use the stairways Landlord designates.  Tenant shall
schedule deliveries of building materials with Landlord.  The foregoing sentence
shall not apply to any Building so long as Tenant is in occupancy of the entire
Building.  Subject to Applicable Laws and Landlord’s reasonable fire safety and
security requirements, Tenant shall have the non-exclusive right to use
common-area stairways in the Buildings allowing its employees to traverse
between floors of the  Premises.  In the case of the 410 Building, the 420
Building, the Connector Building and any other Building which Tenant fully
occupies, Tenant shall have the exclusive right to use the elevators and
stairways, provided, however, Landlord and its agents may use and access them in
Landlord’s sole discretion.
 
11.13 Tenant may use the roof of the 410, 420 and Connector Buildings and its
pro-rata share (in Landlord’s determination) of the 430 Building and the 440
Building (based on the Rentable Area of space Tenant leases as Expansion
Premises) solely to install Tenant’s mechanical and heating, ventilation, and
air conditioning equipment subject to Landlord’s reasonable approval (the
“Rooftop Equipment”).  Tenant shall install Rooftop Equipment (or at Landlord’s
option, Landlord may install Rooftop Equipment), at Tenant’s expense, so as not,
in Landlord’s reasonable judgment, to interfere with the operation of Landlord’s
Building equipment, systems, or services.  Tenant’s installation of Rooftop
Equipment shall constitute Alterations for all purposes of this Lease.  Any
Rooftop Equipment shall be subject to Landlord’s approval in its reasonable
discretion.  Landlord may require shielding and ballast for any Rooftop
Equipment, or other measures as Landlord reasonably determines to mitigate
vibration, noise, and other adverse impacts to other tenants.
 
12. Brokers.
 
 
12.1 Tenant and Landlord each represents and warrants to the other that it has
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than Studley, Inc. (“Broker”), and that it knows
of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease.  Landlord shall compensate Broker in
relation to this Lease pursuant to a separate agreement between Landlord and
Broker.
 
12.2 Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
12.3 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease.  Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 12.1, 12.2
and 12.3.
 
12.4 Tenant and Landlord agree to indemnify, defend and hold each other harmless
from any and all costs or liabilities for compensation claimed by any other
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it.
 
13. Holding Over.
 
 
13.1 If Tenant holds possession of all or any part of any one or more of the
Initial Premises, or Expansion Premises (each of those two, considered
separately, a “Holdover Premises”) after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term (but
only for the specific Holdover Premises in question), and in such case Tenant
shall, for the Holdover Premises only, continue to pay (a) the Basic Annual Rent
in accordance with Article 6, as adjusted in accordance with Article 7, and
(b) Tenant’s Pro Rata Share of Operating Expenses.  Any such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein.  If Tenant has vacated the entire Premises except some part of, for
example, the Expansion Premises, then: (a) only the Expansion Premises shall
constitute Holdover Premises; (b) all Premises except the Expansion Premises
shall not constitute Holdover Premises; and (c) Landlord may exercise its rights
under this paragraph only as to the entire Expansion Premises.
 
13.2 Notwithstanding the foregoing, if Tenant remains in possession of all or
any part of any Holdover Premises longer than one hundred twenty (120) days
after the expiration or earlier termination of the Term, Tenant shall become a
tenant at sufferance of only the entire affected Holdover Premises subject to
the terms and conditions of this Lease, except that the monthly rent beginning
the first day after the expiration or earlier termination of the Term shall be
retroactively recalculated to equal to one hundred fifty percent (150%) of the
Rent in effect during the last thirty (30) days of the Term.
 
13.3 Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.
 
13.4 The foregoing provisions of this Article 13 are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.
 
14. Taxes on Tenant’s Property.
 
 
14.1 Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.
 
14.2 If any such taxes on Tenant’s Personal Property (as defined in Section
18.7) or trade fixtures are levied against Landlord or Landlord’s property or,
if the assessed valuation of
 
 
 
40

--------------------------------------------------------------------------------

 
 
the Buildings or the Property is increased by inclusion therein of a value
attributable to Tenant’s Personal Property or trade fixtures, and if Landlord,
after written notice to Tenant, pays the taxes based upon any such increase in
the assessed value of the Buildings or the Project (or any component thereof),
then Tenant shall, within ten (10) business days of demand, repay to Landlord
the taxes so paid by Landlord.
 
15. Condition of Premises.  Except as this Lease otherwise expressly provides,
(a) Tenant acknowledges that neither Landlord nor any agent of Landlord has made
any representation or warranty with respect to the condition of the Premises,
the Buildings or the Expansion Premises, or with respect to the suitability of
the Premises, the Buildings or the Expansion Premises for the conduct of
Tenant’s business, and (b) Tenant’s taking of possession of the Premises shall,
except as otherwise agreed to in writing by Landlord and Tenant, conclusively
establish that the Premises and the Buildings were at such time in good,
sanitary and satisfactory condition and repair.
 
16. Common Areas and Parking Facilities.
 
 
16.1 Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas, subject to the rules and regulations adopted by Landlord and
attached hereto as Exhibit O, together with such other reasonable and
nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
in its sole and absolute discretion (the “Rules and Regulations”).  Tenant shall
faithfully observe and comply with the Rules and Regulations.  Landlord shall
not be responsible to Tenant for the violation or non-performance by any other
tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.  Landlord will enforce the Rules and Regulations in a
non-discriminatory manner.
 
16.2 As of the date Tenant first occupies the Premises in accordance with the
provisions of this Lease, Tenant shall have an exclusive license to use the
parking area in lots “A” and “C”, and a non-exclusive, revocable license to use
the other parking areas shown on Exhibit C-2 and more particularly described in
Exhibit P attached hereto (the “Project Parking Chart”), in common on an
unreserved basis with other tenants of the Building and the Project.  As
Tenant’s Pro-Rata Share changes from time to time, Tenant shall have an
exclusive license to use the parking area in lots “A” and “E”, and a
non-exclusive, revocable license to use the other parking areas shown on the
Project Parking Chart for the Premises, such that (as reflected in the Project
Parking Chart) the total number of parking spaces allocated to Tenant is not
less than three (3) parking spaces per one thousand rentable square feet
comprising the Premises, as provided in Section 2.3 (except that, in the case of
any expansion into the second floor of the 440 Building, but not into the 430
Building, the ratio will drop to 2.92 per one thousand rentable square feet as
reflected in the Project Parking Chart unless and until there is an expansion
into the 430 Building). Tenant shall be permitted to place identifying Signage
at the entrance to such parking lots as depicted on Exhibit C and Exhibit C-1.
 
16.3 Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities.  Landlord reserves the right to determine that parking facilities
are becoming overcrowded and to limit Tenant’s use thereof.  Upon such
determination, Landlord may reasonably allocate parking spaces among Tenant and
other tenants of the Buildings or the Project.  Nothing in this Section,
however, is
 
 
 
41

--------------------------------------------------------------------------------

 
 
intended to create an affirmative duty on Landlord’s part to monitor parking.
Notwithstanding the foregoing, the amount of parking spaces available shall not
be less than the amount required by applicable zoning laws.
 
16.4  Landlord reserves the right to (a) modify the Common Areas, including the
right to add or remove exterior and interior landscaping and to subdivide real
property, (b) relocate the parking facilities, and/or (c) add parking structures
to the Project; provided, however, that, with respect to clauses (b) and (c),
such relocated or additional parking structures and facilities shall not
increase the average distance from any Building in which a portion of the
Premises is located to the parking spaces allocated to such Building.  The cost
of such modifications by Landlord shall not be charged to Tenant as an Operating
Expense so long as they are not part of Landlord’s reasonable maintenance and
repair of such Common Areas in the ordinary course of business.  Tenant
acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve
the  Premises or of restroom facilities serving the floor upon which
the  Premises are located.
 
17. Utilities and Services.
 
 
17.1 Subject to the other provisions of this Article 17, Tenant shall pay
Landlord as part of Operating Expenses for all water, gas, heat, light, power,
electricity, telephone, internet service, cable television, other
telecommunications, and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon (each a “Utility” collectively, the
“Utilities”).  If the amount of any such Utility service provided to Tenant at
any Building of which Tenant leases less than all of the Rentable Area is not
separately metered, then Tenant shall pay a reasonable proportion (to be
determined by Landlord in good faith, in accordance with the provisions of
Section 17.10) of all charges of such Utility jointly metered with other
premises as part of Tenant’s Operating Expenses unless Landlord, at its option
and at its cost and expense (other than servicing, maintaining and monitoring
such meter(s), which, as provided in Section 17.10 shall be at Tenant’s cost and
expense) elects to have a dedicated meter installed and bill Tenant for its
actual usage of such Utilities.
 
Notwithstanding any provision of this Lease to the contrary, in no event shall
Landlord be responsible for providing the services allocated to Tenant in
Exhibit M (the “Excluded Services”).  Tenant shall be solely responsible for
such Excluded Services. Tenant hereby acknowledges and agrees that Landlord is
obligated to provide only the services allocated to Landlord in Exhibit M (the
“Landlord Provided Services”), and that Landlord, its agents and
representatives, have made no representations whatsoever of any additional
services or amenities to be provided by Landlord now or in the future under this
Lease.  Notwithstanding the foregoing, Tenant recognizes that Landlord may, at
Landlord’s sole option, elect to provide additional services or amenities for
the tenants of the Project from time to time, and hereby agrees that Landlord’s
discontinuance of any provision of any such additional services or amenities
shall not constitute a default of Landlord under this Lease nor entitle Tenant
to any abatement of or reduction in Rent.  Without limiting the foregoing,
Landlord may elect not to provide any services other than the Landlord Provided
Services, and may elect to terminate the
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
provision of any services it has been providing other than the Landlord Provided
Services if a Default occurs hereunder.
 
17.2 If any Utilities provided by or through Landlord are interrupted for any
reason, Landlord shall with reasonable diligence endeavor to restore the
interrupted Utilities.  Only if such interruption was caused by Landlord’s gross
negligence or intentionally wrongful acts (or those of someone acting at
Landlord’s direction), Landlord shall reimburse Tenant’s actual, reasonable, and
direct costs of obtaining replacement Utilities during Landlord’s repairs, but
not for any consequential or indirect losses (such as loss of data or product,
or resulting from interference with any activities in the  Premises ).  Landlord
shall not otherwise be liable for, nor shall any eviction of Tenant result from,
failure to furnish any utility or service, whether or not such failure is caused
by:  (i) industry-wide strikes; (ii) industry-wide labor troubles;
(iii) governmental preemption in connection with a national emergency; (iv)
industry-wide shortages or unavailability of labor, fuel, steam, water,
electricity or materials by reason of the acts of a governmental body that
affect the supply or availability of the same; (v) mechanical breakdown (other
than as a result of such party’s contractor’s or subcontractors’ acts or
omissions or Landlord’s gross negligence); (vi) acts of God; (vii) enemy action
or action of terrorists; (viii) civil commotion; (ix) fire or other casualty; or
(x) unusually abnormal weather (which events described in items (i) through (x)
are hereafter individually or collectively referred to as “Force Majeure”).  In
the event of such failure resulting from Force Majeure, Tenant shall not be
entitled to any abatement or reduction of Rent, and except as otherwise provided
in Section 17.9, Tenant shall not be relieved from the operation of any covenant
or agreement of this Lease.  Tenant shall be responsible for obtaining any and
all back-up Utilities, generators, like equipment or services that it shall
require in the event of a failure of Utilities.
 
17.3 Tenant shall pay for, prior to delinquency of payment therefor, any
Utilities and services that may be furnished to the  Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.
 
17.4 Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including, without limitation, data processing machines) that
will in any way exceed Tenant’s Pro Rata Share of the applicable Building’s
capacity to provide such utilities or services.
 
17.5 Tenant has detailed and specific electrical needs and requirements for the
Initial Premises.  If the Initial Premises do not provide adequate electricity
for Tenant’s needs, then:  (a) Landlord shall have no obligation to provide
additional electricity service; but (b) Landlord shall assist Tenant as
reasonably necessary to secure additional electrical service, at Tenant’s sole
cost and expense.
 
17.6 If Tenant shall require Utilities or services in excess of Tenant’s
proportionate share of the respective Building’s capacity for any utility, then
Tenant shall first procure Landlord’s consent for the use thereof, which consent
Landlord may condition upon the availability of such excess Utilities or
services (after giving effect to other potential users of such Utilities in the
applicable Building), and Tenant shall pay as Additional Rent an amount equal to
the actual out-of-pocket cost of providing such excess utilities and services.
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
17.7 Utilities and services provided by Landlord to the  Premises shall be paid
by Tenant as part of Operating Expenses, except as this Lease expressly provides
otherwise.  Tenant shall have the right to contract directly with the Utility
providers of its choosing, subject to Landlord’s reasonable approval, except
that electricity shall be submetered through Landlord as provided in Section
17.10 without mark-up by Landlord.  Landlord shall provide Tenant with
commercially reasonable assistance and cooperation to help Tenant meet its
electrical needs, but Landlord makes no assurances regarding the availability of
electricity from any Utility provider.
 
17.8 Landlord shall provide water in Common Areas for drinking and lavatory
purposes only; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water for any purpose other than ordinary drinking
and lavatory purposes, Landlord may install a water meter and thereby measure
Tenant’s water consumption for all purposes and bill Tenant for all such actual
water consumption.  Tenant shall pay Landlord for the costs of such meter and
the installation thereof and, throughout the duration of Tenant’s occupancy of
the  Premises, Tenant shall keep said meter and installation equipment in good
working order and repair at Tenant’s sole cost and expense.  If Tenant fails to
so maintain such meter and equipment, Landlord may repair or replace the same
and shall collect the costs therefor from Tenant.  Tenant agrees to pay for
water consumed, as shown on said meter, as and when bills are rendered.  If
Tenant fails to timely make such payments, Landlord may pay such charges and
collect the same from Tenant.  Any such costs or expenses incurred, or payments
made by Landlord for any of the reasons or purposes hereinabove stated, shall be
deemed to be Additional Rent payment by Tenant and collectible by Landlord as
such.
 
17.9 Upon two (2) business days’ notice to Tenant, except in the case of an
emergency (where no notice shall be required), Landlord reserves the right to
stop service of the elevator, plumbing, ventilation, air conditioning and
electric systems, when Landlord deems necessary, due to accident, emergency or
the need to make repairs, alterations or improvements, until such repairs,
alterations or improvements shall have been completed, and Landlord shall
further have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilation, air conditioning or electric service when
prevented from doing so by Force Majeure or a failure by a third party to
deliver gas, oil or another suitable fuel supply, or Landlord’s inability by
exercise of reasonable diligence to obtain gas, oil or another suitable
fuel.  Landlord will use commercially reasonable efforts to coordinate with
Tenant any discretionary interruption of services for repairs, alterations or
improvements that Landlord desires to make, but may not be strictly
necessary.  Without limiting the foregoing, except for any obligation to pay
money, it is expressly understood and agreed that any covenants on Landlord’s or
Tenant’s part to furnish any service pursuant to any of the terms, covenants,
conditions, provisions or agreements of this Lease, or to perform any act or
thing for the benefit of Tenant or Landlord, as the case may be, shall not be
deemed breached if Landlord or Tenant, as the case may be, is unable to furnish
or perform the same by virtue of Force Majeure.  Landlord shall promptly notify
Tenant of the occurrence of a Force Majeure event that would reasonably affect a
service to Tenant hereunder.
 
17.10 Subject to the provisions of this Article 17 and Articles 10 and 49,
Landlord shall furnish the electric energy that Tenant shall reasonably require
in the  Premises for the purposes permitted under this Lease.  Electric energy
shall be furnished through a meter or meters and related equipment measuring the
amount of electric energy furnished to the Buildings in which the  Premises are
located. If Tenant occupies less than an entire Building and Tenant’s Premises
 
 
 
44

--------------------------------------------------------------------------------

 
 
in such Building are not separately metered, then Landlord, in good faith, shall
allocate to Tenant a reasonable proportion of the cost of electricity provided
to such Building.  Such meter(s) and related equipment shall be installed,
serviced, maintained, monitored, and (as appropriate from time to time),
upgraded by Landlord, if Landlord deems necessary.  Only the initial costs of
the purchase and installation of upgraded equipment shall be at Landlord’s cost
and expense and not the costs associated with servicing, maintaining and
monitoring such equipment, which shall be at Tenant’s cost and
expense.  Notwithstanding the foregoing, Tenant shall pay the cost and expense
of upgrading such equipment if Tenant’s requirements for electric energy
increase beyond those contemplated by this Lease and the Plans and
Specifications.  Tenant shall pay for such electric energy in accordance with
Section 17.1 and Article 49  within ten (10) days after receipt of any bills
related thereto.  The amount Landlord charges Tenant for electric energy
furnished to the  Premises (“Basic Electric”) shall equal the amount of
Landlord’s cost of providing such Basic Electric, including, without limitation,
those charges applicable to or computed on the basis of electric consumption,
demand and hours of use, any sales or other taxes regularly passed on to or
collected from similar consumers by such public utility company, fuel rate
adjustments and surcharges, and weighted in each case to reflect differences in
consumption or demand applicable to each rate level.  Tenant and its authorized
representatives may have access to such meter or meters (if any) on at least
three (3) days’ notice to Landlord, for the purposes of verifying Landlord’s
meter readings (if any).  From, time to time during the Term of this lease,
Landlord may, in its sole discretion, install or eliminate, or increase or
reduce the number of, such meters or vary the portions of the Premises which
they serve or replace any or all of such meters.  Landlord shall diligently
endeavor to minimize the amount of time, if any, that work or service on any
meters interrupts or reduces the amount of electricity available to
the  Premises, and Landlord shall give Tenant reasonable prior notice of any
scheduled interruption.
 
17.11 If pursuant to any Applicable Laws, the charges to Tenant pursuant to
Section 17.10 shall be reduced below that to which Landlord is entitled under
such Section, the deficiency shall be paid by Tenant within ten (10) days
after being billed therefor, as additional rent for the use and maintenance of
the electric distribution system of the Buildings.
 
17.12 Landlord shall not be liable in any event to Tenant for any failure or
defect in the supply or character of electric energy furnished to the Premises
by reason of any requirement, act or omission of the public utility serving the
Buildings with electric energy or for any other reason not attributable solely
to Landlord’s willful misconduct or gross negligence.
 
17.13 Tenant, at its sole cost and expense, shall furnish and install all
replacement lighting tubes, lamps, bulbs and ballasts required in the  Premises,
and Landlord shall not be responsible for any charges in connection therewith.
 
17.14 Tenant’s use of electric energy in the  Premises shall not at any time
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the  Premises.  In order to insure that such capacity is not
exceeded and to avert possible adverse effect upon the Buildings’ distribution
of electricity via the Buildings’ electric system, Tenant shall not exceed its
allotted electrical capacity, without Landlord’s prior consent.  Should Landlord
grant such consent, all additional risers, distribution cables, or other
equipment required therefor shall be provided: (i) by Landlord, and the cost
thereof shall be paid by Tenant to Landlord within thirty (30) days of demand by
Landlord, which demand shall include reasonable back-up
 
 
45

--------------------------------------------------------------------------------

 
 
documentation detailing the estimated costs; or (ii) at Tenant’s option, by
Tenant pursuant to plans and contractors approved by Landlord, and otherwise in
accordance with Article 18 of this Lease.
 
17.15 If required by any Applicable Laws and provided Tenant is able to obtain
electrical service prior to the date of Landlord’s discontinuance, Landlord,
upon at least sixty (60) days’ notice to Tenant, may discontinue Landlord’s
provision of electric energy hereunder.  If Landlord discontinues provision of
electric energy pursuant to this Section, Tenant shall not be released from any
liability under this Lease, except that as of the date of such discontinuance,
Tenant’s obligation to pay Landlord Additional Charges under Section 17.9 for
electric energy thereafter supplied to the Premises shall cease.  As of such
date, Landlord shall permit Tenant to receive electric energy directly from the
public utility company supplying electric energy to the Project, and Tenant
shall pay all costs and expenses of obtaining such direct electrical
service.  Such electric energy may be furnished to Tenant by means of the then
existing Building system feeders, risers and wiring to the extent that the same
are available, suitable and safe for such purpose.  All meters and additional
panel boards, feeders, risers, wiring and other conductors and equipment which
may be required to obtain electric energy directly from such public utility
company shall be furnished and installed by Landlord at Landlord’s expense
(which shall constitute an Operating Expense, amortized on a straight line basis
over the useful life of the items in question, which shall not extend beyond the
Term Expiration Date, in accordance with GAAP).
 
17.16 Notwithstanding anything to the contrary in this Article 17, to the extent
that the CAM Pools specifically provide for the allocation or payment of any
Operating Expenses and are inconsistent with this Article 17, such CAM Pools
shall govern.
 
18. Alterations.
 
 
18.1 Subsequent to the completion of the Tenant Improvements (which shall be
governed by the provisions of the Work Letter attached as Exhibit J and shall
not be deemed Alterations for purposes of this Lease), Tenant shall make no
additions, improvements or alterations in or to the  Premises (“Alterations”),
other than Minor Alterations, without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay, except as
the third and fourth sentences of this Section 18.1 state.  Disputes relating to
the reasonableness of Landlord withholding, conditioning or delaying its consent
to Alterations shall be determined by arbitration under Section 50 of this
Lease. The  “Landlord’s Building Systems and Structures” shall mean the
following, except any within the  Premises that Tenant installed:  (a) any
structural portions of the Buildings, including exterior walls, roof, foundation
or core of the Buildings, (b) the exterior of the Buildings, and (c) any
Building systems, including elevator, plumbing, air conditioning, heating, main
electrical service equipment, security, life safety and power.  If any proposed
Alteration affects (to any degree that is more than de minimis) any Landlord’s
Building Systems and Structures, then Landlord may withhold consent to such
proposed Alteration (to the extent it affects Landlord’s Building Systems and
Structures) in its sole and absolute discretion.  Any Alteration costing less
than Two Hundred Thousand Dollars ($200,000)  (the “Alterations Threshold”) (for
that particular Alteration or for any group of related Alterations) that do not
affect Landlord’s Building Systems and Structures (“Minor Alterations”) shall
not require Landlord’s prior written approval, but
 
 
 
46

--------------------------------------------------------------------------------

 
 
Tenant shall give Landlord at least fourteen (14) days’ prior written notice of
such Minor Alterations.  Landlord shall increase the Alterations Threshold, once
every five (5) years, by multiplying the then current Alterations Threshold by
the increase in the CPI (as defined below) since the Term Commencement Date for
the first Phase to be delivered to Tenant and adding that amount to the then
current Alterations Threshold to determine the new Alterations Threshold (a “CPI
Adjustment” of the Alterations Threshold).  Tenant shall, in making any
Alterations, use only those architects, contractors, suppliers and mechanics of
which Landlord has given prior written approval. In seeking Landlord’s approval,
Tenant shall provide Landlord, at least five (5) business days in advance of any
proposed construction, with plans, specifications, bid proposals, work
contracts, requests for lay down areas and such other information concerning the
nature and cost of the Alterations as Landlord may reasonably request.  To the
extent Tenant must obtain Landlord’s prior written approval to any Alterations
under the Lease (an “Alterations Consent”), Landlord shall grant or deny such
Alterations Consent within five (5) business days after it receives: (a) written
notice of Tenant’s request for such Alterations; and (b) all information
reasonably necessary to permit Landlord to consider such request.  If Landlord
fails to grant or deny the requested Alterations Consent within five (5)
business days after it receives Tenant’s request (and all required additional
information, if any), then Landlord shall be deemed to have granted its
Alterations Consent. These deemed consent procedures for Alterations Consents
shall have no application to any other consent by Landlord.  In the event Tenant
and Landlord shall disagree as to whether or not an Alteration or any group of
related Alterations exceeds the Alterations Threshold, the dispute shall be
resolved by the Neutral Architect pursuant to Subsection 4.2(d), whose
determination shall be final and binding upon the parties. As used herein, “CPI”
means the West Urban Regional Consumer Price Index, for all urban consumers
(CPI-U) for all items other than food and energy, not seasonably adjusted, as
published by the United States Department of Labor, Bureau of Labor Statistics
(“BLS”); provided, however, that if said Consumer Price Index shall cease to
exist or is changed, then the terms “CPI” or “Consumer Price Index” shall mean
such successor index as is designated for such purpose by the BLS, and if not so
designated then such other replacement index as is in the public domain and
readily accessible to the general public as Landlord reasonably selects to
measure change in purchasing power.
 
18.2 Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to Landlord’s mechanical
installation or Landlord’s service facilities of the Buildings, or interfere
with the moving of Landlord’s equipment to or from the enclosures containing
such installations or facilities.
 
18.3 Tenant shall use commercially reasonable efforts to accomplish any work
performed on the  Premises or the Buildings in such a manner as to permit any
fire sprinkler system and fire water supply lines to remain fully operable at
all times except at times of necessary cut-overs, but Tenant shall give Landlord
prior advance written notice of the same.
 
18.4 Any work performed on or in the  Premises (unless Tenant occupies all of
the affected Building) by Tenant or Tenant’s contractors shall be done at such
times and in such manner as Landlord may from time to time reasonably
designate.  Tenant may perform work in any portion of the  Premises if Tenant
occupies all of the affected Building, at such time as Tenant elects from time
to time in its sole discretion.  Tenant covenants and agrees that all work done
on the  Premises by Tenant or Tenant’s contractors shall be performed in full
compliance
 
 
47

--------------------------------------------------------------------------------

 
 
with Applicable Laws.  Within sixty (60) days after final completion of any
Alterations which need a building permit, Tenant shall provide Landlord with
complete “as-built” drawing print sets and electronic CADD files (or files in
such other current format in common use as Landlord reasonably approves or
requires) on disc showing any changes in the  Premises.
 
18.5  Before commencing any Major Work, Tenant shall give Landlord at least
fourteen (14) days’ prior written notice of the proposed commencement of such
Major Work.  For purposes of this Section, “Major Work” means any Alteration (or
group of related Alterations) Tenant undertakes (except Tenant’s original Tenant
Improvements and any tenant improvements performed by Tenant in connection with
its initial occupancy of any portion of the Expansion Premises) at an estimated
cost (the “Estimated Cost”) exceeding Three Million Five Hundred Thousand
Dollars ($3,500,000).  Tenant shall not commence any Major Work unless:  (a)
Tenant is not in Default under this Lease beyond applicable notice and cure
periods; (b) if the Estimated Cost is less than Ten Million Dollars
($10,000,000), then Tenant has capital resources enabling Tenant’s continued
operations, as stated in Tenant’s most recent 10Q or 10K within “Management’s
Discussion and Analysis of Financial Condition and Results of Operations,
Funding Requirements” for a minimum of eighteen (18) months past the date of
such written notice; and (c) if the Estimated Cost is Ten Million Dollars
($10,000,000) or more (or if Tenant chooses not rely on clause “b” when entitled
to do so), then Tenant has made arrangements reasonably satisfactory to Landlord
to assure that Tenant will complete and pay for the Major Work (the “Completion
Assurances”).  Completion Assurances could, for example, consist of a letter of
credit equal to the Estimated Cost; a cash deposit equal to the Estimated Cost;
a bond covering Tenant’s obligation to complete and pay for the Major Work (if
such bond is then available); a guaranty of payment and completion from an
entity satisfactory to Landlord in Landlord’s reasonable discretion; or any
other similar arrangement that Tenant proposes and Landlord approves.  As Tenant
completes and pays for Tenant’s Major Work, the parties shall recalculate the
Estimated Cost to reflect only the remaining estimated cost to complete.  The
amount of Completion Assurances shall be reduced accordingly.
 
18.6 All alterations, attached equipment, decorations, fixtures, trade fixtures,
additions and improvements, subject to Section 18.7, attached to or built into
the  Premises, made by either of the Parties, including, without limitation, all
floor and wall coverings, built-in cabinet work and paneling, sinks and related
plumbing fixtures, laboratory benches, exterior venting fume hoods and walk-in
freezers and refrigerators, ductwork, conduits, electrical panels and circuits,
shall (unless, prior to such construction or installation, Landlord elects
otherwise) become the property of Landlord upon the expiration or earlier
termination of the Term, and shall remain upon and be surrendered with
the  Premises as a part thereof.
 
18.7 Except for items of moveable personal property Tenant shall use in
the  Premises (“Tenant’s Personal Property”), all business and trade fixtures,
machinery and equipment, built-in furniture and cabinets installed in and upon
the  Premises shall be and remain the property of Landlord and shall not be
moved by Tenant at any time during the Term.  If Tenant shall fail to remove any
of Tenant’s Personal Property from the  Premises prior to termination of this
Lease, then Landlord may, at its option, remove the same in any manner that
Landlord shall choose and store said effects without liability to Tenant for
loss thereof or damage thereto, and Tenant shall pay Landlord, within thirty
(30) days of demand, any costs and expenses incurred due to such removal and
storage or Landlord may, at its sole option and without notice to Tenant, sell
 
 
 
48

--------------------------------------------------------------------------------

 
 
Tenant’s Personal Property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of said personal
property. Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any of Tenant’s Personal Property or Alterations from the Premises. 
After the first thirty (30) days after the date upon which Tenant receives
notice from Landlord of such damage, Tenant shall pay Rent to Landlord as
provided herein as if said space were otherwise occupied by Tenant.
 
18.8 Notwithstanding any other provision of this Article 18 to the contrary, in
no event shall Tenant remove, replace (unless such replacement is commercially
reasonable under the circumstances and made in compliance with this Lease), or
make any substitutions for, any improvement from the  Premises constituting
Tenant Improvements made pursuant to the Work Letter, without Landlord’s prior
written consent, which consent Landlord may withhold in its reasonable
discretion.  The parties acknowledge that Tenant may remove Tenant’s Personal
Property from the Premises.
 
18.9 Tenant shall pay to Landlord, for Landlord’s role in reviewing and
approving any Alterations (or group of related Alterations) that Tenant
undertakes at one time that cost more than Five Hundred Thousand Dollars
($500,000), an amount equal to the reasonable and actual third party out of
pocket costs incurred by Landlord and payable to such third parties for
undertaking such review and approval, and, in addition, if Tenant requires
Landlord to provide Material Landlord Assistance (as defined in and subject to
the conditions specified in Section 10.2(c) (except that references to Expansion
Premises Tenant Improvements shall be deemed references to Alterations)) with
respect to any such Alterations, then Tenant shall pay Landlord a fee in an
amount equal to five percent (5%) of the Hard Costs portion of such Alterations.
(The aforesaid payments to Landlord are hereafter collectively or individually
referred to as the “Alterations Management Fee”).  If Tenant and Landlord
disagree on whether any Alterations require payment of an Alterations Management
Fee, the matter shall be resolved by the Neutral Architect in accordance with
Section 4.2(h).
 
18.10 Within sixty (60) days after final completion of any Alterations, Tenant
shall submit to Landlord documentation showing the amounts expended by Tenant
(other than the TI Allowance) with respect to such Alterations, together with
supporting documentation reasonably acceptable to Landlord.
 
18.11 Except as otherwise set forth in this Lease, and subject to Landlord
reserving the  right to do so in its Alterations Consent as provided in the
immediately succeeding sentence, by written notice to Tenant either before
expiration of the Term or within a reasonable time after any earlier termination
of this Lease, Landlord may require Tenant, at Tenant’s sole expense, to remove
any Alterations and restore the applicable portion of the  Premises to their
configuration and condition before such Alterations were made, but only if such
Alterations, in Landlord’s good faith determination, (a) are unusual or not
customary for projects of similar nature and size to the Project, or
(b)  materially and adversely affect Landlord’s ability to lease the  Premises
to a new tenant, and provided that Landlord may not in any event require Tenant
to remove any Alterations after the expiration or termination of the Term unless
Landlord provides commercially reasonable access to Tenant and its contractors
for purposes of such removal.  If
 
 
49

--------------------------------------------------------------------------------

 
 
Landlord determines that either of the conditions set forth in the preceding
clauses (a) or (b) exist, it shall reserve the rights set forth in this
paragraph at the time it issues its Alterations Consent with respect to such
Alteration. Failure of Landlord to reserve such right shall be deemed a waiver
of Landlord’s rights in this paragraph 18.11 with respect to such
Alteration.  If (i) Tenant fails to complete such required restoration before
expiration of the Term, (ii) in the case of earlier termination, (x) Tenant
fails to complete such required restoration within forty-five (45) days after
the date of such earlier termination, or (y) Landlord chooses not to allow
Tenant to have access to the premises after termination of the Term to complete
such required restoration, then in any of such events Landlord may complete the
restoration and charge the actual, commercially reasonable cost of the
restoration (without markup) to Tenant.
 
19. Repairs and Maintenance.
 
 
19.1 Landlord shall repair and maintain in good condition and repair the
Buildings and the Common Areas, including, without limitation, grounds, roofing
and covering materials, foundations, exterior walls, plumbing, fire sprinkler
systems (if any), heating, ventilating, air conditioning, elevators, and
electrical systems. Notwithstanding anything to the contrary in this Lease,
Landlord shall have no responsibility to maintain or repair any vivarium(s) or
data center(s).  Tenant shall have sole responsibility to maintain and repair
any vivarium(s) and data center(s).  Landlord shall maintain the Common Areas in
accordance with its property maintenance protocols as established from time to
time in accordance with Landlord’s reasonable determinations of appropriate
property maintenance protocols.  Upon Tenant’s request, Landlord shall explain
such protocols and consider Tenant’s comments.  Any actual out-of-pocket costs
related to the repair or maintenance activities specified in this Section 19.1
shall be included as a part of Operating Expenses subject to the CAM Pools,
except Tenant shall pay for such repairs and maintenance to the extent that such
repairs and maintenance are: (i) required in whole or in part because of any
negligent act, neglect, fault or omissions of Tenant (where there is a duty to
act), its agents, servants, employees or invitees, in which case Tenant shall
pay to Landlord the cost of such repairs and maintenance; and (ii) not paid out
of insurance proceeds.  Landlord shall perform all work and have its contractors
perform all work in accordance with Applicable Laws.
 
19.2 Except for services of Landlord, if any, required by Section 19.1 and
elsewhere in this Lease, Tenant shall at Tenant’s sole cost and expense maintain
and keep the  Premises and every part thereof in good condition and repair,
damage thereto from ordinary wear and tear, insured casualty and permitted
alterations excepted.  Tenant shall, upon the expiration or sooner termination
of the Term, surrender the  Premises to Landlord in as good of a condition as
when received, ordinary wear and tear and insured casualty excepted.  Landlord
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the  Premises or any part thereof, other than pursuant to the terms and
provisions of the Work Letter and this Lease.
 
19.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance.  Subject to the terms
of this Lease, Tenant waives its rights under Applicable Laws now or hereafter
in effect to make repairs at Landlord’s expense.  Notwithstanding the foregoing,
if Landlord fails to commence to make any necessary repair in any Building of
which
 
 
 
50

--------------------------------------------------------------------------------

 
Tenant is the sole tenant (other than completion of any Punchlist Item or repair
of any Defect in Landlord’s Work, which is governed by Section 4.5), that is
Landlord’s obligation under this Lease within fifteen (15) days after Tenant has
reported to Landlord the need for such repair, or fails to diligently proceed to
complete such repair, and does not commence to remedy such failure within five
(5) business days after further written notice from Tenant, referring to this
paragraph and Tenant’s right to perform Self-Help Work, then Tenant may make
such repairs as Self-Help Work, and the parties shall then have the same rights
and obligations (subject to the same restrictions, except Tenant’s obligation to
give prior notices or allow the passage of any cure periods) as set forth in
Article 4 for Self-Help Work.  In the event of an emergency on the Premises,
Tenant may perform Self-Help Work within any Building of which Tenant is the
sole tenant if in its reasonable determination such Self-Help Work is
necessary.  The reasonable cost and expense of such emergency Self-Help Work
will be reimbursable by Landlord within thirty (30) business days of its receipt
of an invoice from Tenant as long as Tenant did not cause the emergency.  In the
event Tenant and Landlord shall disagree as to the party responsible for the
emergency they shall resolve the dispute through arbitration under Article 50.
 
19.4 Repairs under this Article 19 that are obligations of Landlord, including
amounts paid by Landlord pursuant to Section 19.3, are subject to allocation
among Tenant and other tenants as Operating Expenses to the extent they are
included in the definition thereof, except as otherwise provided in this
Article 19.
 
19.5 This Article 19 relates to repairs and maintenance arising in the ordinary
course of operation of the Buildings and the Project and any related
facilities.  In the event of fire, earthquake, flood, vandalism, war, terrorism,
natural disaster or similar cause of damage or destruction, Article 23 shall
apply in lieu of this Article 19.
 
20. Liens.
 
20.1 Subject to the immediately succeeding sentence, Tenant shall keep
the  Premises, the Buildings and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant.  Tenant
further covenants and agrees that any mechanic’s lien filed against
the  Premises, the Buildings or the Project (or portion thereof) for work
claimed to have been done for, or materials claimed to have been furnished to,
shall be discharged or bonded by Tenant within the earlier of: (a) forty-five
(45) days; and (b) five (5) days less than any shorter period of time provided
for in Landlord’s loan documents (but in the case of “b” no less than fifteen
(15) days), after the filing thereof, at Tenant’s sole cost and expense.
 
20.2 Should Tenant fail to discharge or bond against any lien of the nature
described in Section 20.1, Landlord may, at Landlord’s election, pay such claim
or post a bond or otherwise provide security to eliminate the lien as a claim
against title, and Tenant shall immediately reimburse Landlord for the costs
thereof as Additional Rent.
 
20.3 In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement executed by Tenant shall, upon its
face or by exhibit thereto, indicate that such financing
 
 
51

--------------------------------------------------------------------------------

 
 
statement is applicable only to removable personal property of Tenant located
within the  Premises.  In no event shall the address of the Buildings be
furnished on a financing statement without qualifying language as to
applicability of the lien only to removable personal property located in an
identified suite leased by Tenant.  Should any holder of a financing statement
executed by Tenant record or place of record a financing statement that appears
to constitute a lien against any interest of Landlord or against equipment that
may be located other than within an identified suite leased by Tenant, Tenant
shall, within ten (10) days after filing such financing statement, cause (a) a
copy of the lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) Tenant’s lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the  Premises, the Buildings or
the Project.  Landlord shall, upon request, deliver a consent, lien waiver or
subordination in favor of Tenant’s third party lender(s) upon Tenant’s request,
provided that the document: (1) is reasonably satisfactory to Landlord; (2)
relates only to specific Tenant’s Personal Property; and (3) relates to
financing or leasing that complies with this paragraph.
 
21. Indemnification and Exculpation.
 
 
21.1 Subject to Sections 21.7 and 22.7, to the extent permitted by applicable
law, Tenant agrees to indemnify, defend and save Landlord harmless from and
against any and all demands, claims, liabilities, actions, and causes of action
(collectively, “Claims”), and all losses, costs,  damages or judgments, and all
reasonable expenses in connection with such Claims (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred in
investigating or resisting any Claim, arising from (a) injury or death to any
person or injury to any property occurring within or about the Premises, the
Buildings or the Project arising out of Tenant’s or Tenant’s employees’, agents’
or guests’ use or occupancy of the  Premises, (b) Landlord’s limited access to
the designated high security area pursuant to Section 11.5, (c) the performance
of Tenant Improvements or of any portion of Landlord’s Work if Tenant exercises
any right that it may have to perform such Landlord’s Work, (d) a breach or
default by Tenant in the performance of any of its obligations hereunder, or (e)
events which were caused as a result of Tenant’s use of Non-Union labor for the
performance of the Tenant Improvements, in each case ((a) – (e)) unless and to
the extent caused by Landlord’s (or Landlord’s agents, employees, or guests’)
willful misconduct or gross negligence.  This indemnity shall apply only after
exhaustion of any insurance proceeds available to Landlord or the injured party
on account of the damage or injury within the scope of Tenant’s indemnity.
 
21.2 Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including, without
limitation, loss of records kept by Tenant within the  Premises and damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including, without limitation, broken water lines, malfunctioning fire
sprinkler systems, roof leaks or stoppages of lines), unless any such loss is
due to Landlord’s (or Landlord’s agents, employees’ or guests’) gross
negligence, willful misconduct, or willful disregard of written notice by Tenant
of need for a repair that Landlord is responsible to make for an unreasonable
period of time.  Tenant further waives any claim for injury to Tenant’s business
or loss of income relating to any such damage or destruction of
 
 
52

--------------------------------------------------------------------------------

 
 
personal property as described in this Section 21.2, subject to the exceptions
described in this Section 21.2.
 

21.3  Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Buildings or the Project, or of
any other third party.
 
21.4 Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a
criminal.  If Tenant desires protection against such criminal acts, then Tenant
shall, at Tenant’s sole cost and expense, obtain appropriate insurance coverage.
 
21.5 Subject to Sections 21.2, 21.7 and 22.7, Landlord agrees to indemnify,
defend and save Tenant harmless from and against any and all Claims arising from
injury or death to any person or injury to any property occurring within or
about the Premises, the Buildings or the Project to the extent arising directly
or indirectly out of (a) Landlord’s or Landlord’s employees’, agents’ or guests’
willful misconduct or gross negligence; or (b) a breach or default by Landlord
in the performance of any of its obligations hereunder.  This indemnity shall
apply only after exhaustion of any insurance proceeds available to Tenant or the
injured party on account of the damage or injury within the scope of Landlord’s
indemnity.
 
21.6 Notwithstanding anything to the contrary in this Lease, neither party shall
have any liability for punitive or indirect damages.
 
21.7 The party seeking indemnification under this Lease (“Indemnified Party”)
agrees to notify the other party (“Indemnifying Party”) immediately after the
Indemnified Party becomes aware of any claim, suit or other potential liability
for which it may seek indemnification (“Liability”) and to cooperate fully with
and upon request by Indemnifying Party to authorize Indemnifying Party to
conduct and control the management of defense of the Liability, including the
selection of counsel.  Indemnified Party further agrees that it and its
employees and agents shall cooperate with the Indemnifying Party and shall not
compromise or settle any such loss or claim, or incur any expense, including,
without limitation, any expenses related to outside legal counsel (except at its
own expense) without the prior written approval of the Indemnifying Party.
 
21.8 The provisions of this Article 21 shall survive the expiration or earlier
termination of this Lease.
 
21.9 Landlord waives any claim for injury to Landlord’s business or loss of
income relating to any damage or destruction of Landlord’s personal property
from the causes described in Section 21.2, except to the extent caused by
Tenant’s gross negligence or willful misconduct or those of Tenant’s agents,
employees, or guests.  Nothing in this paragraph limits Landlord’s remedies
against Tenant for failure to deliver the  Premises back to Landlord upon Lease
expiration or termination as this Lease requires.
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
22. Insurance; Waiver of Subrogation.
 
 
22.1 Landlord shall maintain: (a) beginning on the Effective Date through the
Term Commencement Date for each Phase, builder’s risk insurance for such Phase,
as applicable (provided that Landlord may cause such builder’s risk insurance to
be maintained by its general contractor); and (b) after the Term Commencement
Date for such Phase, property insurance for such Phase, and (c) beginning on the
Effective Date property insurance for other portions of the Project benefiting
the Premises and not insured by Tenant or other tenants.  Such property
insurance shall cover (subject to deductibles) one hundred percent (100%) of
replacement cost, exclusive of the costs of excavation, foundations and footings
and without reference to depreciation taken by Landlord upon its books or tax
returns. Such insurance coverage shall provide protection against any peril
generally included within the classification “Fire and Extended Coverage,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief.  Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, workmen’s compensation insurance and
fidelity bonds for employees employed to perform services.
 
Tenant shall maintain: (y) during the construction of any Tenant Improvements or
Alterations, builder’s risk insurance for the Tenant Improvements or
Alterations, as case may be, as more particularly described below, and (z) on
and after the Substantial Completion of any Tenant Improvements for any Phase of
the Premises, property insurance on (i) the Tenant Improvements in such Phase of
the  Premises or any other improvements now or in the future installed by Tenant
in such Phase of the Premises and (ii) Tenant’s Personal Property within
the  Premises in amounts equal to one hundred percent (100%) of replacement cost
without reference to depreciation taken by Tenant upon its books or tax returns,
which Tenant’s casualty insurance coverage shall provide protection for and
cover any peril generally included within the “broad form extended coverage
endorsement”, together with insurance against sprinkler damage (if applicable),
vandalism and malicious mischief.  Any costs incurred by Landlord pursuant to
this Section 22.1 shall constitute a portion of Operating Expenses (to be
allocated in accordance with the CAM Pools), provided such costs cover insurance
that is:  (A) commercially reasonable; (B) required by any lender to Landlord;
or (C) consistent with Landlord’s national portfolio insurance program, as
equitably allocated and pro-rated to the Project among all the tenants
(including Tenant) occupying the Project.  Any costs incurred by Tenant pursuant
to this Section 22.1 shall be paid for by Tenant. At all times during the period
beginning with commencement of construction of the Tenant  Improvements (or any
Alterations) and ending with final completion of the same, Tenant shall
maintain, or cause to be maintained, casualty insurance in Builder’s All-Risk
Form, insuring Landlord and Tenant’s contractors, as their interests may
appear.  Such policy shall, on a completed values basis for the full insurable
value at all times, insure against loss or damage by fire, vandalism and
malicious mischief and other such risks as are customarily covered by the
so-called “broad form extended coverage endorsement” upon all the Tenant
Improvements (or Alterations) and the contractor’s and any subcontractors’
machinery, tools and equipment, all while each forms a part of, or is contained
in, the Tenant Improvements (or Alterations) or any temporary structures on the
Premises, or is  adjacent thereto.
 
 
54
 

--------------------------------------------------------------------------------

 
 
22.2 In addition, Landlord shall carry public liability insurance with a minimum
single limit of not less than Ten Million Dollars ($10,000,000) for death or
bodily injury, or property damage with respect to the Project.  Any costs
incurred by Landlord pursuant to this Section 22.1 shall constitute a portion of
Operating Expenses and shall be equitably allocated and pro-rated among all the
tenants (including Tenant) occupying the Project in accordance with the CAM
Pools.
 
22.3 Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date for any Phase, or such earlier date on
which Tenant enters the  Premises under Section 5.8 or any other provision
hereof, and continuing throughout the Term (and occupancy by Tenant, if any,
after termination of this Lease) comprehensive public liability insurance with
limits of not less than Ten Million Dollars ($10,000,000) per occurrence for
death or bodily injury and not less than Two Million Dollars ($2,000,000) for
property damage with respect to the  Premises (including $1,000,000 fire legal
liability (each loss)).  The insurance required to be maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., and their respective lenders, officers, employees, agents, general
partners and members (“Landlord Parties”) as additional insured parties.
 
22.4 All insurance carried by Tenant shall be with companies having a rating of
not less than policyholder rating of A- and financial category rating of at
least Class VIII in “Best’s Insurance Guide.”  Tenant shall obtain for Landlord
from the insurance companies or cause the insurance companies to furnish
certificates of coverage to Landlord.  No such policy shall be cancelable except
after thirty (30) days’ prior written notice to Landlord from the
insurer  (except in the event of non-payment of premium, in which case ten (10)
days written notice shall be given). All such policies shall be written as
primary policies, not contributing with and not in excess of the coverage that
Landlord may carry.  Tenant’s policy may be a “blanket policy” that specifically
provides an amount of insurance that shall be sufficient to provide the coverage
set forth in this Article 22.  Tenant shall, at least twenty (20) days prior to
the expiration of such policies, furnish Landlord with renewals or
binders.  Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.
 
22.5 Tenant assumes the risk of damage to all of the Tenant’s Improvements in
the Premises, and all of Tenant’s Personal Property.  Furthermore, Landlord
shall not be liable for injury to Tenant’s business or any loss of income
therefrom, relative to such damage, all as more particularly set forth within
this Lease.
 
22.6 In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Buildings or the
Project (or any portion thereof), (b) the Landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Buildings is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner, and (c) any management company retained
by Landlord to manage the Project (or any portion thereof).
 
 
 
55

--------------------------------------------------------------------------------

 
 
22.7 Landlord and Tenant (and in the case of Tenant, any subtenant) hereby waive
any and all rights of recovery against the other or against the officers,
directors, employees, agents and representatives of the other on account of loss
or damage occasioned by such waiving party or its property or the property of
others under such waiving party’s control, in each case to the extent that such
loss or damage is insured against under any fire and extended coverage insurance
policy that either Landlord or Tenant may have in force at the time of such loss
or damage with respect to the Project or any portion thereof.  Such waivers
shall continue so long as their respective insurers so permit.  Any termination
of such a waiver shall be by written notice to the other party, containing a
description of the circumstances hereinafter set forth in this
Section 22.7.  Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease.  If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium (in Tenant’s case, in
the proportion that the area of the  Premises bears to the insured area).  If
the parties do not accomplish either (a) or (b), then this Section 22.7 shall
have no effect during such time as such policies shall not be obtainable or the
party in whose favor a waiver of subrogation is desired refuses to pay the
additional premium.  If such policies shall at any time be unobtainable, but
shall be subsequently obtainable, then neither party shall be subsequently
liable for a failure to obtain such insurance until a reasonable time after
notification thereof by the other party.  If the release of either Landlord or
Tenant, as set forth in the first sentence of this Section 22.7, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.
 
22.8 Landlord may require insurance policy limits required of Tenant under this
Lease to be raised to conform with requirements of Landlord’s Lender or to bring
coverage limits to commercially reasonable levels.
 
22.9 Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date for any Phase, or such earlier date on
which Tenant enters the  Premises under Section 5.8, and continuing throughout
the Term (and occupancy by Tenant, if any, after termination of this Lease)
pollution and environmental liability insurance (covering the environmental
risks of Tenant’s business) with limits of not less than Three Million Dollars
($3,000,000) per occurrence and not less than Five Million Dollars ($5,000,000)
in aggregate, with respect to environmental contamination and pollution of
the  Premises caused by Tenant.  Tenant shall name all Landlord Parties as
additional insured parties under Tenant’s environmental insurance
policy.  Tenant shall give Landlord certificates of the foregoing reasonably
satisfactory to Landlord.
 
23. Damage or Destruction.
 
 
23.1 In the event of a partial destruction by fire or other perils covered by
extended coverage insurance of any Building which Tenant occupies not exceeding
thirty-five percent (35%) of the full insurable value thereof, and provided that
the damage thereto is such that the affected Building which Tenant occupies may
be repaired, reconstructed or restored within a
 
 
 
56

--------------------------------------------------------------------------------

 
 
period of eight (8) months from the date of the happening of such
casualty, Landlord shall commence and proceed diligently with the work of
repair, reconstruction and restoration of the affected Building, and this Lease
shall continue in full force and effect.
 
23.2 In the event of any damage to or destruction of any Building and/or the
Project other than as described in Section 23.1, Landlord may elect to repair,
reconstruct and restore those buildings or the Project, as applicable, in which
case this Lease shall continue in full force and effect and Landlord shall
provide Tenant with a letter from an independent engineer, contractor or
architect indicating the estimated time for the substantial completion of such
repair, reconstruction or restoration (such time, “Landlord’s Repair
Estimate”).  If the Landlord’s Repair Estimate is later than twenty-four (24)
months after the date of damage or destruction, then Tenant may elect to
terminate this Lease by delivery of written notice of such election to Landlord
within ten (10) business days after receiving Landlord’s Repair Estimate. If
Tenant fails to deliver such notice within such ten (10) business day period,
then Landlord shall proceed with such repair, restoration or reconstruction.  If
Landlord elects not to repair, then this Lease shall terminate (for the affected
Building only) as of the date of such damage or destruction.  If Landlord
terminates this Lease for the 410 Building or the 420 Building, then Tenant may
terminate this Lease for all of the Premises, provided that after Landlord’s
termination the remaining Rentable Area of Tenant’s occupancy in the Premises
not affected by the damage or destruction is less than fifty percent (50%) of
the Rentable Area of the Initial Premises  on the Term Commencement Date for the
last Phase of the Initial Premises.  To the extent that this Lease terminates in
whole or in part, Rent shall be reduced accordingly.
 
23.3 Landlord shall give written notice to Tenant of its election to exercise
its right not to repair, reconstruct or restore any of the Buildings within
sixty (60) days following the date of damage or destruction referred to in
Section 23.2, and Tenant shall give Landlord written notice of its election to
exercise its termination option reserved to Tenant with respect to the remaining
Premises not damaged or destroyed under said Section 23.2 within thirty (30)
days after receipt of Landlord’s termination notice.
 
23.4 Upon any partial or total termination of this Lease under the provisions of
this Article 23, the parties shall be released for all or the portion of the
Premises and this Lease affected thereby without further obligation to the other
from the date possession of all or the portion of the Premises is surrendered to
the Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
 
23.5 In the event of repair, reconstruction and restoration as provided in this
Article 23, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable opinion, is suitable for the temporary conduct of Tenant’s
business.
 
23.6 Notwithstanding anything to the contrary contained in this Article 23,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction by Force Majeure,
then the time for Landlord to commence or complete
 
 
 
57

--------------------------------------------------------------------------------

 
 
repairs shall be extended on a day-for-day basis.  Tenant shall be released from
any obligations under this Lease (except with regard to those provisions that,
by their express terms, survive the expiration or earlier termination hereof)
if, on the date that is twenty-four (24) months after the date of damage or
destruction, the repair, reconstruction or restoration required to be performed
by Landlord (if any) to provide Tenant use of the Premises is not then
Substantially Completed.
 
23.7 If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only with regard to those portions of the
Premises, the Buildings or the Project that were acquired or constructed by
Landlord and the repair, reconstruction or restoration of improvements
constructed by Tenant shall remain the obligation of Tenant.
 
23.8 Notwithstanding anything to the contrary contained in this Article 23,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore its portions of the Premises if the damage resulting from any casualty
covered under this Article 23 occurs during the last twenty-four (24) months of
the Term or any extensions thereof.
 
23.9 If, at the time of any damage or destruction affecting any Premises, this
Lease has already terminated as it applies to the affected Premises, then
neither Landlord nor Tenant shall have any rights or obligations regarding such
affected Premises, except for those provisions and indemnities that survive
termination of the Lease.
 
24. Eminent Domain.
 
 
24.1 In the event the whole of the Premises, or such part thereof as shall
substantially interfere with the Tenant’s use and occupancy thereof, shall be
taken for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, Tenant or Landlord may terminate this Lease effective as
of the date possession is required to be surrendered to said authority.
 
24.2 In the event of a partial taking of the  Premises, or of drives, walkways
or parking areas serving the  Premises, for any public or quasi-public purpose
by any lawful power or authority by exercise of right of appropriation,
condemnation, or eminent domain, or sold to prevent such taking, then, without
regard to whether any portion of the Premises occupied by Tenant was so taken,
either Tenant or Landlord may elect to terminate this Lease as of such taking if
such taking is, in Landlord’s reasonable opinion, of a material nature such as
to make it uneconomical to continue use of the unappropriated portion of the
Premises for purposes of renting office or laboratory space.
 
24.3 Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s Personal Property that was installed
at Tenant’s expense; (b) the costs of Tenant moving to a new location; and (c)
the taking of Tenant’s permitted alterations performed at Tenant’s expense other
than the Tenant Improvements (based on Tenant’s unamortized cost, in the case of
clause “c”).  Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.  To the extent that Tenant intends to
 
 
 
58

--------------------------------------------------------------------------------

 
 
make any claim for a taking, Landlord and Tenant shall cooperate to assert their
claims jointly and share any proceeds in proportion to their full entitlement.
 
24.4 If, upon any taking of the nature described in this Article 24, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Premises, the 410 Building, the 420 Building, the 430 Building, the 440
Building, the Connector Building and/or the Project (but not any other Building
in the Project), as applicable (to the extent not taken), to substantially their
same condition prior to such partial taking and within ninety (90) days of such
taking Landlord shall provide Tenant with an independent engineer’s letter
stating the estimated time for such restoration.  To the extent such restoration
is feasible, as determined by Landlord in its reasonable discretion, upon
completion of such restoration the Rent shall be adjusted to equal the Rent as
it exists immediately after the restoration for the partial taking times a
fraction.  That fraction shall equal the Rentable Area of the Premises after
such partial taking and restoration divided by the Rentable Area of the Premises
before such partial taking and restoration.
 
24.5 Subject to Landlord’s obligations in this Section 24, in the event of any
whole or partial taking of any portion of the Expansion Premises, then such
Expansion Premises shall cease to be “Expansion Premises “ under this Lease and
any Expansion Options with respect to such portion of the taken Expansion
Premises shall no longer be available to Tenant; provided, however, that any
remaining Expansion Premises shall still constitute “Expansion Premises”
hereunder.
 
25. Defaults and Remedies.
 
 
25.1 Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain.  Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the  Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within five (5) business days after the date
such payment is due, Tenant shall pay to Landlord an additional sum of three
percent (3%) of the overdue Rent as a late charge.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant.  In addition to the late
charge, Rent not paid when due shall bear interest from the fifth (5th) day
after the date due until paid at the lesser of (a) three percent (3%) per annum
plus the Prime Rate or (b) the maximum rate permitted by Applicable
Laws.  Notwithstanding the foregoing, Tenant need not pay a late charge or
interest if: (a) within the preceding twelve (12) months Tenant has not been
obligated to make a late payment; and (b) Tenant pays the installment of Rent at
issue within fifteen (15) days of the due date.
 
25.2 No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.  If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make
 
 
 
59

--------------------------------------------------------------------------------

 
 
payment “under protest,” such payment shall not be regarded as a voluntary
payment, and there shall survive the right on the part of Tenant to institute
suit for recovery of the payment paid under protest.
 
25.3  If Tenant fails to pay any sum of money (other than Basic Annual Rent)
required to be paid by it hereunder, or shall fail to perform any other act on
its part to be performed hereunder, Landlord may, without waiving or releasing
Tenant from any obligations of Tenant, but shall not be obligated to, make such
payment or perform such act; provided that such failure by Tenant continues for
three (3) business days after Landlord delivers notice to Tenant demanding
performance by Tenant; or that such failure by Tenant unreasonably interfered
with the use of the Buildings by any other tenant or with the efficient
operation of the Buildings, or resulted or could have resulted in a violation of
Applicable Laws or the cancellation of an insurance policy maintained by
Landlord.  Tenant shall pay to Landlord as Additional Rent all sums so paid or
incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to three percent (3%) per annum
plus the “prime rate” or highest rate permitted by Applicable Laws, whichever is
less.
 
25.4 The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:
 
(a) The abandonment of the  Premises by Tenant and the failure of Tenant to
secure and maintain the  Premises and perform all of its other obligations
hereunder;
 
(b) The failure by Tenant to make any payment of Rent, as and when due, where
such failure shall continue for a period of five (5) business days after written
notice thereof from Landlord to Tenant;
 
(c) The failure by Tenant to observe or perform any material obligation or
covenant contained herein (other than described in Subsections 25.4(a) and
25.4(b)) to be performed by Tenant, where such failure shall continue for a
period of fifteen (15) days after written notice thereof from Landlord to
Tenant; provided that, if the nature of Tenant’s default is such that it
reasonably requires more than fifteen (15) days to cure, Tenant shall not be
deemed to be in default if Tenant shall commence such cure within said fifteen
(15) day period and thereafter diligently prosecute the same to completion; and
provided, further, that such cure is completed no later than sixty (60) days
from the date of Tenant’s receipt of written notice from Landlord unless: (a)
such completion is not reasonably possible within sixty (60) days because of
Force Majeure; and (b) Tenant continues to diligently prosecute completion;
 
(d) Tenant makes an assignment for the benefit of creditors;
 
(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;
 
(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (the “Code”);
 
(g) Any involuntary petition if filed against Tenant under any chapter of the
Code and is not dismissed within one hundred twenty (120) days;
 
 
 
60

--------------------------------------------------------------------------------

 
 
(h)
 Failure to deliver an estoppel certificate in accordance with Article 30; or

 
 (i)
 Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

 
Notices given under this Section 25.4 shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises.  No such notice shall be deemed a forfeiture or a termination
of this Lease unless Landlord elects otherwise in such notice.
 
25.5 In the event of a Default by Tenant, and any time thereafter unless Tenant
cures the Default, with or without notice or demand and without limiting
Landlord in the exercise of any right or remedy that Landlord may have, Landlord
shall be entitled to terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  In such event,
Landlord shall have the immediate right to re-enter and remove all persons and
property, and such property may be removed and stored in a public warehouse or
elsewhere at the cost and for the account of Tenant, all without service of
notice or resort to legal process and without being deemed guilty of trespass or
becoming liable for any loss or damage that may be occasioned thereby. In the
event that Landlord shall elect to so terminate this Lease, then Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default, including, without limitation:
 
(a) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus
 
(b) The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus
 
(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus
 
(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom, including, without limitation, the cost of restoring the  Premises to
the condition required under the terms of this Lease; plus
 
(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws.
 
 
 
61

--------------------------------------------------------------------------------

 
 
As used in Subsections 25.5(a) and 25.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 25.1.  As used
in Subsection 25.5(c) above, the “worth at the time of the award” shall be
computed by taking the present value of such amount, using the discount rate of
the Federal Reserve Bank of San Francisco at the time of the award plus one (1)
percentage point.
 
25.6 If Landlord does not elect to terminate this Lease as provided in
Section 25.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.
 
25.7 In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name.  Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant.  The proceeds of any such reletting shall be applied as follows:
 
(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including, without limitation, storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;
 
(b) Second, to the payment of the costs and expenses of reletting the  Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the  Premises and such
reletting;
 
(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and
 
(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.
 
25.8 All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative.  Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease.  No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
said waiver.
 
25.9 Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the  Premises shall not relieve Tenant of any liability to
Landlord that has previously accrued or that shall arise based upon events that
occurred prior to the later to occur of (i) the date of Lease termination or
(ii) the date Tenant surrenders possession of the  Premises.
 
25.10 To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
 
 
 
62

--------------------------------------------------------------------------------

 
 
25.11 Landlord shall not be in Default under this Lease unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.  Nothing in this
paragraph limits Tenant’s right to make and be reimbursed (or credited for)
Self-Help Work.
 
25.12 In the event of any Default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Buildings or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Buildings or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Buildings by power of sale or a judicial action if such
should prove necessary to effect a cure; provided that Landlord shall furnish to
Tenant in writing, upon written request by Tenant, the names and addresses of
all such persons who are to receive such notices.  If Tenant intends to seek to
terminate the Lease because of Landlord’s Default, then Tenant shall give the
notices this paragraph requires.
 
26. Assignment or Subletting.
 
 
26.1 Except as otherwise permitted under this Lease (including Article 53),
Tenant shall not, either voluntarily or by operation of law, directly or
indirectly sell, hypothecate, assign, pledge, encumber or otherwise transfer
this Lease, or sublet the Premises or any part hereof (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (provided that Landlord shall not,
in any event, be required to waive any conditions to a Transfer expressly set
forth in this Article 26). Disputes relating to the reasonableness of Landlord
withholding, conditioning or delaying its consent shall be determined by
arbitration under Section 50 of this Lease. Occupancy and use of the Premises by
Tenant’s Affiliates not pursuant to a sublease is expressly permitted without
Landlord’s consent.  Tenant shall have the right to Transfer without Landlord’s
prior written consent the Premises or any part of it as follows (each, an
“Exempt Transfer”), provided that Tenant has satisfied the applicable Transfer
Conditions for each such Exempt Transfer:
 
(a) To any person that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with Tenant (“Tenant’s Affiliate”);
 
(b) To any purchaser of all or substantially of Tenant’s assets; or
 
(c) To any successor of Tenant by merger, consolidation, acquisition of all of
or a controlling interest in Tenant’s stock or Tenant’s equivalent ownership or
membership interests, or operation of law.
 
26.2 For purposes of Section 26.1(a), “control” requires both:  (a) owning
(directly or indirectly) more than fifty percent (50%) of the stock or other
equity interests of another person;
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
and (b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person.
 
26.3 Tenant shall not consummate any Exempt Transfer except upon:  (a) giving
Landlord at least ten (10) business days’ prior written notice of such Exempt
Transfer (unless Applicable Laws prohibit such prior written notice, in which
case Tenant shall give written notice to Landlord within ten (10) business days
after the Exempt Transfer); and (b) complying with all applicable Transfer
Conditions.
 
26.4 In the event Tenant desires to effect a Transfer except an Exempt Transfer,
then, at least thirty (30) but not more than forty-five (45) days prior  to the
date when Tenant desires the assignment or sublease to be effective (the
“Transfer Date”), Tenant shall provide written notice to Landlord (the “Transfer
Notice”) containing information (including references) concerning the character
of the proposed transferee, assignee or sublessee; the Transfer Date; any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer in the form of a term sheet, all in such
detail as Landlord shall reasonably require.  Tenant shall also pay to Landlord
within thirty (30) days after demand, including invoice, reasonable and actual
out-of-pocket attorneys’ fees and other costs incurred by Landlord in reviewing
Tenant’s request for such Transfer.
 
26.5 Landlord, in determining whether consent should be given to a proposed
Transfer except an Exempt Transfer, may give consideration to the financial
strength of such transferee, assignee or sublessee (notwithstanding Tenant
remaining liable for Tenant’s performance), any change in use that such
transferee, assignee or sublessee proposes to make in the use of the Premises,
and Landlord’s desire to exercise its rights under Section 26.11 to cancel this
Lease. Notwithstanding the foregoing, Landlord shall provide its consent to
permit Tenant to sublease any portion of the Premises so long as (a) such
sublessee’s financial qualifications reasonably demonstrate that as of the
effective date of the proposed sublease the subtenant has cash and cash
equivalents, or other sources of liquidity, to finance its operations as planned
for a period of at least twenty-four (24) months commencing on the date of the
sublease, without having to take any measures to raise additional funds or
reduce cash use in any material respect, (b) such sublessee is not a direct
competitor of Landlord, (c) such sublessee is not seeking a change in the
Permitted Use, (d) such sublease and such sublessee will not jeopardize directly
or indirectly the status of Landlord or any of Landlord’s affiliates as a Real
Estate Investment Trust under the Code, (e) except as otherwise permitted under
Article 53, such sublessee is not a governmental organization, and (f) no
portion of the Project or the Premises would likely become subject to additional
or different laws as a consequence of the proposed sublease.
 
26.6 Except as expressly provided below, as conditions to Tenant subleasing the
Premises or to Landlord considering a request by Tenant to Tenant’s transfer of
rights or sharing of the Premises, and as conditions to any Exempt Transfer,
Tenant shall satisfy the following conditions (the “Transfer Conditions”),
except to the extent Landlord waives them in writing:
 
(a) Tenant shall not enter into any sublease for any portion of the Premises
unless the subleased portion of the Premises includes at least an entire floor
of the 410 Building, the 420 Building, the 430 Building or the 440 Building;
 
 
 
64

--------------------------------------------------------------------------------

 
 
(b) Based on the advice of Landlord’s counsel, such Exempt Transfer shall not
jeopardize directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Code;
 
(c) Except as set forth in Section 26.7, Tenant shall remain fully liable under
this Lease during the unexpired Term;
 
(d) Except in the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord regarding the relevant business
experience and financial responsibility and status of the proposed transferee,
assignee or sublessee, which evidence Landlord shall keep confidential in
accordance with the Confidentiality Agreement;
 
(e) Tenant shall reimburse Landlord within thirty (30) days of demand, including
reasonable back-up documentation for Landlord’s actual costs and expenses,
including, without limitation, reasonable attorneys’ fees, charges and
disbursements incurred in connection with the review, processing and
documentation of such request;
 
(f) Except in the case of an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including, without
limitation, a premium rental for a sublease or lump sum payment for an
assignment, but excluding Tenant’s reasonable costs in marketing and subleasing
the Premises) in excess of the rental and other charges due to Landlord under
this Lease, Tenant shall pay fifty percent (50%) of all of such excess to
Landlord, after deductions from such excess for any actual and reasonable
out-of-pocket transaction costs incurred by Tenant (which transaction costs
shall be amortized over the term of such transaction), including without
limitation, marketing expenses, tenant improvement allowances actually provided
by Tenant, alterations, the unamortized cost of Tenant’s improvements and
alterations performed specifically in the subleased portion of the Premises in
connection with such sublease, cash concessions, brokerage commissions,
reasonable and actual out-of-pocket attorneys’ fees and free rent.  If said
consideration consists of cash paid to Tenant, payment to Landlord shall be made
upon receipt by Tenant of such cash payment;
 
(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or
sublessee shall agree to attorn to Landlord or its successors and assigns should
this Lease be terminated for any reason; provided, however, and except as
otherwise provided for the benefit of a Major Subtenant (defined item (s) in
this Section 26.6) in no event shall Landlord or its Lenders, successors or
assigns be obligated to accept such attornment;
 
(h) Any such Transfer shall be effected on Landlord’s standard forms;
 
(i) Tenant shall not then be in Default hereunder in any respect;
 
 
 
65

--------------------------------------------------------------------------------

 
 
(j)
 Such proposed transferee, assignee or sublessee’s use of the Premises shall be
consistent with the Permitted Use, and such use shall not in Landlord’s
reasonable determination materially increase the risk of
 any discharge of Hazardous Materials;

 
(k)
 Landlord shall not be bound by any provision of any agreement pertaining to the
Transfer, except for Landlord’s written consent to the same;

 
(l)
 Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer;

 
(m)
 Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable, if any, with respect to any Transfer;

 
(n)
 Landlord’s consent (or waiver of its rights) for any Transfer shall not waive
Landlord’s right to consent to any later Transfer;

 
(o)
 Tenant shall deliver to Landlord a list of Hazardous Materials (as defined in
Section 40.5 below), certified by the proposed transferee, assignee or sublessee
to be true and correct, that the proposed transferee,
 assignee or sublessee intends to use or store in the Premises.  Additionally,
Tenant shall deliver to Landlord, on or before the date any proposed transferee,
assignee or sublessee takes occupancy of the
 Premises, all of the items relating to Hazardous Materials of such proposed
transferee, assignee or sublessee as described in Section 40.2;

 
(p)
 The Transfer and any related construction, alterations, and occupancy shall
comply with all Applicable Laws;

 
(q)
 For any portion of the Premises that is used for laboratory purposes, the
configuration and demising lines of any subleased space shall be commercially
reasonable for laboratory space;

 
(r)
 [intentionally deleted]; and

 
(s)
 Landlord shall deliver a subordination, nondisturbance and attornment agreement
in the form attached as Exhibit V (“Major Subtenant SNDA”) for any Major
Subtenant (as defined below) so long as Tenant is
  not in Default (and there is no uncured notice of default sent by Landlord to
Tenant); the Rent Commencement Date has occurred; the sublease is in form and
substance reasonably satisfactory to Landlord, the  sublease conforms to the
requirements under this Lease; the sublease does not impose on the Landlord any
obligations that exceed Landlord’s obligations to Tenant under this Lease; and
the Major Subtenant
 simultaneously countersigns such Major Subtenant SNDA and delivers it to
Landlord.  A “Major Subtenant” means a subtenant that (i) a reasonable landlord
would accept as a tenant for the proposed
 sublease space (given the terms of the proposed sublease with such subtenant),
and (ii) occupies at least two adjacent full floors within the Premises in
accordance with the terms provided for in this Lease.

 
26.7 Notwithstanding any provision of this Lease to the contrary, Tenant shall
be released from its obligations under this Lease and Landlord’s consent shall
be deemed given upon an assignment of all of Tenant’s interest in the Lease for
the entire remaining Term of the
 
 
 
66

--------------------------------------------------------------------------------

 
 
Lease, if (a) such assignee assumes Tenant’s obligations under the Lease
pursuant to such documentation as is reasonably acceptable to Landlord
(including appropriate legal opinions) and (b) Tenant demonstrates to Landlord’s
satisfaction that: (i) such assignee is not a direct competitor of Landlord;
(ii) such assignee’s financial condition meets Standard & Poors rating of “BBB-”
or higher, (iii) such assignment and such assignee will not jeopardize directly
or indirectly the status of Landlord or any of Landlord’s affiliates as a Real
Estate Investment Trust under the Code; (iv) except as otherwise permitted in
Article 53, such assignee is not a governmental organization; (v) such
assignee’s Net Worth (defined below) as of the date of such assignment exceeds
Tenant’s Net Worth as of the day of the assignment; and (vi) each of the
conditions for Landlord’s consent to Transfer set forth in Section 26.5, as well
as each of the Transfer Conditions set forth in Section 26.6 (except for the
condition set forth in clause (c) of Section 26.6) have been satisfied;
provided, however, that such release of obligations shall be personal to the
Tenant originally named herein and shall not apply to any assignee, transferee
or sublessee of Tenant (or to such assignee’s, transferee’s or sublessee’s
subsequent assignees, transferees or sublessees). For purposes of this Section
26.7, “Net Worth” of any entity means the difference of the amount of such
entity’s assets (excluding good will and other intangible assets) less the
amount of such entity’s liabilities, determined in accordance with GAAP.
 
26.8 Any Transfer that is not in compliance with the provisions of this Article
26 shall be void and shall constitute a breach of this Lease.
 
26.9 The consent by Landlord to a Transfer shall not relieve Tenant or proposed
transferee, assignee or sublessee from obtaining Landlord’s consent to any
further Transfer. Except as otherwise provided in Section 26.7, the consent by
Landlord to a Transfer shall not release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
 
26.10 Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
 
26.11 If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease (or enter into a subletting) either in whole or affecting
all or substantially all of the Premises for substantially the entire Term to a
proposed transferee, assignee or sublessee other than an Exempt Transfer, then
Landlord shall have the option, exercisable by giving notice to Tenant at any
time within ten (10) days after Landlord’s receipt of such Transfer Notice, to
terminate this Lease as to the Premises contemplated in such Transfer Notice as
of the date specified in the Transfer Notice as the Transfer Date, except for
those provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to partially or wholly terminate this
Lease.  In the event Tenant withdraws the Transfer Notice as provided in this
Section 26.11, this Lease shall continue
 
 
67

--------------------------------------------------------------------------------

 
 
in full force and effect.  No failure of Landlord to exercise its option to
terminate this Lease shall be deemed to be Landlord’s consent to a proposed
Transfer.
 
26.12 If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default by Tenant, Tenant shall have the right to collect
such rent.
 
26.13 Landlord acknowledges that Tenant may allow suppliers, vendors, auditors,
and counsel to work on the Premises, but such individuals shall have no written
or unwritten agreements evidencing any real property interest in the Premises
and shall be the sole responsibility of Tenant as Tenant’s business invitees and
guests.
 
26.14 Notwithstanding the provisions of this Article 26, if: (a) any proposed
transferee, assignee or sublessee of Tenant has been required by any prior
landlord, lender or Governmental Authority to take remedial action in connection
with Hazardous Materials contaminating a property if the contamination resulted
from such party’s action or omission or use of the property in question or (b)
any proposed transferee, assignee or sublessee is subject to an enforcement
order issued by any Governmental Authority in connection with the use, disposal
or storage of Hazardous Materials, then Landlord shall have the right to
withhold its consent to any proposed transfer (including an Exempt Transfer),
assignment or subletting that would involve such proposed transferee, assignee,
or sublessee.
 
27. Attorneys’ Fees.  In the event of any litigation between Landlord and Tenant
arising out of or in connection with this Lease, then provided that Landlord or
Tenant, as the case may be, substantially prevails, the prevailing party shall
be entitled to have and recover from the other reasonable attorneys’ fees,
charges and disbursements and costs of suit.
 
28. Bankruptcy.  In the event a debtor, trustee or debtor in possession under
the Code, or another person with similar rights, duties and powers under any
other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
 
28.1 Those acts specified in the Code or other Applicable Laws as included
within the meaning of “adequate assurance,” even if this Lease does not concern
a shopping center or other facility described in such Applicable Laws;
 
28.2 A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;
 
28.3 A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
28.4 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.
 
29. Definition of Landlord.   With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest.  In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, the Landlord herein named (and in case of any subsequent transfers
or conveyances, the subsequent Landlord) shall be automatically freed and
relieved, from and after the date of such transfer, assignment or conveyance,
from all liability for the performance of any covenants or obligations contained
in this Lease thereafter to be performed by Landlord and, without further
agreement, the transferee, assignee or conveyee of Landlord’s in this Lease or
in Landlord’s fee title to or leasehold interest in the Property, as applicable,
shall be deemed to have assumed and agreed to observe and perform any and all
covenants and obligations of Landlord hereunder during the tenure of its
interest in the Lease or the Property.  Landlord or any subsequent Landlord may
transfer its interest in the Premises or this Lease without Tenant’s consent.
 
30. Estoppel Certificate.  Tenant shall, within ten (10) business days of
receipt of written notice from Landlord, execute, and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit Q, or on any
other form reasonably requested by a proposed Lender or purchaser and reasonably
acceptable to Tenant, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any, (b)
acknowledging that there are not, to Tenant’s knowledge (without having made
inquiry), any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (c) setting forth such further information
with respect to this Lease or the Premises as may be reasonably requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  If Tenant fails to execute and deliver such a statement by the
tenth (10th) day of its receipt such failure shall be a Default under this Lease
and Tenant shall thereafter pay Landlord Five Thousand Dollars ($5,000) per day
as liquidated damages for the period commencing after said tenth (10th) day and
ending on the day prior to the day the statement is delivered.  Tenant’s failure
to deliver such statement within the prescribed time shall, at Landlord’s
option, constitute a Default under this Lease, and, in any event, shall be
binding upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.
 
31. Joint and Several Obligations.  If more than one person or entity executes
this Lease as Tenant, then:
 
31.1 Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant; and
 
 
69

--------------------------------------------------------------------------------

 
 
31.2 The term “Tenant” as used in this Lease shall mean and include each of
them, jointly and severally.  The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.
 
32. Limitation of Liability. 
 
32.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, then Tenant may satisfy such
judgment (a) personally against Landlord in an amount up to Landlord’s equity
interest in the Buildings and the Project of which the Premises form a part;
and/or, in Tenant’s discretion (b) out of (i) the proceeds of sale received on
execution of the judgment and levy against the right, title and interest of
Landlord in the Buildings and the Project of which the Premises are a part, (ii)
rent or other income from such real property receivable by Landlord or (iii) the
consideration received by Landlord from the sale, financing, refinancing or
other disposition of all or any part of Landlord’s right, title or interest in
the Buildings or the Project of which the Premises are a part.
 
32.2 Except as otherwise provided in Section 32.1, Landlord shall not be
personally liable for any deficiency under this Lease.  If Landlord is a
partnership or joint venture, then the partners of such partnership shall not be
personally liable for Landlord’s obligations under this Lease, and no partner of
Landlord shall be sued or named as a party in any suit or action, and service of
process shall not be made against any partner of Landlord except as may be
necessary to secure jurisdiction of the partnership or joint venture.  If
Landlord is a limited liability company, then the members of such limited
liability company shall not be personally liable for Landlord’s obligations
under this Lease, and no member of Landlord shall be sued or named as a party in
any suit or action, and service of process shall not be made against any member
of Landlord except as may be necessary to secure jurisdiction of the limited
liability company.  No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee or agent of Landlord.
 
32.3 Each of the covenants and agreements of this Article 32 shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.
 
32.4 If either party is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for such corporation’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of such corporation shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any shareholder, director, officer, employee or agent of such
corporation.
 
33. Project Control by Landlord.
 
33.1 Landlord reserves full control over the Buildings and the Project to the
extent not inconsistent with Tenant’s use and enjoyment of the Premises as
provided by this Lease.  This
 
 
 
70

--------------------------------------------------------------------------------

 
 
reservation includes, without limitation, Landlord’s right to subdivide the
Project, convert the Buildings and other buildings within the Project to
condominium units, grant easements and licenses to third parties, and maintain
or establish ownership of the Buildings separate from fee title to the Property
provided that the foregoing is at no cost to Tenant, does not increase Tenant’s
costs or materially adversely affect Tenant’s rights hereunder.
 
33.2 Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant, materially impairs any of Tenant’s
rights under this Lease or deprives Tenant of the quiet enjoyment and use of the
Premises as provided by this Lease.
 
33.3 Landlord may, at any and all reasonable times during business hours (or
during non-business hours if Tenant so requests), and upon one (1) business
day’s prior notice (provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants (but with respect to tenants, only during the final year of the
Term), (d) post notices of nonresponsibility, (e) access the telephone
equipment, electrical substation and fire risers and (f) alter, improve or
repair any portion of the Buildings other than the Premises for which access to
the Premises is reasonably necessary.  In connection with any such alteration,
improvement or repair as described in Subsection 33.3(f) above, Landlord may
erect in the Premises or elsewhere in the Project scaffolding and other
structures reasonably required for the alteration, improvement or repair work to
be performed.  In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section 33.3; provided, however, that all such
activities shall be conducted in such a manner so as to cause as little
interference to Tenant as is reasonably possible.  Landlord shall at all times
retain access rights in the Premises pursuant to the terms set forth in Section
11.5.  If an emergency necessitates immediate access to the Premises, Landlord
may use whatever force is necessary to enter the Premises, and any such entry to
the Premises shall not constitute a forcible or unlawful entry to the Premises,
a detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.  In accordance with the Confidentiality Agreement, Landlord and
Tenant and their agents shall keep confidential any information they obtain as a
result of acting under this Subsection.
 
34. Quiet Enjoyment.  Landlord or anyone acting through or under Landlord shall
not disturb Tenant’s occupancy of the  Premises, subject to the terms of this
Lease.
 
35. Subordination, Non-Disturbance and Attornment.
 
35.1 Subject to Tenant receiving an SNDA as provided below, this Lease shall be
subject and subordinate to the lien of any mortgage, deed of trust, or lease in
which Landlord is tenant now or hereafter in force against the Buildings or the
Project and to all advances made or hereafter to be made upon the security
thereof without the necessity of the execution and delivery of any further
instruments on the part of Tenant to effectuate such
subordination.  Notwithstanding anything to the contrary in this Lease, Landlord
agrees not to enter into any such mortgage, deed, of trust, or lease affecting
any lot (i.e., tax lot or separately conveyable lot)
 
 
 
71

--------------------------------------------------------------------------------

 
 
on which any portion of the 410 Building, the 420 Building, the 430 Building,
the 440 Building or upon which the Landlord intends to construct the Connector
Building (or any part of the Connector Building) unless either: (a) Landlord
holds fee title to the entirety of such lot and has completed and paid for
Landlord’s Work and fully funded the Base TI Allowance; or (b) Landlord has
delivered a corporate guaranty of Biomed Realty Trust, Inc., guaranteeing
Landlord’s payment and performance of Landlord’s obligations to complete and pay
for Landlord’s Work and fully fund the Base TI Allowance.  Any such corporate
guaranty shall be in reasonable and customary form, reasonably satisfactory to
Landlord and Tenant.
 
35.2. Notwithstanding the foregoing, Tenant shall execute and deliver within ten
(10) business days after receipt of demand, such further instrument or
instruments in form(s) reasonably satisfactory to Tenant evidencing such
subordination of this Lease to the lien of any such mortgage or mortgages or
deeds of trust or lease in which Landlord is tenant as may reasonably be
required by Landlord.  However, if any such mortgagee, beneficiary or Landlord
under lease wherein Landlord is tenant so elects, this Lease shall be deemed
prior in lien to any such lease, mortgage, or deed of trust upon or including
the Premises regardless of date and Tenant shall execute a statement in writing
to such effect at Landlord’s request.
 
35.3 Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments, in forms reasonably satisfactory
to Tenant, not materially altering the terms of this Lease, if required by a
mortgagee or beneficiary of a deed of trust encumbering real property of which
the Premises constitute a part incident to the financing of the real property of
which the Premises constitute a part.  Any change (i) affecting the amount or
timing of the consideration (including any Rent) to be paid by Tenant, (ii)
modifying the term of this Lease, or (iii) materially increasing any obligations
or materially diminishing any rights hereunder (including increasing or
diminishing any rights to terminate this Lease or expand the Premises) shall be
deemed to materially alter the terms hereof.
 
35.4 In the event any proceedings are brought for foreclosure, in the event of
the exercise of the power of sale under any mortgage or deed of trust made by
the Landlord covering the Premises, or upon assumption of this Lease by a
purchaser of Landlord’s estate in the Premises, Tenant shall attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under the terms of this Lease.
 
35.5 Notwithstanding anything to the contrary in this Article 35, Landlord shall
obtain recordable non-disturbance agreements substantially in the form of
Exhibit U or such other reasonable and customary forms as the applicable third
party requires and is reasonably satisfactory to Tenant (an “SNDA”), from all
current and future mortgagees and from future lessors of Landlord and any other
parties with rights in Landlord’s estate superior to those of Tenant (which
rights would give the holder thereof the power to terminate this Lease under any
circumstance).
 
36. Surrender.
 
36.1 No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.
 
 
72

--------------------------------------------------------------------------------

 
 
 
36.2 The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Buildings or the Property, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.
 
36.3 The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Buildings or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Buildings or the Property and shall, at
the option of the successor to Landlord’s interest in the Buildings or the
Project, as applicable, operate as an assignment of this Lease.
 
37. Waiver and Modification.   No provision of this Lease may be modified,
amended or supplemented except by an agreement in writing signed by Landlord and
Tenant.  The waiver by Landlord of any breach by Tenant of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein
contained.  The waiver by Tenant of any breach by Landlord of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.
 
38. Waiver of Jury Trial and Counterclaims.   The parties waive trial by jury in
any action, proceeding or counterclaim brought by the other party hereto related
to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises, the Buildings or the Project; or any claim of injury or damage related
to this Lease or the Premises, the Buildings or the Project.
 
39. Acknowledgment of Rent Commencement Date.  Landlord and Tenant shall each
execute and deliver to the other written acknowledgment of the actual Expansion
Rent Commencement Date for each Expansion Premises when such is established, and
shall attach it to this Lease as Exhibit R.
 
40. Hazardous Materials.
 
40.1 Tenant shall not cause or permit any Hazardous Materials (as hereinafter
defined) to be brought upon, kept or used in or about the Premises, the
Buildings or the Project in violation of Applicable Laws by Tenant, its agents,
employees, contractors or invitees.  If Tenant breaches such obligation, or if
the presence of Hazardous Materials as a result of such a breach results in
contamination of the Premises, the Buildings, the Project or any adjacent
property, or if contamination of the Premises, the Buildings, the Project or any
adjacent property by Hazardous Materials otherwise occurs during the term of
this Lease or any extension or renewal hereof or holding over hereunder due to
such breach by Tenant, then Tenant shall indemnify, save, defend and hold
Landlord, its agents and contractors harmless from and against any and all
Claims (including sums paid in settlement, attorneys’ fees, consultants’ fees
and experts’ fees, all pursuant to Section 21.1 and Section 21.7) that arise
during or after the Term as a result of such breach or contamination.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any Governmental Authority
because of
 
 
 
73

--------------------------------------------------------------------------------

 
 
Hazardous Materials present in the air, soil or groundwater above, on or under
the Premises.  Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Premises, the Buildings, the Project or any
adjacent property caused or permitted by Tenant results in any contamination of
the Premises, the Buildings, the Project or any adjacent property, then Tenant
shall promptly take all actions at its sole cost and expense as are necessary to
return the Premises, the Buildings, the Project and any adjacent property to
their respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Premises, the Buildings or the Project.  Landlord acknowledges that Tenant shall
not be responsible for environmental conditions or contamination now or
hereafter existing on, under or in the Project, in the Connector Building, in
the Expansion Premises or in the  Premises caused by Landlord or tenants other
than Tenant or by third parties in the Project prior to the Execution Date or
after such date, or for environmental conditions or contamination coming from
off-site so long as Tenant, Tenant’s Affiliates, its permitted sublessees or its
agents did not cause or contribute to such environmental conditions or
contamination.  If any such conditions or contamination first arise after the
Execution Date (other than as a result of Landlord’s actions or those of its
contractors, employees, or other tenants), Landlord may treat as Operating
Expenses the costs of correcting or remediating such conditions or
contamination.
 
40.2 Landlord acknowledges that it is not the intent of this Article 40 to
prohibit Tenant from operating its business as described in Section 2.11
above.  Tenant may operate its business according to the custom of Tenant’s
industry so long as the use or presence of Hazardous Materials is strictly and
properly monitored according to Applicable Laws.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Term Commencement
Date for the first Phase to be delivered to Tenant a list identifying each type
of Hazardous Material to be present on the Premises and setting forth any and
all governmental approvals or permits required in connection with the presence
of such Hazardous Material on the Premises (the “Hazardous Materials List”).  If
Tenant is not the sole occupant of a Building which includes a portion of the
Premises, then with respect to such Building, Tenant shall deliver to Landlord
an updated Hazardous Materials List if reasonably requested by Landlord after a
reasonable request by any Governmental Authority or Landlord’s insurance
carriers or any insurance rating organization, shall provide Landlord with
copies of any documents or materials provided by Tenant to any Governmental
Authority with respect to Hazardous Materials, and shall also deliver an updated
Hazardous Materials List before any new Hazardous Materials (of a nature and
magnitude that is material and not substantially consistent with past practice)
are brought onto the Premises. If Tenant is the only occupant of a Building
which includes a portion of the Premises, then with respect to such Building,
Tenant shall deliver to Landlord copies of any documents with respect to
Hazardous Materials if reasonably requested by Landlord after a request by any
Governmental Authority or reasonable request by Landlord’s insurance carriers or
any insurance rating organization and shall provide Landlord with copies of any
documents or materials provided by Tenant to any Governmental Authority with
respect to Hazardous Materials.  Tenant shall deliver to Landlord true and
correct copies of the following documents (hereinafter referred to as the
“Documents”) relating to the handling, storage, disposal and emission of
Hazardous Materials prior to the Term Commencement Date for the first Phase to
be delivered to Tenant or, if
 
 
 
74

--------------------------------------------------------------------------------

 
 
unavailable at that time, concurrent with the receipt from or submission to any
Governmental Authority:  permits; approvals; reports and correspondence; storage
and management plans; notices of violations of Applicable Laws; plans relating
to the installation of any storage tanks to be installed in or under the
Premises, the Buildings or the Project (provided that installation of storage
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent Landlord may withhold in its sole and absolute
discretion); and all closure plans or any other documents required by any and
all Governmental Authority for any storage tanks installed in, on or under the
Premises, the Buildings or the Project for the closure of any such storage
tanks. Tenant shall not be required, however, to provide Landlord with any
portion of the Documents containing information of a proprietary nature that, in
and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials.  Upon Landlord’s written request,
Tenant agrees that it shall enter into a written agreement with other tenants of
the Buildings and the Project concerning the equitable allocation of fire
control areas (as defined in the Uniform Building Code as adopted by the local
municipality(ies) (the “UBC”)) within the Buildings and the Project for the
storage of Hazardous Materials.  In the event that Tenant’s use of Hazardous
Materials is such that it utilizes fire control areas in the Buildings or the
Project in excess of Tenant’s Pro Rata Share of the Buildings or the Project, as
applicable, as set forth in Section 2.3, Tenant agrees that it shall, at its
sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials or take such other
action as is necessary to ensure that its share of the fire control areas of the
Buildings and the Project is not greater than Tenant’s Pro Rata Share of the
Buildings or the Project, as applicable.  In accordance with the Confidentiality
Agreement, information provided by either Landlord or Tenant to the other and
its agents under this Subsection shall remain confidential.
 
40.3 Subject to Tenant’s security requirements as set forth in this Lease, at
any time, and from time to time, when Landlord reasonably believes there is a
violation of this Lease, prior to the expiration of the Term, Landlord shall
have the right to conduct appropriate tests of the Premises, the Buildings and
the Project to seek to determine whether Hazardous Materials are present in
violation of this Lease or that contamination has occurred due to Tenant or
Tenant’s agents, employees or invitees.  Tenant shall pay all reasonable costs
of such tests of the  Premises unless such tests demonstrate no contamination
has occurred, in which case Landlord shall pay all reasonable costs of such
tests.  In Landlord’s reasonable determination, no later than one (1) day before
the Term Expiration Date, Tenant shall engage and pay for an Environmental Phase
1 study of the  Premises and areas of the Project that may have been affected by
Tenant’s use of the Premises to be conducted by a consultant of Landlord’s
choice.  In accordance with the Confidentiality Agreement, information obtained
by either Landlord or Tenant and their respective agents under this Subsection
shall remain confidential.
 
40.4 If underground or other storage tanks storing Hazardous Materials are
located on the Project to serve the  Premises or are hereafter placed on
the  Premises and/or the Project by Tenant or anyone for whom Tenant is
responsible, Tenant shall monitor the storage tanks, maintain appropriate
records, implement reporting procedures, properly close any underground storage
tanks, and take or cause to be taken all other steps necessary or required under
the Applicable Laws.
 
 
75

--------------------------------------------------------------------------------

 
 
40.5 Tenant’s obligations under this Article 40 shall survive the expiration or
earlier termination of the Lease.  During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from
the  Premises of any such Hazardous Materials, Tenant shall continue to pay Rent
for the affected floor(s) in accordance with this Lease, which Rent shall be
pro-rated daily, except Tenant shall be excused from paying the first thirty
(30) days of Rent so payable after the Term Expiration Date.
 
40.6 As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste that is or becomes regulated by any Governmental
Authority.
 
41. Early Termination Option.
 
 
41.1 Effective as of the ten (10) year anniversary of the Rent Commencement Date
(the “Early Termination Date”), Tenant may elect to terminate this Lease (the
“Early Termination Option”).  In order to exercise the Early Termination Option,
Tenant shall satisfy the following conditions, TIME BEING OF THE ESSENCE:
 
(a) Tenant shall give Landlord at least nine (9) months’ prior written notice of
Tenant’s exercise of the Early Termination Option;
 
(b) When Tenant gives such notice, and on the day immediately before the Early
Termination Date, Tenant shall not be in Default under this Lease beyond
applicable cure periods;
 
(c) On the last business day before the Early Termination Date, Tenant shall pay
Landlord an amount equal to the unamortized portion (as of the Early Termination
Date) of the sum of, (i) all amounts paid as commissions to any brokers in
connection with this Lease (and any other lease transaction between Landlord and
Tenant after Effective Date of this Lease) and (ii) the Base TI Allowance and
any Expansion TI Allowance.  For purposes of this Section 41.1(c), amortization
of any amounts which are to be amortized shall be determined utilizing an
interest rate of nine percent (9%) per annum based on the remaining principal
balance which would be reducing over the Term utilizing equal monthly payments
of interest and principal; and
 
(d) As of the Early Termination Date, Tenant shall perform all the obligations
that this Lease requires Tenant to perform at the end of the Term.
 
Provided that the foregoing conditions have been satisfied, this Lease shall
terminate as of the Early Termination Date and neither Landlord nor Tenant shall
have any further obligations or liabilities to the other hereunder, except for
such obligations or liabilities that expressly survive the termination hereof.
 
42. End of Term.
 
 
42.1 The Premises shall at all times remain the property of Landlord and shall
be surrendered to Landlord upon the expiration or earlier termination of this
Lease.  All trade fixtures, equipment, Tenant Improvements, Alterations and
Signage installed by or under Tenant (other than Tenant’s Personal Property,
which Tenant may remove at the end of the Term or earlier termination of this
Lease) shall be the property of Landlord.
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
43. Miscellaneous.
 
 
43.1 Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter.  The Section
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.
 
43.2 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
 
43.3 Time is of the essence with respect to the performance of every provision
of this Lease in which time of performance is a factor.
 
43.4 Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.
 
43.5 Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.
 
43.6 The terms of this Lease are intended by the parties as a final expression
of their agreement with respect to the terms as are included herein, and may not
be contradicted by evidence of any prior or contemporaneous agreement.
 
43.7 Any provision of this Lease that shall prove to be invalid, void or illegal
shall in no way affect, impair or invalidate any other provision hereof, and all
other provisions of this Lease shall remain in full force and effect and shall
be interpreted as if the invalid, void or illegal provision did not exist.
 
43.8 Landlord or Tenant may, but shall not be obligated to, record a short form
memorandum hereof subject to the reasonable approval as to form by the other
party.  Neither party shall record this Lease.  The requesting party shall be
responsible for the costs of filing and recording any memorandum of this Lease,
including any transfer or other taxes incurred in connection with said
recordation, and the reasonable attorneys’ fees and related costs of the
non-requesting party in connection with such memorandum of lease.
 
43.9 The language in all parts of this Lease shall be in all cases construed as
a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.
 
43.10 Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.  Nothing in this
Section 43.10 shall in any way alter the provisions of this Lease restricting
assignment or subletting.
 
43.11 Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery,
 
 
 
77

--------------------------------------------------------------------------------

 
 
overnight delivery with a reputable nationwide overnight delivery service, or
certified mail (return receipt requested), and if given by personal delivery,
shall be deemed delivered upon receipt; if given by overnight delivery, shall be
deemed delivered one (1) day after deposit with a reputable nationwide overnight
delivery service; and, if given by certified mail (return receipt requested),
shall be deemed delivered upon receipt or return of delivery.  Any notices given
pursuant to this Lease shall be addressed to Landlord and Tenant at the
addresses shown in Sections 2.12 and 2.13, respectively.  Either party may, by
notice to the other given pursuant to this Section, specify additional or
different addresses for notice purposes.
 
43.12 This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.
 
43.13 Each of Landlord and Tenant represents that the individual or those
individuals signing this Lease on behalf of Landlord or Tenant (respectively)
have the power, authority and legal capacity to sign this Lease on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.
 
43.14 To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition.  So long as Tenant remains a public
company, it need not comply with the previous sentence.  Tenant and Landlord
each represent and warrant to the other that all financial statements, records
and information furnished by Tenant to Landlord or Landlord to Tenant in
connection with this Lease are true, correct and complete in all respects.
 
43.15 This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.
 
43.16 [Intentionally Omitted.]
 
43.17 This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CCRs”) as described in the title
commitment or policy attached as Exhibit S. Tenant shall comply with the
CCRs.  Tenant shall be subject to amendments to the CCRs or new CCRs, provided
however, if such amendments to the CCRs would adversely affect Tenant in any
financial respect and/or otherwise materially adversely affect Tenant, they
shall be subject to Tenant’s prior approval, not to be unreasonably withheld,
conditioned or delayed.
 
44. Option to Extend Term.
 
Tenant shall have three (3) options (each, an “Option,” and collectively, the
“Options”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years in each case on the same terms and conditions
as this Lease except as provided below.  If Tenant desires to exercise any
Option, Tenant must do so by giving Landlord written notice of exercise at least
twelve (12) months before the Term would otherwise expire.  Tenant may exercise
its Option to extend the Term as to the entire Initial Premises and, if Tenant
occupies the entire Initial Premises, any portion of Expansion Premises
specified in such written notice (provided that any such portion of Expansion
Premises shall be in full floor
 
 
 
78

--------------------------------------------------------------------------------

 
 
increments and Tenant shall be responsible for any reasonable demising costs
incurred by Landlord with regard to Tenant’s vacating of any Expansion
Space).  If Tenant fails to exercise any Option and the time to do so has
lapsed, then Tenant shall no longer have any Option(s) for the Premises.
 
44.1 Basic Annual Rent shall be adjusted on the first (1st) day of each renewal
term in accordance with this paragraph.  Basic Annual Rent shall be adjusted on
each January 1st thereafter in accordance with Article 7.  The Basic Annual Rent
during each renewal term (subject to adjustment under Article 7) shall equal the
greater of:  (a) 95% of Fair Market Value for the renewal term; and (b) the
then-current Basic Annual Rent at the end of the then-current Term.  “Fair
Market Value” means the then-prevailing average annual rate being charged for
comparable space in comparable buildings comparably located, taking into
consideration all relevant factors, including, without limitation, location in
the Project, the proposed lease term, the physical condition of the Premises
(i.e., the existence of all the Tenant Improvements and the assumption that such
Tenant Improvements are fully suitable and appropriate for the contemplated
tenancy in their “as is” condition), the extent of the services provided or to
be provided to the Premises, the status as a lease (as opposed to a sublease)
and contraction and expansion options.  If Landlord and Tenant cannot agree on
the Fair Market Value for purposes of any renewal term then they shall engage a
mutually agreeable independent third party appraiser with at least ten (10)
years’ experience in appraising the rental value of leased commercial premise
(for research and development and laboratory uses) in the New York metropolitan
area (the “Appraiser”).  If the parties cannot agree on the Appraiser, each
shall within ten (10) days after such impasse appoint an Appraiser and, within
ten (10) days after the appointment of both such Appraisers, those two
Appraisers shall select a third.  If either party fails to timely appoint an
Appraiser, then the Appraiser the other party appoints shall be the sole
Appraiser.  Within ten (10) days after appointment of all Appraiser(s), Landlord
and Tenant shall each simultaneously give the Appraisers (with a copy to the
other party) its determination of Fair Market Value, with such supporting data
or information as each submitting party determines appropriate.  Within ten (10)
days after such submissions, the Appraisers shall by majority vote select either
Landlord’s or Tenant’s Fair Market Value.  The Appraisers may not select or
designate any other Fair Market Value.  The determination of the Appraiser(s)
shall bind the parties.
 
44.2 The Option is not assignable separate and apart from this Lease.
 
44.3 The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least twelve (12) months prior to the end of
the expiration of the initial term of this Lease (or the applicable extension of
such Term).  TIME SHALL BE OF THE ESSENCE AS TO TENANT’S EXERCISE OF EACH
OPTION.  Tenant assumes full responsibility for maintaining a record of the
deadlines to exercise any Option(s).  Tenant acknowledges that it would be
inequitable to require Landlord to accept any exercise of any Option(s) after
the date provided for in this paragraph.
 
 
79

--------------------------------------------------------------------------------

 
 
 
44.4 Notwithstanding anything contained in this Article 44, Tenant shall not
have the right to exercise the Option:
 
(a) Commencing from ten (10) days after Landlord delivers to Tenant a written
notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction;
 
(b) At any time after any Default as described in Article 25 of the Lease is
continuing until Tenant cures any such Default; or
 
(c)  In the event that Tenant has committed two (2) or more events of Default
during the twelve (12)-month period immediately prior to the date that Tenant
purports to exercise the Option, whether or not Tenant has cured such event(s)
of Default.
 
44.5 The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise the Option
because of the provisions of Section 44.4.
 
45. Right of First Refusal; Right of First Offer.
 
From and after the Expansion Option Termination Date until the date that
is  twenty-four (24) months after such Expansion Option Termination Date (the
“ROFR Termination Date”), Tenant shall have a right of first refusal (“ROFR”) to
lease any ROFR Premises if and when Landlord determines to seek a new tenant for
such ROFR Premises (the “Available Premises”). Notwithstanding the foregoing,
for each time Tenant timely exercises an Expansion Option prior to the Expansion
Option Termination Date for any full floor increment (as distinguished from all
of the Expansion Premises) pursuant to Article 10 hereof, the ROFR Termination
Date shall be extended by one (1) year per each floor as to which Tenant timely
exercises an Expansion Option (for example, if, prior to the Expansion Option
Termination Date, Tenant exercises (i) two Expansion Options, each comprised of
one (1) full floor or (ii) one Expansion Option comprised of two (2) full
floors, then, in both events, the ROFR Termination Date hereunder shall be
extended to the date that is forty-eight (48) months after the Expansion Option
Termination Date).  The “ROFR Premises” means any of the Expansion Premises that
was not the subject of a timely Expansion Notice prior to the Expansion Option
Termination Date.  To the extent that Landlord renews or extends an existing
lease with any existing tenant of any space, or enters into a new lease with
such existing tenant, the affected space shall not be deemed Available
Premises.  If Landlord and a potential third party tenant execute a letter of
intent containing the material terms and conditions for leasing Available
Premises, Landlord shall provide written notice thereof to Tenant (the “ROFR
Notice”), specifying such terms and conditions of the proposed lease of the
Available Premises (the “ROFR Lease”).
 
45.1 Within fifteen (15) business days after its receipt of a ROFR Notice (the
“ROFR Response Period”), Tenant shall advise Landlord in writing whether Tenant
elects to lease the Available Premises on the terms and conditions set forth in
the ROFR Notice.  If Tenant fails to notify Landlord of Tenant’s election within
the ROFR Response Period, then Tenant shall be deemed to have elected not to
lease the Available Premises.
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
45.2 If Tenant within the ROFR Response Period notifies Landlord that Tenant
elects to lease the Available Premises on the terms and conditions set forth in
the ROFR Notice, then as of the proposed commencement date of the ROFR Lease,
the Available Premises shall be added to the Premises under this Lease, upon the
following terms and conditions:  (a) the terms and conditions set forth in the
ROFR Notice; and (b) except to the extent inconsistent with (a) above, the terms
and conditions of this Lease.  In any event, however, the termination date for
the Available Premises shall be the same as the then-current Term Expiration
Date under this Lease.  (If the ROFR Lease would expire before the then-current
Term Expiration Date, the Basic Annual Rent for the Available Premises for the
period from such ROFR Lease expiration date through the then-current Term
Expiration Date shall be determined by Landlord in accordance with Article 7,
based upon Tenant’s basic annual rent for the Available Premises during the last
year of the term of the ROFR Lease.) Thereafter, the Available Premises shall be
subject to the Option in the same manner as all other Premises.  Tenant shall,
upon Landlord’s request, promptly enter into an amendment to this Lease to
confirm the addition of the Available Premises to the Premises as provided for
in this paragraph and if a memorandum of lease has been recorded as provided for
in Section 43.8, the parties shall enter into and record an amendment to the
memorandum of lease in accordance with Section 43.8.
 
45.3 If Tenant notifies Landlord that Tenant elects not to lease the Available
Premises on the terms and conditions set forth in the ROFR Notice, or if Tenant
fails to notify Landlord of Tenant’s election within the ROFR Response Period,
then (a) Landlord shall have the right to consummate the lease of the Available
Premises on the same terms as set forth in the ROFR Notice (or on other economic
terms that are not materially (i.e., 5% or greater on a net effective basis)
more favorable to the tenant considered in the aggregate, as determined by
Landlord in consultation with Tenant to be completed within five (5) business
days after Landlord’s request) within one hundred eighty (180) days following
Tenant’s election (or deemed election) not to lease the Available Premises; and
(b) the former Available Premises shall never again be deemed Available Premises
or offered to Tenant pursuant to an ROFR Notice or an ROFO Notice (as defined
below); provided, if Landlord does not lease the Available Premises on the terms
and conditions set forth in the ROFR Notice (or on other economic terms that are
not materially (i.e., 5% or greater on a net effective basis) more favorable to
the tenant considered in the aggregate, as determined by Landlord in
consultation with Tenant to be completed within two business days after
Landlord’s request) within said one hundred eighty (180)-day period, then
Tenant’s ROFR shall be fully reinstated, and Landlord shall not thereafter lease
the Available Premises without first complying with the procedures set forth in
this Article 45.
 
45.4 Notwithstanding anything in this Article 45 to the contrary, Tenant shall
not have the right to exercise the ROFR during such period of time that Tenant
is in Default under any provision of this Lease.  Any attempted exercise of the
ROFR during a period of time in which Tenant is so in Default shall be void and
of no effect.
 
45.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR except for assignments or transfers in connection
with an Exempt Transfer, or a Transfer by assignment of Tenant’s interest in
this Lease consented to by Landlord under the applicable provisions of Article
26, without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion.  The ROFR shall automatically
terminate upon any assignment or transfer of the Lease by Tenant, except for
Exempt Transfers
 
 
 
81

--------------------------------------------------------------------------------

 
 
or a Transfer by assignment as consented to by Landlord under the applicable
provisions of Article 26.
 
45.6 From the period after the ROFR Termination Date through the remainder of
the Term (the “ROFO Period”), so long as Tenant (which term for purposes hereof
shall be deemed to include an assignee consented to by Landlord under the
applicable provisions of Article 26) actually occupies the entire Premises and
Tenant has added to this Lease all ROFR Premises offered to Tenant to date,
Tenant shall have a right of first offer (“ROFO”) (before Landlord actively
offers the space to any other person) to lease any portion of the Expansion
Premises that becomes available  for lease (the “ROFO Space”).  Landlord shall
promptly notify Tenant during the ROFO Period (a “ROFO Notice”) if Landlord
anticipates any ROFO Space will become available or Landlord receives an offer
to lease any ROFO Space.  For ten (10) business days after Landlord gives Tenant
a ROFO Notice, Landlord shall (at Tenant’s request) entertain Tenant’s offer for
part or all of the ROFO Space and negotiate in good faith with Tenant to amend
this Lease to add some or all ROFO Space to the Premises.  If, ten (10) business
days after Landlord gives Tenant a ROFO Notice, the parties have not entered
into such a Lease amendment (or agreed in writing to extend such ten (10)
business day period), then Landlord may lease the ROFO Space to third
party(ies).  If, however, Landlord later decides to lease less than 95% of the
ROFO Space (previously offered to Tenant) to another tenant, Landlord shall give
Tenant a ROFO Notice for such lesser amount of ROFO Space, and Tenant shall have
a new ten-day response period to make an offer for that lesser ROFO Space.
 
46. Authority.  Tenant hereby covenants and warrants that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.  Landlord hereby covenants and warrants that (a) Landlord
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Landlord has and is duly qualified to do business in the state in which the
Property is located, (c) Landlord has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Landlord’s obligations hereunder, and (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Landlord is duly and validly authorized to do so.
 
47. Confidentiality.  Neither Tenant nor Landlord shall disclose any terms or
conditions of this Lease (including Rent), or give a copy of this Lease to any
third party, and neither party shall release to any third party any nonpublic
financial information or nonpublic information about the other party (or any
information that this Lease expressly obligates the parties to maintain as
confidential), except:  (a) if required by Law (including the rules and
regulations of any stock exchange or trading market on which a party’s
securities are traded) or in any judicial proceeding, provided that the
releasing party has given the other party reasonable notice of such requirement,
if feasible; (b) to a party’s attorneys, accountants, brokers, and other bona
fide consultants or advisers, provided they agree to be bound by this paragraph;
or (c) to bona fide prospective assignees or subtenants of this Lease, provided
they agree in writing to be bound by
 
 
 
82

--------------------------------------------------------------------------------

 
 
this paragraph.  This Article of the Lease is sometimes referred to as the
“Confidentiality Agreement.”  The parties acknowledge that either party may be
obligated to file a copy of this Lease with the United States Securities and
Exchange Commission.  Each party shall have the right to make such filing if
required in accordance with Applicable Laws, but shall use reasonable efforts to
keep confidential that information, including trade secrets, designated by the
other party as confidential information.  The filing party will provide the
non-filing party with an advance copy of the Lease marked to show provisions for
which the filing party intends to seek confidential treatment and will
reasonably consider the non-filing party’s timely comments thereon, but in no
event will the filing party file the Lease without providing the non-filing
party at least five (5) days’ prior notice.
 
48. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Buildings or Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and the Buildings and Project will not
be damaged by any exhaust, from Tenant’s operations, including particularly
Tenant’s vivarium (if any).  Landlord and Tenant therefore agree as follows:
 
48.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the  Premises, which
odors or fumes would cause material annoyance or adverse effect on other
persons.
 
48.2 If the Buildings have ventilation systems that in Landlord’s judgment are
adequate, suitable, and appropriate to vent the  Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the  Premises through such system.  If Landlord at any time
determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Law vent
all fumes and odors from the  Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires.  The placement and configuration of all
ventilation exhaust pipes, louvers, and other equipment shall be subject to
Landlord’s approval.  Tenant acknowledges Landlord’s legitimate desire to
maintain the Project (indoor and outdoor areas) in an odor-free manner, and
Landlord may require Tenant to abate and remove all odors in a manner that goes
beyond the requirements of Applicable Laws.
 
48.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers, and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to remove, eliminate, and abate any odors, fumes, or other substances in
Tenant’s exhaust stream that, in Landlord’s reasonable judgment, emanate from
Tenant’s  Premises and cause material annoyance to, or adverse effect on, other
tenants.  Any work Tenant performs under this paragraph shall constitute
Alterations.
 
48.4 Tenant’s responsibility to remove, eliminate, and abate odors, fumes, and
exhaust shall continue throughout the Term.  Landlord’s approval of the Tenant
Improvements shall not preclude Landlord from requiring additional measures to
eliminate odors, fumes, and other adverse impacts of Tenant’s exhaust stream (as
Landlord may designate in Landlord’s discretion).  Tenant shall install
additional equipment as Landlord requires from time to time
 
 
83

--------------------------------------------------------------------------------

 
 
under the preceding sentence.  Such installations shall constitute
Alterations.  If Landlord and Tenant disagree as to what this Section requires,
they shall resolve the dispute through arbitration under Article 50.
 
48.5 If Tenant fails to install satisfactory odor control equipment within
thirty (30) business days after Landlord’s demand made at any time, then
Landlord may, without limiting Landlord’s other rights and remedies, require
Tenant to cease and suspend any operations in the  Premises that, in Landlord’s
reasonable determination, cause odors, fumes, or exhaust causing material
annoyance to, or have an adverse effect on, other tenants.  For example, if
Landlord determines that Tenant’s production of a certain type of product causes
odors, fumes, or exhausts and Tenant does not install satisfactory odor control
equipment within thirty (30) business days after Landlord’s request, then
Landlord may require Tenant to stop producing such type of product in
the  Premises unless and until Tenant has installed odor control equipment
satisfactory to Landlord.
 
49. HVAC.  For the entire Premises (the “Landlord’s HVAC Premises”), Landlord
shall:  (a) as to heating, ventilating and air conditioning systems (“HVAC”)
installed by the Landlord as part of Landlord’s Work or existing on the
Effective Date (and any substitutions or replacements of such HVAC), Landlord
shall maintain and operate such HVAC in good working order; and (b) furnish HVAC
in conformance with the specifications set forth in the Connector Building Scope
of Work, the Connector Building Initial Plans, the 410 and 420 Scope of Work,
the Plans and Specifications, the Expansion Premises Delivery Requirements or
the Expansion Premises Scope of Work, as applicable, provided Tenant complies
with the next sentence.  If Tenant will require HVAC outside normal business
hours of business days (as reasonably designated by Landlord) in Landlord’s HVAC
Premises (“Overtime HVAC”), Landlord shall be obligated to provide Overtime HVAC
only if Tenant requests it by 4 p.m. on the immediately preceding business
day.  To the extent that Tenant occupies all or any of the Premises for
laboratory purposes, Tenant directs Landlord to provide Overtime HVAC at all
times outside normal business hours of business days (as reasonably designated
by Landlord) for such portion of the  Premises, pending further written notice
from Tenant.  Notwithstanding anything to the contrary in this paragraph,
Landlord shall have no liability, and Tenant shall have no right or remedy, on
account of any interruption or impairment in HVAC services, provided that
Landlord diligently uses commercially reasonable efforts to cure any such
interruption or impairment as quickly as reasonably possible.  As to any
additional HVAC installed by Tenant at the Premises during the Term, Tenant
shall be responsible for operating and maintaining such HVAC.
 
50. Arbitration.  Solely with respect to the matters set forth below, either
party shall have the right to submit certain disputes under this Lease to
arbitration under the then prevailing rules of the American Arbitration
Association or any successor thereto (the “AAA”), and the following further
provisions:
 
50.1 Limitation of Disputes Subject to Arbitration.  The disputes that may be
submitted to arbitration under this Lease shall be limited (a) to the
determination of whether Landlord’s withholding of any consent or approval
required by Section 18 governing Alterations and Section 26 governing assignment
or subletting was unreasonably or improperly withheld, conditioned or delayed by
Landlord, (b) disputes over the determination of Rent Commencement Deferral
Days, and the causes of the underlying delays with respect thereto, under
Section 5.1(a),
 
 
84

--------------------------------------------------------------------------------

 
 
and (c) disputes regarding the amount of the sales and use tax exemption
achieved under Section 54.
 
50.2 Arbitration Procedures. Any such arbitration shall be resolved solely by
arbitration in the City of New York or the City of White Plains under the
Expedited Procedures provisions of the AAA (it being the intention of the
parties that such provisions shall apply even if the amount at issue exceeds
$50,000, notwithstanding the fact that such provisions provide otherwise) of the
Commercial Arbitration Rules of the AAA.  The time periods set forth in this
Section are of the essence.  If any party fails to appear at a duly scheduled
and noticed hearing, the arbitrator is hereby expressly authorized to enter
judgment for the appearing party.
 
50.3 Submission of Two Proposals.  No later than twenty four (24) hours prior to
the scheduled hearing, Landlord and Tenant shall each: (i) first, simultaneously
submit to the arbitrator and then (ii) second, simultaneously submit to the
other such party’s specific written proposal stating such party’s last and final
position and proposed award.
 
50.4 “Baseball” Selection by Arbitrator.  The arbitrator shall within three (3)
business days after the hearing choose either (a) Landlord’s position with
respect to all individual matters being arbitrated or (b) Tenant’s position with
respect to all such matters, in either case as set forth in the proposal
described above, whichever of the two considered in the aggregate (“a” or “b”)
the arbitrator believes is closer to correct resolution of all such disputed
matters.  The arbitrator shall have no authority to establish or impose any
solution or remedy other than “a” or “b” and may not combine elements of “a” and
“b” to produce a hybrid award.
 
50.5 Authority of Arbitrator.  The arbitrator conducting any arbitration shall
be bound by the provisions of this Lease and shall not have the power to add to,
subtract from, or otherwise modify such provisions.  Landlord and Tenant agree
to sign all documents and to do all other things necessary to submit any such
matter to arbitration and further agree to, and hereby do, waive any and all
rights they or either of them may at any time have to revoke their agreement
hereunder to submit to arbitration and to abide by the decision rendered
thereunder which shall be binding and conclusive on the parties and shall
constitute an “award” by the arbitrator within the meaning of the AAA rules and
Applicable Law; provided, however, that the parties hereto acknowledge and agree
that any decision by such arbitrator shall be limited to the determination of
the matters specified in Section 50.3, and in no event shall the arbitrator
“award” damages to either party in connection with such determination.  The
arbitrator shall be a qualified, disinterested and impartial person who shall
have had at least ten (10) years experience in New York City or White Plains in
a calling connected with the matter of the dispute.  Landlord and Tenant shall
each have the right to appear and be represented by counsel before said
arbitrators and to submit such data and memoranda in support of their respective
positions in the matter in dispute as may be reasonably necessary or appropriate
in the circumstances.  Each party hereunder shall pay its own costs, fees and
expenses in connection with any arbitration or other action or proceeding
brought under this Article, and the expenses and fees of the arbitrators
selected shall be shared equally by Landlord and Tenant.
 
51. Tenant Directory.  Landlord, at its expense, shall include Tenant’s name on
any Project directory that Landlord installs, operates, or maintains.  Each such
directory entry for Tenant shall have a degree of visibility and prominence that
is, in Landlord’s reasonable determination,
 
 
85

--------------------------------------------------------------------------------

 
 
substantially comparable to the visibility and prominence of the names of other
tenants occupying comparable amounts of space in the Project (or applicable
portion thereof).
 
52.  Names.   Landlord reserves the right to change the name of the Project or
the Buildings in its sole discretion.
 
53.  Public Inducements.
 
(a) Definitions:  The following terms shall have the following meanings:
 
(i) “IDA” means the County of Westchester Industrial Development Agency.
 
(ii) “IDA Premises” means that portion of the Premises subject to the Tenant IDA
Sublease documentation.
 
(iii) “PILOT Agreement” means a payment in lieu of taxes agreement to be entered
into by Tenant and the IDA and/or the municipalities or school district(s).
 
(iv) “Public Inducements” mean and include Tax Incentives, as referred to above,
and any and all subsidies, incentives, abatements or allowances available from
any governmental authority or utility on account of Landlord’s acquisition of
the land and construction and installation of: Landlord’s Work and the other
improvements; Tenant’s construction of the Tenant Improvements; and/or Tenant’s
Personal Property and Tenant’s occupancy of the Premises.
 
(v) “Tax Incentives” mean any Real Estate Taxes which are abated, deferred,
subsidized, fixed, reduced or forgiven as the result of the PILOT Agreement, the
PILOT Program referred to in Section 54 or otherwise as a result of Tenant’s
occupancy or leasing of any part of the Premises.
 
(vi) “Tenant IDA Documentation” means the Tenant IDA Sublease, the Tenant IDA
Subsublease, as defined below, and such other agreements (including the PILOT
Agreement if applicable) as Tenant enters into with the IDA.
 
(b) It is acknowledged that Tenant has applied for Public Inducements.
 
(c) [Intentionally deleted].
 
(d) [Intentionally deleted].
 
(e) If necessary to obtain any of the Public Inducements, Tenant shall have the
right, after obtaining the prior written consent of Landlord, to enter into
various agreements with the IDA, including, but not limited to, an agreement
pursuant to which Tenant shall sublease from time to time (including any interim
sublease) all or any portion of the Premises to the IDA (the “Tenant IDA
Sublease”), and the IDA shall subsublease such portion of the Premises to Tenant
(the “Tenant IDA Subsublease”); provided that Landlord’s consent shall not
 
 
86

--------------------------------------------------------------------------------

 
 
be unreasonably withheld, conditioned or delayed so long as: (i) the Tenant IDA
Sublease shall be entered into simultaneously with the entering into of the
Tenant IDA Subsublease and shall have a scheduled expiration date no later than
one (1) day prior to the scheduled expiration date of this Lease and shall
terminate automatically upon the earlier termination of this Lease with respect
to the portion of the Premises demised thereby; (ii) the Tenant IDA
Documentation shall be entered into for the sole purpose of implementing the
Public Inducements for Tenant; (iii) the Tenant IDA Documentation shall grant no
right of occupancy to any party other than Tenant except for such right of
occupancy as is immediately subleased in its entirety back to Tenant (provided,
however, that the foregoing shall not be deemed to limit Tenant’s rights under
this Lease); (iv) the Tenant IDA Documentation shall not release Tenant from any
liability or obligation of Tenant under this Lease, (v) the Tenant IDA
Documentation shall not impose any obligation or liability on Landlord, but
shall not relieve Landlord from Landlord’s obligations under this Lease;
(vi) Tenant shall comply with, and the Tenant IDA Documentation shall be in
compliance with, the provisions of this Section 53; (vii) Tenant shall
indemnify, defend and save and hold Landlord harmless from and against any and
all losses, costs, demands, liabilities and expenses (including reasonable
attorneys’ fees and disbursements) which Landlord may incur arising out of or in
connection with the Tenant IDA Documentation; and (viii) Tenant, as subsubtenant
under the Tenant IDA Subsublease, shall be entitled to exercise all of Tenant’s
rights under this Lease, as if the Tenant IDA Documentation had not been
executed.  Without limiting the generality of clause (vii) of the immediately
preceding sentence, if Landlord shall incur any out-of-pocket cost or expense in
connection with the Tenant IDA Documentation, Tenant shall reimburse Landlord
for such out-of-pocket costs or expenses, as Additional Rent within thirty (30)
days after Landlord shall have rendered a bill therefor.  Landlord shall provide
Tenant with documentation reasonably supporting the amount of any such costs or
expenses.  Subject to the immediately following sentence, if any act or omission
(where there is an obligation of Tenant under the Tenant IDA Documentation) of
Tenant (for example, failure to create promised jobs or to retain a required
minimum occupancy level) causes Landlord to suffer or incur any loss, cost,
demand, liability, expense, interest, or penalties (including reasonable
attorneys’ fees), then Tenant shall pay and reimburse Landlord for the actual
amount of such loss, cost, demand, liability, expense, interest, or penalties
(including reasonable attorneys’ fees).
 
 
(f) (i)
Tenant may modify any Tenant IDA Documentation without the prior written consent
of Landlord so long as the Tenant IDA Documentation as amended by such amendment
or modification satisfies the requirements for such Tenant IDA Documentation set
forth in Section 53(e) and does not increase Landlord’s obligations or decrease
Landlord’s rights in any material respect.

 
(ii)
If, pursuant to this Lease or by agreement between the parties, the Premises are
increased, decreased, or modified (including such changes as may be necessary to
reflect Tenant’s exercise of the Expansion Premises options) then, at the
Tenant’s option, the Tenant may chose to modify the Tenant IDA Documentation so
as to increase, decrease or modify the IDA Premises to conform to the changes in
the Premises and Landlord shall cooperate with Tenant in obtaining any required
IDA consent to such change in the IDA Premises.

 
(iii)
If any portion of the Premises ceases to qualify as IDA Premises, then at the
request of either party, the parties shall modify the Tenant IDA

 
 
 
87

--------------------------------------------------------------------------------

 
 
Documentation so as to remove such portion of the Premises from the operation of
such IDA Documents.  Any such removed Premises shall continue to be leased to
Tenant under this Lease unless and until otherwise removed from the Premises
under this Lease.
 
54. Sales Tax Exemption.  The parties understand that all costs comprising
Landlord's Work within the 420 Building, the 410 Building and the Connector
Building which are for the sole use and benefit of Tenant will be exempt from
sales tax, to be evidenced by the “Preliminary Letter for Authorization for
Sales Tax Exemption” or the “Letter for Authorization for Sales Tax Exemption”
(each a “Certificate”) to be issued to Tenant by the Westchester County IDA, all
as contemplated under Article 53 of this Lease. Tenant hereby agrees timely to
deliver said Certificate(s) to Landlord as a sub-agent of Tenant for its use in
purchasing all such materials. Landlord agrees that it shall only utilize the
Certificates for materials purchased for the performance of Landlord’s Work, and
for no other purpose. Landlord further agrees that Landlord will cooperate with
Tenant so as to ensure compliance with the requirements of the IDA Documentation
regarding the use of the Certificates, including but not limited to any required
reporting of purchases.  Upon Substantial Completion of Landlord's Work,
Landlord, in consultation with Tenant, shall reconcile and reach agreement on
the aggregate amount of sales and use tax exemptions achieved and within 30 days
thereafter Landlord shall deliver a check, payable to the order of Tenant, in
the agreed to amount.  Failing to reach agreement, the dispute shall be
determined by arbitration under Section 50 of this Lease.  Notwithstanding the
foregoing, the parties hereto agree that Landlord may, up to an amount not to
exceed $125,000, purchase any materials that would otherwise have the benefit of
sales tax exemption prior to the date of Tenant’s delivery of the Certificate
and that if the date of said Certificate’s delivery occurs after July, 15, 2011
and Tenant requests Landlord to further postpone purchase of materials in excess
of said amount and  beyond said date, then, in such event, any delays resulting
therefrom that are a direct consequence of such request and that actually delay
Landlord’s ability to reach Substantial Completion of Landlord’s Work on a date
it would have otherwise been able to do so, shall constitute a “Tenant Delay”
under Section 5.10(a) of this Lease, but only if such delay is not also
attributable to Landlord's failure timely to approve and sign off on Tenant's
IDA Documentation, in which event said July 15, 2011 date shall be postponed by
the number of days attributable to such delay on the part of Landlord.


55. Conditional Limitation.  In addition to Landlord’s other rights and remedies
under this Lease, if any Default occurs, then Landlord may serve upon Tenant a
five-day notice of cancellation and termination of this Lease.  Upon the
expiration of such five-day period, this Lease and the Term shall automatically
and without any action by anyone terminate, expire, and come to an end, by the
mere lapse of time and by the express terms of this Lease, as fully and
completely as if the expiration of such five-day period were the Term Expiration
Date.  The passage of such five-day period constitutes the limit beyond which
Tenant’s tenancy no longer exists, and no longer can exist.  Upon the mere
occurrence of the passage of five days after Landlord’s notice of cancellation
and termination, this Lease shall automatically expire by its express terms.  No
re-entry or other act shall be necessary to terminate this Lease.  This
paragraph establishes a conditional limitation and not a condition subsequent,
but does not limit Landlord’s other rights or remedies under this Lease or
applicable law.
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
56. Delivery of Premises.  Tenant waives the provisions of New York Real
Property Law (the “RPL” § 223-a.  The provisions of this Lease on Landlord’s
delivery of the Premises constitute “an express provision to the contrary” under
RPL § 223-a.
 
57. Casualty.   The provisions of this Lease on casualty are an express
agreement as to damage or destruction of the Premises by fire or other
casualty.  RPL § 227, providing for such a contingency absent an express
agreement, shall not apply.
 
58. Window Cleaning.  Tenant shall not clean, nor require, permit, suffer or
allow any window in the  Premises to be cleaned, from the outside in violation
of Labor Law § 202, or any other Law, including the rules of the Board of
Standards and Appeals.
 
59. Statutory Right of Redemption.  Tenant specifically waives the right of
redemption provided for in Real Property Actions and Proceedings Law (“RPAPL”)
§ 761.
 
60. Intentionally Omitted.
 
61. Acceptance of Rent.   If Landlord accepts any payment from Tenant after the
Term expires, then Landlord shall credit such payment against any damages that
Tenant may become obligated to pay Landlord.  By accepting any such payment,
Landlord shall not be deemed to have agreed to continue Tenant’s tenancy or to
accept Tenant as a month-to-month tenant of the Premises or as a tenant on any
other basis.  This paragraph constitutes “an agreement . . . providing
otherwise” within the meaning of RPL § 232-c.
 
62. Consumer Contract Statutes.  Tenant acknowledges that this Lease is not
entered into for personal, family or household purposes, and therefore GOL
§ 5-327 (and any other law whose effect is limited to transactions entered into
for personal, family, or household purposes) has no application to this Lease.
 
63. Waiver of Stay.  Tenant expressly waives, for every tenant party, any rights
under Civil Practice Law and Rules § 2201, in connection with any holdover
proceeding or other action or proceeding about this Lease or Tenant’s rights as
a tenant of the Buildings.
 
64. No Implied Consent to Remaining in Possession.  Notwithstanding anything to
the contrary in RPAPL § 711(2) or any other Applicable Law or rule of procedure,
Landlord’s acceptance of any partial payment on account of Rent, even if
acknowledged in writing, shall not be deemed to constitute Landlord’s “express
consent in writing to permit the tenant to continue in possession” as referred
to in RPAPL § 711(2).  Landlord shall not be deemed to have granted such
“express consent in writing to permit the tenant to continue in possession”
unless such alleged written consent by Landlord expressly refers to
RPAPL § 711(2) and expressly states (i.e., contains substantially the following
words):  “Landlord consents to Tenant’s remaining in possession notwithstanding
nonpayment of Rent.”
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 



 
89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
 
LANDLORD:
 
BMR-Ardsley Park LLC,
 
a Delaware limited liability company
 
By:  /s/John Bonanno                
Name: John Bonanno               
Title:   Senior Vice President, Leasing & Development
 
TENANT:
 
Acorda Therapeutics, Inc.,
 
a Delaware corporation
 
By: /s/ Ron Cohen       
Name:   Ron Cohen, M.D.    
Title:     President and CEO   

 
90
 
 
